" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 1 of 279 Page|D 189

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

MPE»\H_\/>< zz. 365

A. He did not. No, ma'am.

Q. And that's when you let K-9 Titan go ahead and go
through the building to look for him?

A. After we determined that there was nobody any
longer on the roof, we made entry into the side door. Yes,
ma'am.

Q. And determining that there was nobody any longer
on the roof, that was when -- was it Officer Pollock got
into the fire truck bucket and went up to look and see on
top of the roof?

A. Yes, ma'am.

Q. Because, at that point, you couldn't see the roof
from where you were?

A. I could not. No, ma'am.

Q. Now, you had never been on that roof of the
building before, correct?

A. No, I have not.

Q. On this particular day, did you go up onto the
roof to look for the suspect?

A. I did not, no.

Q. So then you are not aware of what condition the
air handlers were in prior to that day, correct?

A. No, ma'am.

Q. And on that particular day when you saw the

person moving back and forth between the two units, you

Ninth Judicial Circuit
Court Reporting Services

‘ ' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 2 of 279 Page|D 190

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

366

sjqppozééiD/>( .22_

couldn't -- you couldn't see the condition of the air
handlers or yes?

A. Partially, yes.

Q. And could you see whether they had been
dismantled at that point or not?

A. From the side l was on, they were not. He was
moving back and forth from pretty much the west side of the
unit back to the roof hatch, which I could not completely
see that side of the air unit.

Q. Okay. And you were on which side of the
building?

A. The north.

Q. You were on the north side of the building?

A. The north initially when I arrived on scene, and
then the northeast corner when I went to the open door.

Q. Okay. So when you were in the parking lot of the
Dunkin Donuts, you could just see the north side of the
building?

A. I could see the north and east and part of the

west side of the building.

Q. I'm sorry. The north side of the roof?
A. Yes, ma'am.
Q. Okay. And how many A/C units could you see from

where you were on that north side of the building?

A. I don't recall at this point.

Ninth Judicial Circuit
Court Reporting Services

‘ ` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 3 of 279 Page|D 191

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

367

A<.@DE/..\,’.Cl >( 22

Q. Now, you never saw Mr. Washington with any tools,

did you, meaning a saw?

A. I did not, no.

Q. You never saw Mr. Washington with any bolt
cutters?

A. No, ma'am.

Q. And other than the small flashlight you described
seeing in Mr. Washington‘s hands after he came down in the
bathroom area, you didn't see him with any other
flashlights, right?

A. No other flashlights to my knowledge. No, ma'am.

Q. After K-9 Titan bit Mr. Washington, did you see
where that flashlight went?

A. It dropped directly almost next to the ground
next to him.

Q. Do you know what happened to that flashlight?

A. I do not. No, ma'am.

Q. Did you ever see Mr. Washington with a backpack?

A. Not to my knowledge, no.

Q. Did you ever see Mr. Washington near a backpack?
A. No, ma'am.

Q. Did you ever see Mr. Washington stripping any

copper from the building?
A. Not that I could tell from my vantage point, no.

Q. Did you ever see Mr. Washington in possession of

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Docurr}ent 1-1 Filed 11/O7/18 Page 470f 279 Page|D 192

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

. 368

MFE\®!X 22

any copper?

A. NO.

Q. You had mentioned earlier when you deployed K-9
Titan to go through the building looking for the suspect,
that Mr. -- that K-9 Titan was to smell for fear odor, a
human odor?

A. A human odor.

Typically, when somebody's adrenaline is pumping
or either running or hiding from the police, their body

will create more of an odor. We call that a fear odor.

Q. That‘s what you meant by "fear odor"?

A. Yes, ma'am.

Q. That was my question to explain what a fear odor
is.

A. Yes, ma'am.

Q. Okay. Thank you.

Now, you mentioned also that Titan was pretty
much focusing on the kitchen area with his nose up towards
the ceiling implying there was a human odor above the
kitchen area?

A. Yes, ma'am.

Q. Was there any other areas that Titan was hitting
on like that, or was he pretty much focused on the kitchen?

A. Mainly in the kitchen area.

Q. And that's on the north side of the building or

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 5 of 279 Page|D 193
369

xi-p)OENA/’.X 22_

1 the south side?

2 A. That is the north, more towards the east.

3 Q. And when K-9 Titan bit Mr. Washington, you said
4 that you observed both the knife and the flashlight fly out
5 of -- or the cutting object fly out of Mr. Washington's

6 hand, and the flashlight fly out of Mr. Washington's hand?
7 A. Yes, ma'am.

8 Q. But you didn't see which direction the cutting

9 object went in?
10 A. I could tell it went off to his right, which was
11 the hand it came out of. I didn't follow with my eyes. I
12 was focused on him at the time.
13 Q. Now, you didn't go back and collect that item of
14 evidence, did you?
15 A. I did not. I just showed the crime scene

16 investigator where it was.

17 Q. Okay. And you didn't take pictures of it?

18 A. I did not. No, ma'am.

19 Q. And you didn't check it for prints?

20 A. No, ma'am.

21 Q. And would it be fair to say that the flashlight

22 was laying in the same area near the knife?
23 A. No, ma'am. They were on opposite ends. Probably
24 the knife blade ended up being, I would guesstimate,

25 approximately 10 feet away from where Mr. Washington was.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 6 of 279 Page|D 194

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

this

rfpf)£jvl)]Xm;Zz_ 370

.,

Q. Did you write a report in this Case?
A. I did. Yes, ma'am.
Q. And one of the reasons for writing a report in

case is to make sure to help you recall things later?
A. Yes.

Q. And, of course, this happened, what, almost two

years ago?

show

area

-your

A. Yes, ma'am.
Q. Okay. Would it refresh your recollection if I
you the report?

A. I believe my report says directly next to the
where he was taken down, if I'm correct.

Q. Can I show you your report? Would that refresh

recollection?

A. Yes, ma'am. Absolutely.

Q. Just one moment. I'm showing the prosecutor.
A. Okay.

Q. Does that refresh your recollection?

A. Yes, ma'am.

Q. And, in fact, the knife was laying on the ground

in the same area in which Mr. Washington made the throwing

motion, which was also close to the flashlight; is that

correct?

A. Within the same area, yes, ma'am.

Q. Okay. So it's something that the crime scene

Ninth Judicial Circuit
Court Reporting Services

5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 7 of 279 Page|D 195

371
' ,AWE\)J) /_/( 22
technician would have seen or should have picked up on?
A. I don't know. I brought her in to the knife. I

don't believe I showed her where the flashlight was.

Q. They were within feet of each other, though,
correct?

A. In the same area. Yes, ma'am.

MS. GOERNER: One moment.
I have no further questions.
THE COURT: Any redirect?
REDIRECT EXAMINATION
BY MR. MATERA:

Q. Officer Brillant, when you brought the crime
scene tech back into the building, fair to say you were
more concerned about the knife?

A. I was. Yes, sir.

Q. The knife as a cutting tool?

A. Correct.

Q. You were in fear of that knife as opposed to in
fear that Officer Morgan was going to get struck with that
knife?

A. Correct.

MR. MATERA: No further questions.
THE COURT: Members of the jury, do you have any
questions of the witness? If so, please raise your

hand.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 8 of 279 Page|D 196

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

" ' W'““ ' 405
/4+’)0£/\!0( X 23

Q. Did you send the backpack to FDLE to test for
DNA?

A. No.

Q. Why did you not do that?

A. This was a property crime, and our State lab only
accepts touch DNA cases on violent crimes.

MR. MATERA: No further questions.
THE COURT: Any questions from the defense?
MS. GOERNER: Yes, Your Honor.
THE COURT: You may proceed.
CROSS-EXAMINATION
BY MS. GOERNER:

Q. Good afternoon.

A. Good afternoon.

Q. You had indicated that you responded out to the
scene, and that part of your job in documenting the scene
is to take photographs, correct?

A. Yes.

Q. And you took 73 photographs -- or between you and

some other officers you took 73 total photographs?

A. Yes, ma'am.

Q. I want to talk to you about those photographs.
When you came on the scene, did you encounter a door that
was opened near the roof access to the building where there

was a ladder coming down from the building?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 9 of 279 Page|D 197

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

W, ~ 406
:¥gf%a£;ALD/)K d23

A. Yes.

Q. And did you take photographs of that door?

A. Yes.

Q. Did you notice the lock on that door to be a
busted lock?

A. Yes.

Q. And did you take pictures of the busted lock?

A. Of the outside of it, yes.

Q. I'm gonna ask you --

MS. GOERNER: Your Honor, may I approach the
witness?
THE COURT: Yes.
BY MS. GOERNER:

Q. I'm gonna ask you to thumb through the exhibits
that have been introduced into evidence so far and to tell
us whether or not you see a photograph of that busted lock.

A. There's a red door that has damage that I
photographed.

Is that the door you're referring to?

Q. I'm asking you about the door that's by the roof
hatch where the ladder was coming down,

A. I do not-have a close up of the lock. no.

Q. Okay. And is that the lock that you observed?
Was it a Padlock that was busted off?

A. l don't recall.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-CV-01915-GKS-KRS Document,l-_l_7 _Fir|e,_d_11/07/18 Page 10 of 279 Page|D 198

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

407

APPE'\{D))< 23

Q. Did you document whether or not it was a Padlock
that was busted off the door?

A. No, I did not.

Q. Did you collect any Padlock that was busted off
the door?

A. No,

Q. Now, the picture that you're referring to where

there's damage to the door, can you hold that up for us,

please?
A. That would be some pry marks.
Q. Okay. Now, you are aware that law enforcement

had to actually use a crowbar and break into one of the
doors, correct?
A. Yes, I am aware.

Q. Okay. So you don't know which door that is?

A. NO.
Q. Okay. And taking photographs -- let me ask --
when you came into that #- that door where the roof hatch

access is where the ladder is, did you notice a knife on

the ground by that door as you were entering?

A. NO.
Q. Did you notice any kind of knife on the circuit
board -- the electronic panel that was next to that door?

Did you recognize that next to the ladder?

A. YeS.

Ninth Judicial Circuit
Court Reporting Services

' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 11 of 279 Page|D 199

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

408
g kggg/JD/x 2-'¢.

Q. Did you notice a knife on the electrical panel --
the circuit breaker?

A. No.

Q. Did you -- when you went into -- and you never
went up on the roof, right?

A. Correct.

Q. When you collected that backpack, was it -- it
was down on the first floor by the door?

A. Yes.

Q. And it was by the door where the roof hatch was?

A. Yes.

Q. You don't know how that backpack got there, do
you?

A. No.

Q. You never saw the defendant, Mr. Washington, with
that bag?

A. NO.

Q. You never saw Mr. Washington with any of those

tools that were brought down from the roof to you, correct?
A. Correct.
Q. I notice in this backpack that there were a
number of tools.
MS. GOERNER: May I approach the witness?

THE COURT: Yes.

Ninth Judicial Circuit
Court Reporting Services

.9 Case 6:18-CV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 12 of 279 Page|D 200

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

409

-/‘HOPE/\/A./X 23,_

BY MS. GOERNER:
Q. Actually. I'm sorry. Let me rephrase that.
In this box that was introduced as State's
Exhibit 15 --
MS. GOERNER: May I approach the witness?
THE COURT: YeS.
BY MS. GOERNER:

Q. I'm just gonna ask you to look into that for a
moment. l want to pull out one of the photographs of the
scene,

Now, it was Officer Cote who took pictures of the
tools on the roof, correct?

A. Yes, ma'am.

Q. And he turned that over to you for your report?

A. Yes, he did.

Q. 1 want to show you what‘s previously been marked
and entered into evidence as State's Exhibit No, 10. I'm
gonna ask you to take a look at that.

A. Okay.

Q. So these are the tools that Officer Cote brought
down to you as representing as having been the tools that

he collected from the roof, correct?

A. Yes.
Q. And so inside this box is this particular tool,
correct?

Ninth Judicial Circuit
Court Reporting Services

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 13 of 279 Page|D 201

{`

`_4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

_“ . 413
;AVPE:\!olx z‘f"
A. No, ma'am.
Q. His name wasn't on any of the items in the
backpack?
A. No.
Q. You never sent that bottle of water to the

Florida Department Of Law Enforcement for DNA testing, did
you?

A. No.

Q. You never sent the deodorant stick to the Florida
Department Of Law Enforcement for DNA testing, correct?

A. Correct.

Q. So -- strike that.

And you are aware that this was an abandoned

business?
A. YeS.
Q. It had been closed for a while?
A. Yes.
Q. So you don't know whether any of the items that

were collected were present in that building before
December 31, 2014?

A. No, I do not.

Q. Now, you were aware that there was a
confrontation between Mr. Washington and law enforcement
and a K-9 downstairs when he was apprehended, correct?

A. YeS.

Ninth Judicial Circuit
Court Reporting Services

`~" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 14 of 279 Page|D 202

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

' ' ' 414
/WPE/\/n /)< 24

Q. In fact, you photographed some droplets of blood
from where Mr. Washington had been bit by the dog?

A. Yes,

Q. In that area, you collected, 1 believe, that
knife blade that you just showed to the jury?

A. Yes, ma'am.

Q. Did you collect the -- a small flashlight in that

A. I don't recall, no.

Q. Did anybody point out a small flashlight to you
in that area?

A. No.

Q. Did you ever photograph a small flashlight in
that area?

A. No.

Q. Did you ever photograph any flashlight on the
property?

A. NO.

Q. Did you ever collect any flashlight on the
property?

A. The only flashlight was inside the backpack.

Q. Okay. But this backpack was the backpack that
was down by the front door?

A. Yes.

Q. And is this the flashlight you are talking about?

Ninth Judicial Circuit
Court Reporting Services

‘ .` ,` CaS€ 6218-CV-01915-GKS-KRS

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Document 1-1 Filed 11/07/18 Page 15 of 279 Page|D 203

, 415
'\/‘HD@E/\fo /X 291

A. Yes, There might be others in there, as well.
Q. Okay. But nothing was actually collected on the

floor sprawled out in the area of the knife blade?

A. No.

Q. Those are also a package of razor blades in the
backpack?

A. YeS.

Q. And they could have also been sent off to FDLE
for testing, correct?
A. Yes, they could.
Q. And that didn't happen?
A. NO.
Q. Now, you photographed the downstairs area of the
building yourself, correct?
A. Yes,
MS. GOERNER: I'm sorry, Your Honor. Just one
moment.
THE COURT: That's fine.
MS. GOERNER: May I approach the witness?
THE COURT: YeS.
BY MS. GOERNER:
Q. I'm going to show you what's previously been
marked as State's KK for identification, and ask you to
take a look at that.

Do you recognize that?

Ninth Judicial Circuit
Court Reporting Services

.'* Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 16 of 279 Page|D 204

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

381
\»‘.. "
,; §A)OFENDH< 25
Q. So you are the one that pried it open with a
crowbar?
A. Yes, ma'am.
Q. And when you-all went inside the door, you-all
went inside the building?
A. Yes, ma'am.
Q. Looking for the suspect?
A. Yes, ma'am.
Q. And didn't find him?
A. No, we did not.
Q. And you didn't go up onto the roof, correct?
A. No, I did not. After -- I did go up after he was

detained to take pictures.

Q.

Okay. So you didn't go up onto the roof looking

for the suspect?

A.
Q.
up on the
A.
Q.

saw?

No, I did not.

And you never saw the suspect or Mr. Washington
roof?

No, I did not.

You never saw Mr. Washington with any kind of

No, I did not.
Any kind of bolt cutters?
No, I did not.

You never saw Mr. Washington with any knife?

Ninth Judicial Circuit
Court Reporting Services

‘ -‘ Case 6:18-cv-01915-GKS-KRS Document1-1 Filed 11/07/18 Page 17 of 279 Page|D 205

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

382

MP.L:NJ_>/;< 2_5

A. No, I did not.

Q. You never saw Mr. Washington with any kind of
copper?

A. No, l did not.

Q. You ever see Mr. Washington near any copper?

A. No, I did not.

Q. Now, you hadn't been up on that roof before that
day, correct?

A. No, I had not.

Q. So when you went up on the roof after the fact to
take photographs, you saw the condition of the
air-condition units?

A. Yes, I did.

Q. You didn't know when that damage occurred to
those you units, do you?

A. No, I do not.

Q. You don't know if that damage occurred prior to
December 31, 2014, do you?

A. No.

Q. I imagine one of the pictures that you -- I guess
you saw a pile of copper near one of the units?

A. Yes, ma'am.

Q. You don't know when that pile of copper was cut
away, do you?

A. No, I do not.

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-CV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 18 of 279 Page|D 206

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

20

*49@¢»:/\!1>:)< 26

MR. OSTROFF: When Your Honor discharged the
public defender, we then called Mr. Washington back in
the next day.

4 THE COURT: Oh.

MR. OSTROFF: The State was ready for trial. At
that point, he requested a continuance. And
Your Honor briefed him on that means he would waive
speedy trial.

THE COURT: Okay. Good. It is there,

(Pause in proceedings.)

And, Mr. Washington, before we start the trial, I
would go through the same questions I did before. I'm
not required today to make sure you're doing a -~
knowing, informed decision about representing
yourself. We talked about it before. Every stage, l
need to redo it again. And the next material stage, I
think, would be jury selection. And we'll go through
the same questions again.

But I would ask you to reconsider. You're
charged with ~- Count l is punishable by life in
prison. I'm not so sure it's a good idea to represent
yourself. We talked about that before. If you want
to, you can do it.

THE DEFENDANT: Sir, l don't feel like it's a

good idea, but my -- the officers -- the lawyers l had

Ninth Judicial Circuit
Court Reporting Services

PageGZO

` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 19 of 279 Page|D 207

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

21

HPDE/\fo ix 24

representing me, they knew to file a motion to compel
and a public records request back in January. l
notified them everything that I've notified the Court,
and it seemed like they just made every effort to make
it possible for the tape that I know that can clear me
to become a possibility. lt was like a sure thing
within the first 20, 30 days, and l was writing
letters every day explaining my situation. So I'm
like, I need representation, but I know it's not the
best that I'm getting. I'm like -- l feel like they
just representing me in a way that would set me up for
the prosecutor. That's what it seemed like because
I'm asking them -- this is what happened and this was
recorded. And now it's a debate as to whether or not
it even exists.

Man, it just -- it's just -- l did all I could to
try to provide assistant to my representation, and
it's just like I'm falling short. And l guess it's
hard for me to trust somebody else to do something
that 1 know that it'll take a little time. I'll
figure out how to do it just as good myself. I'm just
not trying to get rushed in a trial situation where
I'm not prepared because I don't have access to the
legal information that he has. I don't have the

knowledge and experience, but I don't have the trust

Ninth Judicial Circuit
Court Reporting Services

Page621

‘ ` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 20 of 279 Page|`D 208

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

22
§APFE/\¢ D/)< zg

and the -- and the support of the lawyer that has been
representing me so far. So I'm -- up until I see
where it's to my best interest to trust another
lawyer, I'm saying I'd rather do it by myself.

THE COURT: Well, I think under the circumstances
and the work that you need to do, we're going to have
to continue your trial. Okay? Which we'll do. And
if you need us to instruct the clerk to issue trial
subpoenas, we can do that. But we're going to have to
move your trial to a pretrial on August the 25th.

MR. OSTROFF: Is it possible to move this one to
July, Your Honor? Because the only contact I can have
is when we're in court. And so this way at least I
can update Mr. Washington a little bit faster about
what steps I've taken to see if the body camera still
exists, or the results of that. Otherwise, all I can
do is mail stuff to him at the jail and hope that he
gets it.

THE COURT: Well, if -- if body cam exists, you
know, we do grant the motion. We've just given you a
continuance -- or we will. At least, let's talk about
the day in a second. We'll give you ten days.

That's -- gets you into next week. If it exists, you
got to get it to him within ten days.

MR. OSTROFF: For the body camera?

Ninth Judicial Circuit
Court Reporting Services

Page622

‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 21 of 279 Page|D 209

10
11
12
13
14
15
16
17
18
19
20
21
22
v23
24

25

332

/‘r P 9 e¢'§f'¢>{ )<' 1277

THE COURT: What was the name?
MR. MATERA: James.
THE COURT: James?
MR. MATERA: John James.
JOHN JAMES
was called as a witness and, having first been duly sworn,
testified as follows:
THE WITNESS: Yes, ma'am. I do.
THE COURT: Hello, sir. You may be seated.
THE WITNESS: Thank you, Your Honor.
THE COURT: Please tell us your name.
THE WITNESS: John Seth James, ¥our Honor.
THE COURT: You may inquire, Counsel.
DIRECT EXAMINATION
BY MR. MATERA:
Q. Officer James, please introduce yourself to the
jury,
A. Yes, sir.
Good morning. I'm officer John Seth James with
the Orlando Police Department.
Q. How long have you been employed at the Orlando
Police Department?
A. I have been with the City of Orlando since 2001,
sir.

Q. So around 15 years, sir?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Fi|_ed 11/07/18 Page 22 of 279 Page|D 210

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

333

k.AP_Pr/~!,L>/)< 27

A. Yes, sir.

Q. You have any prior law enforcement experience?
A. No, sir. l do not.

Q. Before becoming a law enforcement officer, what

type of training did you receive?

A. Are you referring to the basic law enforcement
academy?

Q. Yes, sir.

A. Just that.

Q. Okay. On December 31 of 2014, in the morning,
were you issued a body camera from the Orlando Police
Department?

A. Yes, sir. I was.

Q. Do you recall being called out to 5705 LaCosta
Drive on that day?

A. Yes, sir. I do.

Q. And at that time, did you have the body camera on

you?
A. Yes, sir.
Q. Explain to the jury what a body camera is.
A. Yes, sir.

The body camera is a recording device that is
issued to our officers mostly for transparency. It's an
active recording, kind of like the cameras that are always

in the police cars. What it does is it gives a better view

Ninth Judicial Circuit
Court Reporting Services

~ case 6-13-cv-01915-GKs-KRS Document_1.-_1_~1§1|§_€_1_11/9.?£1§ ,,~E§Q€ 23 Of 279 PaQ€lD 211

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HPPEND!X _?_7 v 334

of an up-close personal encounter. That way it records
both the video and the audio of anything that an officer
might say or an individual might say during an
investigation of a crime.

Q. Where do you keep the body camera on your person?

A. When I am on the road and operating with the body
camera, there's one up on my vest, which would be kind of
where my glasses are.

Q. On that day, you had a body camera?

A. Yes, sir. I did.

Q. Were you aware whether this body camera was
working at that time?

A. It was. Yes, sir.

Q. When you reached at the scene, 5750 LaCosta
Drive, where did you put the body camera?

A. Initially when I arrived or once I --

Q. When you arrived, where did you have the body

camera?
A. It was still on my lapel.
Q. After arriving and being briefed by the officer,

where did you place the body camera?

A. The body camera, the way it attaches to our
polyester uniform is by a magnet, which means it can be
attached to any metal object or any opposite magnet for

officer safety concerns. With the description that was

Ninth Judicial Circuit
Court Reporting Services

3 Case 6:18-cv-01915-GKS-KRS Documentl_1-1 Filed 11/07/18 Page 24 of 279 Page|D 212

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

sees/q 01 )¢____;7 `_ 335

given to me by the initial officers on scene, instead of
putting officers with guns in a confrontation, possibly,
the decision was made to remove the body camera from my
uniform, place it onto a metal pole.

The body camera, because it is a recording
device, is -- allows us to have access through Bluetooth
within a short range to witness what is actually going on.
For example, if I have the body camera with me, I could
actually turn it on and show you on my phone what is being
recorded. So this was a tactic used for officer safety to
try to clear the roof and look for the initial suspect,
sir.

Q. On December 31st of 2014, was the body camera a

fairly new system to the Orlando Police Department?

A. Yes, sir. Only been out for a few months.

Q. Did your body camera capture anyone on the move?
A. No, sir. It did not.

Q. Was the body camera given back to you?

A. Yes.

The body camera was with me the entire time, but
it went from my uniform, my shoulder to the pole to be used
in an attempt to locate a suspect, And then I retained it
and put it back on my uniform, sir.

Q. Where did you go after you obtained the body

camera back from the pole?

Ninth Judicial Circuit
Court Reporting Services

`.¢

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

-‘ Case 6:18-CV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 25 of 279 Page|D 213

APPedDi )< 27 339
A. As you previously stated, Counsel, the body
camera, the Orlando Police Department was still in the test
phases to see if it would be appropriate for the community
and for the officers for transparency. One of the initial

requirements was once we arrived on scene is to activate
the camera to have it to record. We are -- we were
instructed at the time not to review or check anything on
the camera until after an incident was cleared. That way
you would ensure that anything that we were doing would be
recorded for the video and the audio, so it was a
requirement that once everything is done.

For example, when our investigation is complete,
we will then check and see what was recorded. And at the
time it was then to make notification that, okay, it did
record, this is how it's properly saved. Or if it's not,
to notify our chain in command so it would be documented.

Q. How is it attached on your lapel of your uniform?
Explain the wiring, how --
A. Yes, sir.

Unfortunately, being it's newer technology to law
enforcement, it's, I guess, still in a testing phase. The
body camera is three separate components. There is a
camera portion as we were describing, which is what is on
my lapel. The camera portion is ran by a battery pack,

which is kept either on our gun belt or in our pockets.

Ninth Judicial Circuit
Court Reporting Services

'~‘ Case 6:18-cV-01915-GKS-KRS. Do_cu_men_'g_‘1:_1 _F_i'|_e_c_j'.11707/18“ Page 26 of 279 Page|D 214

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HPPEN_DH< 2.7 , ' 340

Connecting with the camera to the battery pack is a wire
cord. The wire cord plugs into the camera and then plugs
into the battery. Any tug of the cord or anything of that
nature can -- it can become dislodged. That is one of the
issues with the camera, Once it's dislodged, the camera
doesn't have power. The camera will not record.

Q. Had your body camera even functioned properly at
that time, would you have observed the K-9 make a bite on
the defendant?

A. No, sir. I was not there at that time.

MR. MATERA: No further questions, Judge.
THE COURT: Any questions from the defense?
MS. GOERNER: Yes, Your Honor.
CROSS-EXAMINATION
BY MS. GOERNER:

A. Good morning, ma'am.

0

Good morning, sir.
When you responded out to this Perkins, was this
part of your normal patrol routine?

A. I was requested by dispatch to respond. There is
an area -- my main responsibility of patrol, yes, ma'am.
But I was called after the fact,

Q. No, that's fine. But it's an area that you
regularly patrol?

A. Yes, ma'am.

Ninth Judicial Circuit
Court Reporting Services

/` Case 6'18-cv-01915-GKS-KRS Docum_ent 1-1 Filed 11/07/18 Page 27 of 279 Page|D 215

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Q.
abandoned

A.

Q.
that kind
A.
I guess,
Q.
A.
Q.
A.
people in
Q.
incident,
responded
A.
Q.
A.
Q.
you turns

A.

341

R EPE-.`¢\S./.) l x 721777

So you are familiar that this business had been
?

Yes, ma'am.

Had been closed down?

For some time. Yes, ma'am.

For some time?

Yes, ma'am.

You are familiar with the homeless population
of frequented, I guess, the park area nearby?
Are you referring to the LaCosta Wetlands, ma'am?
east of that location?

Wherever the homeless people gather.

Yes, ma'am.

It was pretty close by?

Unfortunately, there's a lot of unfortunate
that area. Yes, ma'am.

Okay. And in responding to this particular

you were not in the first group of officers that
, correct?

That is correct, ma'am. I was not.

You were in the second group of officers?

Yes, ma'am.

Okay. And when you responded, you had your --
d on your camera -- your body camera?

Yes, ma'am, when I arrived on scene,

Ninth Judicial Circuit
Court Reporting Services

'I

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

` ‘ * Case 6:18-cv-01915-GKS-KRS Document1-1 Filed 11/07/18 Page 28 of 279 Page|D 216

‘p ' "'" H" 342
HP €/\H>c>< 277

SO you were recording from that moment, correct?
Yes, ma'am.

And the camera was functioning properly?

Yes, ma'am.

Now -- and at some point you took the camera off

your person and put it on a pole?

A.

Q.

YeS, ma'am.

And you extended the pole up so you could see

onto the roof,

Is that what you did with it?

Yes, ma'am.

And so it recorded on top of the roof, correct?
Yes, ma'am.

And you actually reviewed that footage, correct?
Myself and a supervisor, yes, ma'am.

And in reviewing that footage, y'all did not

copies to the State to review?

No, ma'am.

You didn't provide copies to the defense to

No, ma'am.

You and another officer made a decision that it

of evidentiary value?

No, ma'am. I would disagree with that.

Okay. Well, you didn't save the video, correct?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915'-GKS-KRS Document 1-1 Filed 11/07/18 Page 29 of 279 Page|D 217

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

__ 344
/WVee\/Dl )( 27
not that you reviewed the footage after?
A. It's a live feed. Yes, ma'am. Like I explained.

Q. Okay. And isn't it true that your department's
policy at that time was that it was, in fact, recording,
and it was destroyed 30 days later?

A. Yes, ma'am. When there's not a request -- a
public records demand for a video, because of all the
length and space that it retains, the department does purge

that after 30 days. Yes, ma'am.

Q. So there was a recording?
A. Yes, ma'am.
Q. Okay. And so after you took that camera off the

pole, you put it back on your person?

A. Yes, ma'am.

Q. And you then proceeded to assist other law
enforcement in looking for the suspect, correct?

A. Yes, ma'am.

Q. And you believed that your camera was working

properly then?

A. I can only make that assumption. Yes, ma'am.
Q. Because it had been working properly before?
A. Correct, ma'am. Yes, ma'am. I agree with you on

that, Counsel.
Q. And when you made entry into the building, you

were the one that was deploying the Clear Out?

Ninth Judicial Circuit
Court Reporting Services

0

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A.
Q.

through?

after you

A.

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 30 of 279 Page|D 218

345

14 PpE//\IBV'| )\- 2_7

Yes, ma'am.

And about how many cannisters of that did you go

Twenty canisters to my recollection, ma'am.

So that would be pretty strong?

If they were given in one area, yes, it would be.
How long does the effects of that Clear Out last
deploy a cannister?

It varies, depending on the amount of exposure

and, again, how confined of a space it is.

Q.

In that particular building, you have on gas

masks, correct?

A.

Q.
on?

A.

Q.
Clear Out

Yes, ma'am. I did.

The other law enforcement officers had gas masks

That is correct.
Typically, how long does the effects of that

last in that particular space that you were in,

the Perkins?

It can last anywhere from 15 to 30 minutes.
Fifteen to thirty minutes?
Yes, ma'am.

And you said that eventually you observed the

suspect being in the process of being handcuffed, correct?

A.

That is correct, Counsel.

Ninth Judicial Circuit
Court Reporting Services

` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 31 of 279 Page|D 219

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

346
/}PPE¢\{DI X ,,.__Z?
Q. Did you see anything in his hands?
A. No, ma'am. I saw officers trying to handcuff
him.
Q. Did you see any gloves on him on his hands?
A. Not that I recall. But I don't have recollection

of his hands, ma'am.

Q. Did you actually go up onto the roof to look for
the suspect?

A. Yes, ma'am.

Q. You didn't see him on the roof, did you?

A. No, ma'am.

Q. You never saw him -- you saw the dismantled A/C
handlers on the roof?

A. The aftermath of it. Yes, ma'am.

Q. You don't have any idea when those A/C handlers
became dismantled, do you?

A. No, ma'am.

Q. You don't have any idea who did that, do you?

A. No, ma'am. I did not witness that.

Q. You never saw Mr. Washington with any kind of
tools?

A. No, ma'am, not in any of my -- my up-close

encounters with him. No, ma'am. l did not.
Q. You never saw Mr. Washington with or near any

kind of backpack?

Ninth Judicial Circuit
Court Reporting Services

' ' ‘ Case 6:18-cv-01915-GKS-KRS Document1-1 Filed 11/07/18 Page 32 of 279 Page|D 220

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

¢+P.-P£MA_) >,<7 37 347

A. No, ma'am. I did not.

Q. And you didn't hear Mr. Washington making any
statements, did you?

A. Just -- I want to make sure, during the incident
or --

Q. At any time.

A. Respectfully, Counsel, I was with the

transporting officer to take Mr. Washington for medical
treatment from the scene to the local hospital.

Q. So while at the Perkins, you didn't hear
Mr. Washington make any statements, did you?

A. 1 That's what I wanted to clarify. No, ma'am. I
did not hear him make any statements while on scene.

Q. And you don't know whether or not any damage to
those air handlers had, in fact, occurred prior to
December 31, 2014, do you?

A. No, ma'am. I have never been on that roof
before, ma'am.

MS. GOERNER: May I have just a moment?

THE COURT: You may.

MS. GOERNER: I have nothing further, Your Honor.
THE COURT: Any redirect?

MR. MATERA: No, Your Honor.

THE COURT: Members of the jury, do you have any

questions of the witness? If so, please raise your

Ninth Judicial Circuit
Court Reporting Services

` D 221
` ’ Case 6:18-CV-01915-GKS-KRS Document 1115£§}}`§“§1;"1\1/07/18 Page 33 of 279 Page|

0 l/07/20 l 5

0|/09/2015

0 l/23/20 l 5

01/28/20 l 5

0 l/28/20 l 5

0l/28/20 l 5

03/05/2015

03/05/2015

03/05/20 l 5

03/05/20| 5

03/05/20| 5

03/05/20 l 5

03/05/20|5

03/05/20 l 5

03/05/20 l 5

03/05/20| 5

03/05/20| 5

03/06/2015
03/1 0/20 l 5

04/07/20| 5

 

CASE SUMMARY
CASE No. 2014-CF-003958-A-0

Status Hearing ( l 130 PM\ (_ludir',ia| Of`l`lcer~ (`.nurr, Veremn\

Velerans Court

__ HPPE/Jz>/ )< 23
. ’ Order

to Discharge Casej)"om Velerans Court (* *Reset in Uiv l9)

§ Written Plea ofNol Guilty; Waiver ofArraignment

`; Arraignment (8:30 AM) (.ludicial Oft`lcer: Thorpe, lanet C)
DETERMINAT/ON oFNEW TR/AL DATES

Correspondence Reccived from ludge

Coun Minuces

Case Management Conference (9:30 AM) (.ludicial Officer: Egan, Robert J)

7 i Commitmenl lssued

' v , Order ol`Disposilion
" Order for Cost Recorded
vi Order for Cost Recordecl
f ii Sentence Guide|ines Score Shcet
Restilution Order / DNA Order/ Viclim Form

' Notice of Fines and Costs - Courtroom generated

Sentence (Judicial Ol`t“lcer: Egan, Roberx .|)
|. GRAND THEFT THIRD DEGREE
Adu|t Type - Crimina| Non Citalion
Conf`mement (Et`t`ective 03/05/20|5. Mln. Not App|icab|e. Max. 17.7 Mo, Department of
Corrections)
Credit for Time Served: 331 Days
Sentence Status (Concurrenl, Any active sentence being served)
Provisions (Provisions Conf`memenl or Fine)

Court Ordered Payment Due

’» Sentence
Bond Discharged
Commitl'nent Packel Sem to Dockets
Cll»lA'C‘El.ED Pre~Trial Conference (8:30 AM) (.|udicia| Ofl`lcer: Egan. Roben J)

Case C/osed /’rior 10 Hearing
Tria/ 4./2 0/_70/ 5

 

 

l).\'l l'

l-`l\'.\\i l.\l. l.\l'ult\\.\un_\

 

 

Defendant WASl-llNGTON, JAMES EDWARD
Total Charges

Tota| Paymems and Credils

Balance Due as of 2/|7/20|6

PAGE 5 OF 6

668.00
0.00
668.00

Primed on 02// 7/2()/ 6 at l :3 9 PM

§ CaSe 6218-CV-O1915-GKS-KRS DOCUm€nté.A-SJES

10/08/20 | 4

l 0/08/20 l 4

10/08/20 l 4

l0/|3/20}4

l0/l3/20|4

lO/l3/20l4

l0/l4/20]4

|0/l4/20|4

l0/l6/20l4

|l/l2/20l4

ll/|2/20|4

ll/|2/20l4

0 | /07/20| 5

0 l /09/20 l 5

0|/l3/20l5

01/|3/20|5

0 |/26/20| 5

01/26/20|5

0 1/26/20 l 5

0 l /26/20| 5

 

UMMARY

CASE SUMMARY
CASE NO. 2014~CF-004840~A-0

f Stalus Hearing (| :30 Pl\/l) (Judicia| Ol`l`lcer: Brcwer. .|erry L)

»¢ `_§ Court Minu£es Ap P E/\[_D__/ X__Z, 34 w

Per the Court:
COURT WlTHDRA WS COMM/TMENT ORDERS.

Arresl All'ldavil

4 , Court Minutes
/A

ii Advice to Defendanl, First Appearance

Order
to Re/ease ROR

". 'Y ROR Form - Orange County Corrections

` Warrant Relurned Served
Commitment Order

Status Hearing ( 1130 PM) (Judicia| Of'r`lcer: Brewer, .|erry L)
l"eler¢ms Court ‘

Status Hearing ( l 100 PM) (.ludicial Ol`t`lcer: Brewer, .|erry L)
.-'lddec/ because of a C/er/c Edition Wn//c ln

Courl Minutes

Status Hearing (1:30 PM) (.ludicial Officer: Court, Veteran)
l"ele/'ans Court

Ol'der
to Disc/zarge Casefr"om Veterans Court (* *Resel in Div ll )

`, lSentencing (9:00 AM) (Judicial Ofl`lcer: Lubel, Marc L)
`, z coun Minuzes

l ’Sentencing (9:00 AM) (Judicia| Ofl`lcer: Lubel, Marc L)

|~`ines & Cnsts Reduced to .ludgmem
Costs Previous/y lmposed al P/en on 4/ l 8/'20/-/.

Disposition (Judicial Officer: l.ubet, Marc L)
O()l. BURGLARY OF STRUC`TUR[Z
| - Adjudicalcd Guilly
OBTS: 8888888888 Sequence: 00|

Sentence (Judicial O!`f`lcer: Lubet, Marc L)
00|. BURGLARY OF STRUCTURE
Adu|l Type - Criminal Non Cilation
Provisions (Provisions Conf`\nement or Fine,
Other Court Restrictions/Judicia| Warning)
Conf'mement (Ef`f`ective 01/26/20|5. Min. Not App|icab|e. Max. 24 Mo , Department of
Correclions)

PAGF. 4 OF 6

 

Filed 11/07/18 Page 34 of 279 Page|D 222

Pr/'med an 02/`/ 7/20/ 6 al l .'46 PM

" ' ’ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 35 of 279 Page|D 223
‘ _? Filing # 53044254 E-Filed 02/27/2017 06:36:43 PM 1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

AP_P E/.\ll>/X _3,0

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUIT, IN AND
FOR ORANGE COUNTY, FLORIDA
CRIMINAL JUSTICE DIVISION

STATE OF FLORIDA,

Plaintiff,

CASE NO.: 48-2014-CF-17252-A-O

VS.

DIVISION NO.:

JAMES WASHINGTON,

Defendant./

HEARING

BEFORE

THE HONORABLE ROBERT J. EGAN

In the Orange County Courthouse

Courtroom 18D

Orlando, Florida 32801

July 21, 2015

Christine Lively,

A P P E A R A N C E S:

JORDAN OSTROFF, ESQUIRE
Office of the State Attorney
415 North Orange Avenue
Buildinq B

Orlando, Florida 32801

On behalf of the State

JOANNA OPATO, ESQUIRE

Office of the Public Defender
435 North Orange Avenue

Suite 400

Orlando, Florida 32801

Ninth Judicial Circuit
Court Reporting Services

Page632

CER, CET

` - ’ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 36 of 279 Page|D 224

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

July

2

AHD/O§/\/D r)< 36

P R 0 C E E D I N G S

(The following proceedings commenced on
21, 2015, at 1:38 p.m.)

THE CLERK: State of Florida vs.

James Edward Washington. Case No. 2014-CF~17252.

THE COURT: Okay. And good afternoon,

Mr. Washington.

THE DEFENDANT: How you doing, sir?

THE COURT: Doing well. Thank you.

We had you brought over here today for a pretrial
conference. I know you're set for trial coming up
next month. And right now we still have you
representing yourself. Is that right?

THE DEFENDANT: Yes, sir.

THE COURT: Mr. Ostroff, anything you want to --

MR. OSTROFF: Yes, Your Honor. A couple things
to address.

Firstly, I know we made sure that MS. Opato was
here. She's Standby counsel for the Defense. Last
time we were here, which I believe I sent the audio --
or at least I filled MS. Opato in on what happened ~-
was the defendant's motion to compel, or the first
motion to compel.

THE COURT: Uh-huh.

Ninth Judicial Circuit
Court Reporting Services

Page633

" ‘ ’ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 37 of 279 Page|D 225

.’

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

" 3
/HDIOEND/)< 30

MR. OSTROFF: So I sent the defendant an e-mail
response that 1 got that there was nothing uploaded by
that officer on that night, or it had a range of a
couple days before and after. But there was nothing
uploaded from this,r so there would be no body camera
footage that anybody could find for this case.

I know, subsequent to that, the defendant made
another filing that was initially rejected because it
was still showing he was represented by the PD, so I

was hoping we could address that motion today. I

don't know if Your Honor has a copy. If not, I can
pull it up.
THE COURT: Okay. It's a ~- let me see -- motion

to compel.

Let's see. June 29th?

MR. OSTROFF: That sounds about right, I know
I -- I contacted your JA when I got the -- when I got
back, that it had been denied, and then was told the
earliest we'd have would be today, because of being in
the trial period. So I was hoping we could just
address that motion filed by the defendant,

THE COURT: Well, this one lists six things.

No. 1, official documentation of the chain of
custody of the body camera.

2, official policy on how, when and where to

Ninth Judicial Circuit
Court Reporting Services

Page634

" Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 38 of 279 Page|D 226

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

4

APPEN¢§})< so

destroy body camera evidence,

3, list of cases where body camera evidence was
destroyed or tampered with during prosecution.

4, a list of cases involving K9 dog bites over
the last year, and the types of injuries sustained.

5, employment records for police officers
involved at arrest.

And 6, criminal records --

MR. OSTROFF: Correct. For, I believe two other
cases.

THE COURT: Discovery of criminal records of
Orlando Police Department or law enforcement
agencies -- yes. And -- no, that's it.

MR. OSTROFF: And I believe I -- l believe, for
the most part, I don't have a position on any of
those. Those would have to be public records requests
through OPD. Many of those documents, we don't have
access to in any way, shape or form.

And then in regards to any body camera footage or
chain of custody on this case, it won't exist, because
at least I can't find any body camera footage for this
case.

So I believe in terms of any sort of hearing
further, there would have to be notice to OPD,

coordinated with whoever over there would handle this

Ninth Judicial Circuit
Court Reporting Services

Page 635

~ " Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 39 of 279 Page|D 227

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

5
14on E/\.lD/,)<. 30,

thing so that they know who to bring in to answer
those questions. Unfortunately, me as the prosecutor,
is not in a position to present any evidence of the
OPD procedures.

THE COURT: Okay. Mr. Washington, the things
that you requested are the sorts of things that

typically would be done by either an attorney or

investigator. They're not necessarily evidence
that's ~- the State would disclose in this case.
It's ~- you'd either take a deposition of a records

custodian or a police officer, or make a public
records request, or have an investigator to go do some
legwork on -- on your behalf.

I know it's difficult for you because you're
currently incarcerated, but I would deny the motion to
compel. I don't think that it's -- what you've
requested, some of it makes some sense, but it would
not be subject to -- to the type of things that we
would require the State to compel. They're things
that you would investigate on your own.

1 would like to talk to you more about whether
you -- you still think representing yourself is a good
idea.

THE DEFENDANT: Well, sir --

THE COURT: You're welcome to do that, of course;

Ninth Judicial Circuit
Court Reporting Services

Page636

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

` ’ ' Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11./07/18 Page 40 of 279 Page|D 228

6
,q»vOfOE`r~Y.O/X :_ 30

we've talked about that. We've talked about the
difficulty for anyone to do that in a case like this,
let alone someone who's currently incarcerated.

So have you given that some thought?

THE DEFENDANT: Sir, my problem is that I feel
like a Richardson hearing should be conducted, because
they're hiding evidence that they got written in their
reports. They wouldn't have never wrote it in their
reports if they never did have it. By them denying
it, it don't mean it never did exist. They saying,
they can't find it. If they found they don't have
evidence that's favorable to me and they don't
disclose it, I got the right to have the case
dismissed.

So it should be determined, one way or another,
whether or not they got the evidence or they destroyed
it in order to conceal what actually transpired.

I was lynched. They held me down and let the dog
bite me and had it recorded and got rid of the
evidence, That's what l -- 1 was there. I was the
one held down, being bit by a dog while I was in
custody.

THE COURT: Well, I'm --

THE DEFENDANT: And l heard them record it.

THE CQURT: I'm being told that video was not

Ninth Judicial Circuit
Court Reporting Services

Page637

` ` Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 41 of 279 Page|D 229

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

7

ApPE'/;LD)X so

uploaded. And that's the extent of what I know. I
know as much as you do now. But --

THE DEFENDANT: But -- and then another thing,
sir, they -- I got a letter form one of the -- the
inmates saying that Department of Corrections don't
allow CDs, and they didn't allow me the tape that he
sent for me to review, to listen to --

THE COURT: Uh-huh.

THE DEFENDANT: -- a deposition. And I finally,
after a couple of weeks, got access to the tape at
3:00 o'clock in the morning to find out it wasn't a
deposition, it was a copy of the pretrial conference
we had last on the -- on the 16th.

THE COURT: Okay.

THE DEFENDANT: I never heard a deposition up
until this day. I don't know what's on it. And -- to
also be threatening me about being overburdened about
trying to get access to material that, if it was
written in the form of a transcript, I wouldn't have
to ask for officers to give me access to a recorded
tape that they got in their possession. I never had
that in my possession. And according to this letter,
the Public Defender's Office knew that I couldn't have
got that. They told Opato that the state attorney

knew I wouldn't be able to get that CD also. Now I

Ninth Judicial Circuit
Court Reporting Services

Page638

` ’ Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 42 of 279 Page|D 230

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

8
A»O pekin/y 3 o

find out it's not even what we requested. It's a
pretrial conference. I still don't know what's on the
deposition.

THE COURT: Okay.

MR. OSTROFF: Can I address that issue?

THE COURT: Sure.

MR. OSTROFF: So the last time we were in court,
the issue of the depositions came up. And l said that
the Public Defender's Office had them, I had copies,
and then I e-mailed copies to Your Honor because there
was no other way for me to get them to the defendant.
I then, after that, found out that we can, in fact,
send disks to the jail. So at the last hearing, I had
the audio pulled, sent that to you, And I believe
sent a copy to Ms. Opato, so that she was caught up.
I'm not certain about that one. And then I got
contacted by the ~- somebody at the Orange County Jail
to make sure that was intentional, that they would
give him access to something to listen to the disk
with.

I believe we talked last time about possibly
having Your Honor issue an order to transcribe the
depo, so that way the defendant can just have the
transcriptioni because of how difficult it is to get

disks to him. However, from the last hearing, I had

Ninth Judicial Circuit
Court Reporting Services

Page639

"' Case 6:18-cv-Ol915-GKS-KRS Document 1»-1 Filed 11/07/18 Page 43 of 279 Page|D 231

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

,4,@,05»(131>< 30 9

no interest in transcribing it, so that's why 1 just
double-checked that he could get an audio copy. 1n
terms of when they give him access to, 1 have no
control over that.

THE COURT: What was on the disk?

MR. OSTROFF: The disk was the last hearing we
had. As -~

THE COURT: Okay. And he -- Mr. Washington is
looking for a deposition.

MR. OSTROFF: Correct.

THE coURT: okay,

MR. OSTROFF: And so last time we were here, the
last PTC, 1 sent a copy to Your Honor and -~ and 1
know we briefly discussed possibly just having
Your Honor order a transcription made of it. 1 don't
have a problem with that. Otherwise, 1 can't e-mail
him a copy of the depositions. 1 can put them on disk
and send them. But, again, we're going to run into
the same problem that he's having if they're not going
to let him use the computers until 3:00 o'clock in the
morning.

THE DEFENDANT: And that's one time since 1 got
it on the 3rd of June. And every other time, they be
confrontational on me to the point where 1 feel

threatened about asking about stuff that 1 wouldn't

Ninth Judicial Circuit
Court Reporting Services

Page640

’~ Case 6:18-CV-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 44 of 279 Page|D 232

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

.'.`f A ppa/daly ao 10
have to ask for if it was in written form instead of
video or audio. It's like they going out their way to
try to do something that -~

THE COURT: 1'm not going to have audiotapes
transcribed for you, We do not have the resources to
do that. Okay?

THE DEFENDANT: But, sir, 1 hadn't even got a
deposition yet.

THE COURT: Well, that's what we're going to try
to find out right now. You -- you -- you don't
need -- he got the transcript of the hearing.

MR. OSTROFF: Correct.

So the way it works is that when -- the
depositions were held at the Public Defender's Office.

THE COURT: Right.

MR. OSTROFF: At -- 1 believe it's once a week or
once every few days, it uploads from their system and
gets automatically put into our system. So what 1 can
do, if this is the easiest thing, is 1 can copy it
from our system to a disk and send the disk to him. 1
have no control over what Corrections does --

THE coURT: Right.

MR. OSTROFF: -- and how often he gets access to
it or anything along those lines.

THE COURT: But is that what you sent me, the

Ninth Judicial Circuit
Court Reporting Services

Page641

". Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 45 of 279 Page|D 233

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

prr»‘PEub‘/'X 30 ` 11

audio of the depositions?

MR. OSTROFF: Yes, Your Honor.

THE COURT: Because 1 don't remember getting --
Ms. Opato, in -- did you -- whatever you had, did you
give it over to Mr. Washington?

MS. OPATO: Yes, Judge. The -- and my position
would be the same as Ostroff's. 1 checked with my
supervisor because 1 knew as soon as 1 was taken off
this case, that that would be the biggest hurdle --

THE COURT: Uh-huh.

MS. OPATO: -- is the depositions. My
understanding is, is 1 can provide a disk and then,
you know, Corrections has to allow him the opportunity
to listen to those depositions on the disk.

THE COURT: And --

MS. OPATO: But 1 -- I'm -- 1 was -- 1 was
actually told 1 was not to order transcripts through
my office.

THE COURT: Uh-huh.

MS. OPATO: If that was something the Court did,

then, you know, that was

THE COURT: But, 1 mean, 1 don't -- that's not
tied in to the -- our official court reporters --
if ~- 1 can have something transcribed that was done

in this room, but 1 don't think a deposition taken

Ninth Judicial Circuit
Court Reporting Services

Page642

"- Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 46 of 279 Page|D 234

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

t 12

. AW€/\!b/ x 305

outside of the courthouse -- so

MR. OSTROFF: On 6/16 of 2015 at 2:33 p.m. and
2:34 p.m., 1 e-mailed copies of the two depositions to
Your Honor.

THE COURT: June 16th? Let me see.

MR. OSTROFF: 1 can -- 1 mean, 1 can re-email
them. That's fine. 1 just -- in terms of the only
other option 1 have is to burn them to a CD and have
them sent to the jail.

THE COURT: Okay. Well, 1 think it's probably
the easiest way to do it, is -- is get them to you on
a CD, Mr. Washington. But it still comes down to
whether you want to represent yourself.

THE DEFENDANT: Sir, they got 24-hour access to a
CD that the Department of Corrections can use it to
deny me access to the same CD they can use and observe
and listen to any time they see fit. Why constrain me
to the --

THE COURT: You are incarcerated, sir.

THE DEFENDANT: 1 understand that. But there --

THE COURT: Okay. There are significant
limitations to your ability to represent yourself,
There's nothing 1 can do about that. Okay? 1 can let
Corrections know they are to give you access to a tape

recorder, but they also have security concerns that,

Ninth Judicial Circuit
Court Reporting Services

Page643

"- Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 47 of 279 Page|D 235

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

13

.' ,,/wpa\lo¢x so

frankly, I'm not going to be able to do anything
about.

We've talked about the decision and how wise or
unwise it is for you to represent yourself. Okay?
And the constraints on you, being currently
incarcerated, make it much more difficult. 1
understand that. But you chose to do this, Every
time 1 see you, 1 give you a choice -- an option to
change your mind and give you a chance to do it again
today. 1f you want to represent yourself, that's
fine, but you're going to have to live with the rules
that we're all dealing with. And you are currently
incarcerated in the Orange County Jail. Nothing 1 can
do about that.

So we can get these disks to you, 1 can let the
chief down there know that you are to have access to a
player, a recording, some way to play those. But
again, it may be at a weird time of night. 1 don't
know, But you think it's a good idea to represent
yourself. We're have your trial in the next few
weeks.

THE DEFENDANT: 1 know it ain't a good idea, sir,
but it wasn't a good idea having these people
represent me that 1 know is trying to sabotage my

defense. And that's what they showing. They should

Ninth Judicial Circuit
Court Reporting Services

Page644

"` Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 48 of 279 Page|D 236

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

14

: ,MP€,\¢."¢S},»¢ ' 50 55 "

have been -- had the motion to compel, and wouldn't
have to go through this -- what I'm going through;
uncertainty about the type of people that trying to
represent my best interest. They done show up and
they not trying to represent my best interest. It's
slamming against me. The Department of Corrections,
they threaten me every time 1 come out that cell to
get the information that would be more readily
accessible to me if it was in written form.

THE COURT: Are you ready for trial?

MR. OSTROFF: Yes, Your Honor.

THE COURT: Okay. So, Mr. Washington, we're
going to get the disks to you that have the audio of
the depositions you've been looking for. We've denied
your motion to compel.

Anything else you want me to consider?

THE DEFENDANT: No, sir.

(Pause in proceedings.)

THE COURT: So, Mr. Washington, we're putting in
your court minutes that the county jail is to give you
access to equipment to -- for you to play the DVD
[sic] that Mr. Ostroff is going to be providing to
you, Okay?

THE DEFENDANT: So, Judge, what if they decide to

give me access to it the day before trial, and that's

Ninth Judicial Circuit
Court Reporting Services

Page645

Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 49 of 279 Page|D 237

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

15

wpa/dock 90

the only day that they feel like, would that secure
some kind of concern that 1'm only getting one day to
listen to a tape that going to be something that
determines the rest of my --

THE COURT: Well, if you come over here on the
day of trial and you don't think you're sufficiently
prepared, you can ask me for a continuance and 1
can -- would consider that. Okay? But we'll just
have to see how that plays out.

THE DEFENDANT: All right, sir.

THE COURT: Is there anything else you wanted to
talk about today?

But we can set Mr. Washington for a --

THE DEFENDANT: Sir, 1 would like to motion for a
Nelson -- a Richardson hearing, 'cause 1 honestly know
that it was a tape of what actually transpired. You
get them officers to acknowledge or really ~- don't --
get interviews on record about what actually
transpired during that incident. Let's not totally
ignore the fact that it's a tape is not being
accounted for.

THE COURT: Okay. The request has been made for
a Richardson hearing. We can have that. 1 don't know
if 1 know whether --

MR. OSTROFF: 1 don't have it to turn over. It's

Ninth Judicial Circuit
Court Reporting Services

Page646

§

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 50 of 279 Page|D 238

16

saga/um § 420

not something -~ it's not late disclosure --

THE COURT: Well --

MR. OSTROFF: -- it's not --

THE COURT: We know that, so the motion to compel
is denied. 1 think the -- the suggestion is that
evidence -- evidence has been spoiled.

MR. OSTROFF: And that wouldn't be proper for a
Richardson hearing. There would be other hearings
that could be filed. There's a Youngblood hearing,
which would require proof by the Defense of the
intentional destruction of evidence. But from a
Richardson --

THE COURT: 1 don't know. Why wouldn't a
Richardson hearing -~ 1 mean, if it existed at one
time and wasn't -- I'm not saying it was or wasn‘t. 1
don't know.

MR. OSTROFF: Right.

THE COURT: 1t was not disclosed or turned over,
why wouldn't that be Richardson?

MR. OSTROFF: Because a Richardson hearing would
govern items that are in possession of the State that

are not turned over to Defense or turned over too late

or turned over incorrectly. And 1 don't have it to
turn it over. 1 wish -- 1 wish 1 had more
information. 1 wish we did have the video. 1 wish we

Ninth Judicial Circuit
Court Reporting Services

Page647

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 51 of 279 Page|D 239

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

~ 17
A~PFENDl>< 30

knew what was going on, but 1 don't. And everything
that I'm hearing is that there was never a video.

So if the -- if Mr. Washington believes that the
video was intentionally destroyed to -- for OPD to
cover themselves, that's not a Richardson hearing.
And that would require -- that would put the burden on

the Defense to show that it was intentionally
destroyed with asking -- 1 -- I don”t even know where
you would start to figure out who might have done
this,

THE CdURT: Well, what was said about the camera
at the officer's deposition?

MR. OSTROFF: The officer said that the camera is
worn on his lapel, that for some period of time, he
took the camera off his lapel, attached it to a
fireman's pole with the battery pack and some tape,
stuck it up into the ceilings of the building to see
if they could find Mr. Washington, At no point were
they able to find Mr. Washington on that video
footage, So then they decided to use Clear Out, 1
think is the proper -- is the name of the chemical.
But basically it's like a -- it's basically like mace,
put a -- and then that officer is the grenadier, which
means he's the one in charge of doing that. So he

then put on a flack jacket that says, grenadier, OPD,

Ninth Judicial Circuit
Court Reporting Services

Page648

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

, ‘° Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 52 of 279 Page|D 240

18

-. /’cPFEf~/l>lx 30

or whatever it is that has all the cannisters on it,
which would cover the camera anyway.

So he didn't have the camera on. And even if
he'd still had the camera on, it wouldn't show any of
this, At which point, the video footage not showing
that there was the defendant because they never found
him with the camera footage, that's why he didn't know
if it was ever uploaded or not, because it would be
from his standpoint, nonessential. And 1 understand
that that may not be the best policy, but ultimately,
nobody can find that video in any way, shape or form

to show whether or not it does show the defendant or

it has sound or -- et cetera.
So 1 don't have the video to present. Your Honor
can -- can suppress the evidence that 1 don't have.

And Mr. Washington, or whoever represents him; is free
to cross~examine the officer, same as was done in the
deposition, that hey, there was this video, where is
it. And that's something that could be argued for
reasonable doubt. But at the end of the day,
unfortunately, there's nothing for me to turn over, or
at least as of right now, from what I've been told by
everybody that I've asked. Because I've tried to get
this video.

THE DEFENDANT: Sir, Judge, 1 got Officer James'

Ninth Judicial Circuit
Court Reporting Services

PageS49

" Case 6:18-CV-01915-GKS-KRS Document 1-1 v Filed 11/07/18 Page 53 of 279 Page|D 241

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

APPE/\ID\>< 30 -19

narrative supplement where it on -- it -- 1 can read
it word for word, it say, on the roof, 1 observed a
red and black backpack and a knife and other tools and
stuff. And 1 got all pictures. That's why I've been
adamant with the State and Ms. Opato about the
evidence they turned over as pictures. And 1 got a
lot of pictures. And none of them show a backpack on
a roof. And this guy had on the camera at the time
that he was on the roof. The backpack that 1 see is
inside of a building, And the knife that they say
that was on the roof is inside the building. But 1
don't have any pictures of what they said was on the
roof.

So if he had on the camera, which he did at the
time that he was on the roof, that would show that
that crime scene had been tampered with. So they
destroyed evidence that was favorable to me by getting
rid of it.

THE COURT: No one has established that anyone's
destroyed anything. Okay? 1 mean, these things come
out during effective cross-examination. If somebody
wrote somebody ~- something in a report that's
inconsistent with what they're doing, that's what
lawyers do.

So the things you seem to be concerned about,

Ninth Judicial Circuit
Court Reporting Services

Page650

.` 5' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 54 of 279 Page|D 242

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A~FP END¢XBO _ 20

Mr. Washington, are fine. And -- but they're the type
of things that 1 think are best addressed with --
through cross -- effective cross-examination of the
witnesses that you're concerned about; in this case,
you know, law enforcement officers. So 1 think it's
probably best addressed at trial. Okay?

THE DEFENDANT: Sir, and we never did, like, get
into, like, explaining how they were going about
getting the depositions done and how we're going to be
provided with transcripts or a copy of the CD once
they're done --

THE COURT: Well, we're going to get you the CD
out there this week. Okay?

THE DEFENDANT: I'm talking about the future
depositions of the officers and my defense list
witness, Mr. John Sawicki.

THE COURT: What do you want me to do about
Mr. Sawicki?

THE DEFENDANT: Well, I'm saying -- I'm saying 1
would like -- he say he's going to coordinate when
those depositions be done and the -- and the CD of
those depositions be provided to me at the jailhouse
also.

THE COURT: Well, if you want to take a

deposition, you're going to have to do it yourself.

Ninth Judicial Circuit
Court Reporting Services

Pa99651

" Case 6:18-CV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 55 of 279 Page|D 243

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

' " " ~- 21
- A'PPEND[X go

THE DEFENDANT: But, sir, I'm not -- 1 don't have
any means of having access to the coordinator without
writing them. 1 don't have access to a phone.

THE COURT: Well, if you want me to instruct the
Clerk of the Court to issue a subpoena -- but there
are security concerns, you know, which goes back to
whether it's a good idea for you to be representing
yourself.

But you're telling me you want to do a lot of
things. 1 don't really have a specific request from
you, what you would like me to do. Okay?

There's been insufficient discussion today that
there's been a Richardson violation. Okay? When we
take testimony at trial and you want to renew that
request, we can have a Richardson hearing in the
middle of the trial, We excuse the jury. We'll talk
about it. But right now, we -- we would deny the
request for a Richardson hearing. Okay? You're
talking about depositions you want to take, but -- and
1 know a name of Mr. Sawicki. But what would you like
me to do about that?

THE DEFENDANT: 1 would like to coordinate a
deposition for that witness, sir.

MR. OSTROFF: For Mr. John Sawicki?

THE DEFENDANT: Yes, sir.

Ninth Judicial Circuit
Court Reporting Services

Page652

` 3` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 56 of 279 Page|D 244

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

5 55 ""5 ' `“" 22
- /1"?!9€7\| D/.,)( 530

MR. OSTRQFF: That would be a Defense witness.
And 1 believe that's a -- would be a expert witness
called by the Defense. 1 spoke with Mr. Sawicki. He
explained that he had received some mail from
Mr. Washington, but had not had any direct contact.
And 1 believe Mr. Sawicki charges for his time. 1

don't want to depose him. If we want to issue a

subpoena for him for trial, then that's a -- a

'separate issue that would have to be dealt with. But

in my discussion of -- of him, 1 don't know what he
has that's relevant to this case.

1 believe he gave some sort of presentation or
news story regarding body camera footage and it being
mishandled in other cases. 1 -- 1 believe that's what
he would be called to testify. I'm not really sure.
But he'd be a Defense witness.

(Pause in proceedings.)

THE COURT: Mr. Washington, if -- if 1

(Pause in proceedings.)

1 presume there's been a previous waiver of
speedy.

MR. OSTROFF: There's been several waivers of
speedy trial, Yes.

(Pause in proceedings.)

THE COURT: Okay. Mr. Washington, what we're

Ninth Judicial Circuit
Court Reporting Services

Page653

\~ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 57 of 279 Page|D 245

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

-,,._,,/.‘l`f’f>£)\l L>/ x 3 O

going to do is I'm going to continue your trial.

We're going to appoint the Office of Regional Conflict
Counsel to represent you. Ms. Goerner, presumably,
G~o-e-r-n-e-r will be in touch with you. Okay?

You're simply not equipped to do -- to represent
yourself effectively.

I'm not making any finding that the
Office of the Public Defender did anything wrong,
'cause 1 don't think they did. But to avoid more
trouble than we're already having, we will appoint
conflict counsel to represent you. 1f you still
absolutely want to represent yourself, that's fine.
We‘ll see you Monday, August the 8th.

But if 1 appointed another office to represent
you, is that something you would like me to do?

THE DEFENDANT: Yes, Sir,

THE COURT: Okay. So we're going to continue
this case. We'll move it to the September 29th
pretrial at 8:30. That's an October 12th trial date.
We are appointing the Office of Regional Conflict
Counsel to represent Mr. Washington. And Ms. Goerner
will be in touch with you during one of her upcoming
visits to the county jail. Okay?

THE DEFENDANT: Yes, sir.

THE COURT: Okay, Mr. Washington. And you can

Ninth Judicial Circuit
Court Reporting Services

Page654

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 58 of 279 Page|D 246

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

24

n ¢PEND/x 30

raise the concerns you have with her. She can take
whatever depositions she feels is necessary and we'll
go from there.

THE DEFENDANT: Sir, can 1 get a contact

information of the person that you just appointed?

THE COURT: We wrote that on -- on his paperwork.
1t will be on -~ it'll be on your paperwork --
okay -- that you'll get today.

THE DEFENDANT: All right.

THE COURT: Okay. Thank you, sir.

Anything from the State?

MR. OSTROFF: So just to be clear, Your Honor
is -- is finding that -- not that the
Public Defender's Office did anything wrong, just that
Mr. Washington is now going to be appointed RCC and he
has requested RCC.

THE COURT: Yes.

MR. OSTROFF: Okay. No problem.

And then -~ so we'll be back on the 9/29 PTC?

THE COURT: Yes, sir.

Okay? Thank you.

THE DEFENDANT: Sir, and my next court date is
what, September -~

THE COURT: September 29th. Okay?

THE DEFENDANT: '- 29th?

Ninth Judicial Circuit
Court Reporting Services

Page655

` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 59 of 279 Page|D 247

HWE/\/Dlx 30 25

1 THE COURT: And MS. Goerner will be able to
2 advise you from this point going forward. Okay?
3 THE DEFENDANT: All right.

4 THE COURT: All right. Thank you, sir.

5 (These proceedings were concluded at 2:05 p.m.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Ninth Judicial Circuit
Court Reporting Services

Page656

". Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 60 of 279 Page|D 248

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

- Aeran X 30 26

C E R T I F I C A T E

1, Christine Lively, being a Digital Court
Reporter of the Ninth Judicial Circuit as authorized by Rule
2.535(h)(3), Florida Rules of Judicial Administration, and
the Administrative Order of the Ninth Judicial Circuit
numbered 07-98-43, certify that the foregoing transcription

is true and correct.

WITNESS my hand this 27th day of February,
2017, in the City of Orlando, County of Orange, State

of Florida.

s/Christine Lively, CER, CET

CHRISTINE LIVELY, CER, CET

Ninth Judicial Circuit
Court Reporting Services

Page657

"- Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 61 of 279 Page|D 249

54 mem/31 xi ao

lN THE ClRCU|T/COUNTY COURT OF THE
N|NTH JUD|C|AL C|RCUlT, |N AND
FOR ORANGE COUNT¥, FLOR|DA

Lower Tribunal Case No.: 2014-CF-O17252-A-O

Higher Court Case No.: 5016-3743

|, Clerk of the Circuit and County Courts in and for Orange County,
Florida do hereby certify that the foregoing pages contain a correct transcript of the record .

|N W|TNESS WHEREOF, | have set my hand and afnxed the seal of the Circuit Court
in and for Orange County, F|orida, on this 3rd day of I\/|arch, 2017.

Tiffany Moore Russe|l

Clerk of the Circuit and County Courts

425 N. Orange Ave., Orlando, FL 32801

(407) 836-2000
DlS-eDCA-Appea§@mvoraggeclerk.com

. ‘ Laura Kgating
Deputy Clerk

 

CC:
AAG
CCRC

1059

Case 6:18-cV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 62 of 279 Page|D 250

Filing # 23125880 E~Filed 01/29/2015 12:02:27 Plvl

'A " " ' "' 5 WUIT COURT OF THE

unmqu cuUNTY, FLORIDA

STATE OF FLORIDA

CASE NO: 48-2014-CF-017252-O
Plaintiff,
vs. DIVISION: 22

JAMES EDWARD WASHINGTON

Defendant.
/

MOTION FOR ADMINISTRATIVE TRANSFER
BETWEEN DIVISIONS

COMES NOW, the State of Florida, by and through the undersigned Assistant State
Attorney, pursuant to Administrative Order No. 2003-39-02, and hereby moves this Honorable
Court to direct the Clerk of the Coult to transfer the above-styled case from Felony Subdivision 22
to Felony Subdivision 19 for the following reasons(s):

l. That active case(s) with lower number(s) are pending in the subdivision to which
this case will be transfen'ed: 2014-CF-3958.

2. That it would be in the interest of judicial economy to have all pending cases under
Judge EGAN, ROBERT, Division 19.

I DO CERTIFY that a copy (copies) hereof (has) (have) been furnished to , by (delivery)

29\

Stephen William Browning
Assistant State Attorney

Florida Bar # 75864
Division22@sao9.org

PO Box 1673, 415 N Orange Ave
Suite 300

Orlando, FL 32802-1673
(407)836-2190

(mail) (fax) §e-mail[ on this 29th day of January, 2015.

 

Page 29

5 NW§i§iiic¥ilPF-'REB'Q*i'§lé<di=§tc\?€i?li[ltl-‘i=glvir`iti. 505§151&@|_7£/|=1<§op?:ileeoiii?’rciiozu?l$r%a (i\ic[a)szgci FL
., APP E/\f o tx 3/_

IN THE CIRCUIT COURT OF THE
NTNTH JUDICIAL CIRCUIT, IN AND FOR
ORANGE COUNTY, FLORIDA

STATE OF'FLOR[DA

l CASE NO: 48-2014-CF-017252-O
- _ Plaintiff,
vs. DIVISION: 22
JAMES EDWARD WASH[NGTON
Defendant.

/

ORDER FOR ADMINISTRATIVE TRANSFER
BETWEEN DIVISIONS

THE COURT having reviewed the State Attorney’s Mg_tjon for Administrative flf;gsfer
Between Divisigns in the above-styled case, it is hereby
ORDERED AND ADJUDGED as follows:
1. The: State Attorney’s Motign for Administrative T;a_nsfer Between Divi§igg is hereby
all/ri . The Clerk shall transfer this case from Subdivision 22 to
Subdivisioo 19 (companion and/or lower case number(s): 2014-CF-3958).

DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this s z 4

dayM,ea%$.

  

 

 

J lie H. O'K:a;e
Administrative Judge
Circuit Criminal Division

Copies to: .

Honorable udge Wooten

Honorable udge EGAN, ROBERT

Office of e State Attorney, Division 22

Office of e State Attorney, Division 19

for J ames ward Washington, '

McDONNoUGH, zEA, PD's office

Page 35

` ` ' Pa e|D 252
‘ " Case 6:18 cV-01915-GKS-KRS Document1-1 Fl|ed11/07/18 Page 64 of 279 g

."

AP)O€NJ)/x 32

t .ZZ/ 7¢§£ QQMLCQMLMMMM.,-EMAL»"__

 

,..
s

 

 

___l§,T£zner-&@MQZWBLM'W%/MPW?M&O
l/S

 

 

 

 

0/1//5'/01\): L?
cwa deep ways AeEA/c)/.'a/rea¢&£:é_é§z___ _.
5 1 .
ioE/§EM£_Q!!TA./¢_S$$!_U_W"

 

 

 

 

€MQMMQM-h/HMMMHMMZJ£¢MM

 

 

 

 

L€rMnML£@cepme.az zors),A_»_/Mmer£@dsa@£era[¢:é

 

. wiee£ag_Q/xauaezA/mta;es &@zmwwaM_/zzEMA/a/€Me£&i€:…

QMAL£QMMMMMEMEMAMMMAM

 

1011Z§,Arl$//z?t¢a€fae?:£wmca/oi£a&€£ras@A'r_z'.fe/Az.

 

nazaage¢emzaemkmecaee;€aoemwrsams]&ere@

 

 

oee_recm¢vjo.:/QMQ, £4@310,4_@@1&7£~5’.-. _

 

 

 

_Frttn'ltrortn'cou . ~ ‘.~ '-_---~_
§Mev *`A” cl k, ctr. pr., orange cu.. rt

 

By §§ o.c.

 

 

De~_MMcz</,&@Qi/r&.daza_caee£@_.@atz§$z,_Z;_c,qa»_<lssa€,__
ti raise z/ 7-¢,557 s(aso) 77,6;14¢/7

 

 

 

 

' ea_AtcllOl/Aaaeaimto@reeal£ia/Maoemmni_m
'_AAJ£_&Q&_(£QZL¢S_SQ:£&£/ `

L/ - Meme=sal/aatc£&£i/MG£AM€;M;€N@ 0£4&1/0_0___
_/A. 3290/*(407)5’3(¢;48_® '

 

 

 

R@MAEMMFMMA¢LE; sure @oiorraado.._.__

 

 

 

FLe._$_Z_&<z/_a (407_185¢,-¢/836

 

 

 

WM_QE&@,£§$MMG£QQQ_£M,@MM,_"
______ jrrw.lz_so_m(iol)a% »4_754 '

 

101-73

 

 

 

Page 112

` "' Case6 8-cV-01915-GKS-KRS Documen%‘fi|ed 11/0 18 Page 65 of 279 Page|D 253
v eeo/x 52 _ .

 

MLAMML¢“JHMQ;M_S:AAMMM,MMQ,QMM

5 _m._$’enezi(toj)_é_$_é - L/ 72 7

 

UAWA.MiGdEKMEB,_Z_&Z_Ce/Mca_£to_dsr£¢tm, S`TE. //(_

 

7' Moerz;§ceazcs£ce_§zzoaiét_@z) 4 73~5 eeo

 

' 7511/il SE 724 JeMas,Be,_B_O_L‘ZLB,lQO_Si_/:£MZAVE, 021_/1/>£&0,-.--_--

 

LA_BL&QLOQIB

 

 

lona_s_,tyres F._o seems ro_o_s._eeeeew/r,aeteeo_o

 

   

FLA 328_@2_:_0_‘1 13

 

eleemserr)eettec_ coe/rrr_JZu cea soxe?lo,_a elseea,
Le_$£_€ozs_tBiQo-_oaeo_s_slcr

 

 

feareotmts,o_eee@r.couerr<me,.aa,_aor_etzaeer_aecq________
e 32901*<2&0;2:19_00_3&1£1"

 

 

ser wetrsa,aeeer_cam_aat,eaeerizzeaam

 

 

rare aiae_zir/lv_a;oec_see_?ec@/aeeseetr_@eaeé_;//e

_\_CEL_HI_e_t<S, OMMGE __Qoi¢A/Iv,aait,eo.B.Ox.,‘/‘ZZQ carried

 

 

ae_ merritt eaar);teoeje(m;i, ¢ sd_ce v@ae_oe/zz/zs_.rlrc_roeer

eL.bAMcLs,.Qee/rec_caw>;rt<zae,_e_@reo)twc,ne@_r@
LA_EZ__BQZ__OérJ_Q_taoo_S/erctes_ivcrecmcormaceyts&
cea edna eeer\_/GE._Q@LWQ/ Jau_, Reaoxirezo geter/ca

 

 

 

FLAuB_Z_BoZl€_I.B_o o_czé_oo_ser E:r_<>_coaz_o/_v_r_t ecare;ccs_d_i,é/L__

 

 

Ce) Etrm,.Mec_@wmIML,wa¥imM_£aao,
F-LA szsoz§r;f€oo ~ocoo__srm:‘r

 

Foesreeeameesd,esarec_couentmr,EQ_anr_¢é?_zo,QeLe/~_tao,
FLe_.§z_anileoosoeoo_e+i£mLtt_@eaece_oe_oe/_zg//s

 

 

local Cce-aazr_s,o£e_A/ec_cour/:txm, B.Q._a@_)t_¢/e_v_o.,Oele/>/eo,
Le_?aeo&cao_o;teoo_$et£r}_t§c§ctee 11< neb 1 L asmar-ec

 

 

aecrres_waeernocmeac@umy_aeiciao,£oxsizo,getee&a,__.__
, 19.52_._8_&2€§0caoa.eonaecriweorc_mcn_sdeus_o.s._ae,[z//Ji£___i_

 

70£`3

 

 

 

Page 113

` "' CaS€ 6.18 CV- --01915 GKS- KRS DOCUm€nt 1- 1 Filed 11/07/18 Page 66 Of 279 Page|D 254

APF)ENJ§/)< 3a

0£1£1&153_6_1°1111£3 033116;010111/11/_3'1111,, 120 B_QX_¢L?_ZO,OMQO__.~_
11132302121)1110_-1111)0 111512333@1111;0_@09/21/15 -

 

 

NuQSMO ,QEGMQC;MHD 11,121). 501 4270 01211411/1>1)

 

 

 

FLA zl_€_?ozzwém»/Qm 51111:7'¢ DuTy Nuesc QAL… 2 /5
1652_&13311,.11&&11&1;£_01111:2_3’31,20.£03_¢1£10,£&61/00

 

 

 

____ '_L_e_?aaoz_aaao;eczaaucr‘m 111/112;1:1>115=3112:11=12;1§12 0111 2123/z 2115____

MBSE_D_QMIALEM ,DBBNEE _§.GL{NZ'Y_ DIL,P.Q.__QMWQ ,.QELBA/D_O,

 

 

 

1=1113)11111_1101100_»1@10 su1e?311111,11c11&e1129_052_€e12_011051/;1115

 

 

1 mcMMMMMQ;BMMQ,QM,__

 

 

ijz€Qz_aeooee@o_s#caaee_z;_ma 1/1123£.. 011__®@111_)1111120111;;

 

 

 

1121:21312=~12€1) _111112'31=_€1/19119,§1€1111/61;¢0111£1¥_ M, £Q._ E.’QX_ L¢_?_ZQ _QMMQ,

 

 

__________ WI__L_@_@MMEL£G£MU €1271'11€111'@/_3_//1110[5 12 c.

 

._Ceaauo,_@@NeaCQHM/_ma,,EQEoLMzQ,QaLA@Q_____
FLQ_Z;&Q;F_Q&QQ:Z&QQ_ME&D_QCJ&e_l-:Qe_mace£:z;..c&

 

 

-_,_

CORMTA 12 1211 EY, 0131\116&1:01.111113:.1,¢111, a O_ _BQX_L!?ZG, 051/1300

 

 

_____. 11~:1_11230_2101111:1-;01;_@@<111@£:¢311112 c_@e@:mgewem@zmma___

 

'1>11R311F111T_25_E1=D_e1033<11£3_0_ac1@11>1111/191&<’0.€51111@1=15:£.;9.@_1

 

1 amc mm@_cz;m_c_z)_geaamcymacoge.cgzw& ama ZH§_____

 

 

216123@¢1;€1§511110_1112353_&15@@11312343&1¢11;3£®11_
1WHE°RMD_BL/Mc McD/ceL SECTaN 75 IDENWFV 7117/5

 

RMUZ@LCBLEBS_@MM_Z§ coo@zA/&Z§- g?_/é;oe 1c, T;ME__

 

eL/Q Lacemm/acAA/_)/ 1>.§7>@317701\)3__:5c 62+1€¢)11¢£2)

 

 

W____M MQMM

 

QRZELG£U@£.£EEI{/LE

 

 

___,I C¢Rm=y /`1'5`1227"4 mpwc@@g/a; 3152€¢1/3@ z;
7_” A/cz¢$“/,)"/” MJ%??,%‘M/A_/Mmev/MJM .-BHZQL§

 

3 053

 

 

 

Page 114

", ease 6:13-@v-01915-GKS-KRS

Rowe|l v. Holt, 850 So.2d 474 (2003) »

Document 1-1 'Fi|erd 11/07/18 Page 67 of 279 Page|D 255
HP.PEMD)>< 33

 

 

asi-‘iéf"lll`vi/Eékly s491

\.

KeyCite Yellow Flag - Negative Treatment
Declined to Extend by Ware ex rcl. Ware v. ANW Special Educ. Co-op.
No. 603, Kan.App., April ll, 2008 `

850 So.2d 474
Supreme Court of Florida.

John C. ROWELL, Petitioner,
v.
Julianne M. HOLT, Respondent.

No. SC01-2010. | June 26, 2003.

Client brought legal malpractice action against the OHice
of the Public Defender, alleging that the assistant public
defenders handling his case were negligent, in that' he

' presented them with a document that could have secured his
immediate release, yet it took them over 10 days to do so.
The Circuit Court, Hillsborough County, Manuel Menendez,
Jr>q J;, entered judgment on jury verdict, awarding client
$504 for his loss of earning capacity and $16,500 for his
mental anguishz pain, and suffering The Office of the Public
Defender appealed The District Court of Appeal, 798 So.2d
767, affirmed in part, reversed in part, remanded, and certified
question. The Supreme Court, Lewis, J., held that impact rule
did not bar award of emotional damages

Question answered; approved in part, quashed in part and
remanded

Wells, J., concurred and filed opinion in which Anstead, C.J.,
joined.

Pariente, J., concurred specially and filed opinion.

Attorneys and Law Firms

*475 Theodore“ Ted” E. Karatinos of Seeley & Karatinos,
P.A., St. Petersburg, Florida; and James W. Holliday of
Prugh, Holliday & Deem, P.L., Tampa, FL, for Petitioner.

Todd W. Vraspir of Papy, Weissenbom, Poole & Vraspir,
P.A., Spring Hill, FL, for Respondent.

Joseph W. Little, Gainesville, Florida; Robert C. Widman,
Venice, Florida; and Robert V. Potter, Jr., Clearwater, FL, for
Emest Morgan and Beverly Keehnle, Amici Curiae.

~,‘.1_:;"-.»Next'§ .?`€J'!';'= i',":."m:~.-_,; !`“Z:=::‘l'.:.;r.

mr a,‘.'.'»,' '.1.<, :>;l\,,~l:<z’ .'

Opinion
LEWIS, J.

We have for review a decision of a district court of` appeal on
the following question, which the court certified to be of great
public importance:

DOES THE IMPACT RULE APPLY
'I`O PROHIBIT THE RECOVERY
OF NONECONOMIC DAMAGES l'N
A LEGAL MALPRACTICE CLAlM
WHEN THE NEGLIGENCE OF A
CRlMINAL DEFENSE A'I'I`ORNEY
RESULTS IN A LOSS OF LIBERTY
AND RESULTING , EMOTIONAL
OR PSYCHOLOGICAL HAR.M?

Holf v. Rowell, 798 So.2d 767, 773 (Fla. 2d DCA 2001). We
have jurisdiction. See art. V, § 3(b)(4), Fla. Const. Because
we believe the instant case presents a unique factual scenario
deserving of an equally tailored principle of law, we rephrase
the certified question as follows:

IN AN ACTION FOR LEGAL

MALPRACTICE, DOES THE
IMPACT RULE PRECLUDE
RECOVERY OF NONECONOMIC
DAMAGES WHEN THE
UNCONTROVERTED

NEGLIGENT FAILURE TO ‘

DELIVER A *476 Docqu~:Nr
THAT onLD HAVE PRoDucED
THE 1MMED1ATE RELEASE 01= A `
PRETRrAL DETAINEE RESULTED
IN A PROTRACTED PERroD

OF WRONGFUL PRETRIAL
IMPRISONMENT WITH
RESULTANT EMOTIONAL

DISTRESS OR PSYCHOLOGICAL
HAR.M, BUT NO PHYSICAL
IMPACT?

For the following reasons, we answer the rephrased certified
question in the negative. We therefore quash that portion
of the district court's decision reversing the jury award of
damages for psychological injury, and remand the case for
reinstatement of the award of noneconomic damages.

 

"‘r»,..` ~ -,__- l '.,t_.
'w\)v:;"?~£l::;l:‘. ‘.'\.‘.,~'-»~,

6

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 68 of 279 Page|D 256

'MPE»JN)( 33

Rowell v. Ho|t, 850 So.2d 474 (2003)
28 F|a. L. Week|y S491

 

BACKGROUND AND FACTS

The facts underlying the instant action, exhaustively well
detailed in the district court's decision below, are as follows:

In May 1995, John Rowell sold two firearms to a
pawnshop. Based upon these sales, Mr. Rowell was
arrested on July 6, 1995, in Marion County, Florida, for
two counts of felon in possession of a firearm. In fact,
Mr. Rowell was innocent of these charges. Although Mr.
Rowell had been convicted of a felony in 1966 when he was
22 years of age, he had received a restoration of his civil
rights on June 18, 1975 . Mr. Rowell was unable to convince
the arresting officers that he was innocent of the crimes
charged He was transported to the Hillsborough County
Jail, where he remained overnight until his first appearance
hearing scheduled for the following morning, July 7, 1995.

In the Thirteenth Judicial Circuit, preliminary presentation
hearings are often performed via closed circuit television.
The defendants are physically located at the jail, and an
assistant public defender is assigned to this location. A
second assistant public defender is present in the courtroom
with the presiding judge and the assistant state attomey.

At Mr. Rowell's preliminary presentation hearing on the
morning of Friday, July 7, an assistant public defender at
the jail spoke with Mr. Rowell, and Mr. Rowell signed
an affidavit of indigency and an invocation of rights,
thus establishing an attomey-client relationship with the
Office of the Public Defender. Mr. Rowell had in his
possession a document indicating that his civil rights had
been restored. When the trial judge called Mr. Rowell‘s
case, Mr. Rowell told the trial judge directly that he had
proof of the restoration of his civil rights and held up
the document. Because the trial judge could not see the
contents of the document, the trial judge instructed the
assistant public defender to obtain a copy of that document
so that the case could be resolved if Mr. Rowell was indeed
permitted to possess a firearm. On the videotape of this
event, Mr. Rowell can be seen handing the document to the
assistant public defender at the jail. lt is not clear what the
assistant public defender who received the document did
with it after this hearing. At the time of trial, the assistant
public defender could not remember following up on the
judge's instructions

The first appearance judge, concerned that Mr. Rowell
might be wrongfully charged, ordered that Mr. Rowell's

’\."'~“:~1.€ls~.¢\'l\lext '§'\z> 20‘: 5 ')"l')om:~;on l'\’t>u!:-.»r:.=;. r-.'o claim to ;>ri£..t?:‘.;»i! li..%‘. t`£c)vr.\i'li:i‘w)m V\"orl'.:s.

case be placed on the docket for review on Tuesday, July
l l, four days later. This hearing never occurred According
to the assistant public defenders involved in this case, they
took no responsibility in keeping track of these types of

' hearings; instead, they traditionally relied exclusively upon

the clerk of the court to properly document and schedule
them. It appears that the clerk in this case mistakenly
noted that the hearing would *477 be held on July 15,
a Saturday on which no hearings were held. Although
hearings presumably occurred before this judge with the
participation of assistant public defenders on July 11, Mr.
Rowell's case was not addressed As a result, Mr. Rowell
remained in jail past July ll and July 15.

Meanwhile, through the natural process of opening files,
Mr. Rowell's case was assigned to a third assistant public
defender. This attorney first reviewed the file on July 12,
1995, The file did not contain the document indicating Mr.
Rowell's civil rights had been restored or any notation that a
hearing had been scheduled The assistant public defender
therefore gave the case no particular priority, but scheduled
his first visit with Mr. Rowell at the jail on .luly 18, 1995,
Once this assistant public defender met with Mr. Rowell
on July lS, and Mr. Rowell provided the attorney with yet
another copy of the document restoring Mr. Rowell's civil
rights, the assistant public defender was able to obtain Mr.
Rowell's release from jail within two days. The charges
against Mr. Rowell were ultimately dismissed

Mr. Rowell filed a legal malpractice action against the
Office of the Public Defender. At trial, he contended
that the assistant public defenders handling his case were
negligent, because he presented them with a document
that could have secured his immediate release, yet it
took them over ten days to do so. As a result, he
requested damages including his lost earning capacity and
damages for his “loss of liberty,” including the mental
anguish, inconvenience, and embarrassment caused by his
unnecessarily extended incarceration..

'Throughout the trial, counsel for the Office of the

Public Defender sought to limit Mr. Rowell's recovery
to his economic damages because Mr. Rowell had not
suffered any impact or physical injury as a result of his
incarceration. The trial judge rejected this argument and
held that the “impact rule” did not apply in this context....

The jury found that the assistant public defenders were
negligent, and their negligence caused Mr. Rowell to
suffer certain damages. They awarded Mr. Rowell $504

r`\)

" r Case 6:18-cv-Ol915-GKS-KRS Document 151 _Fi|e'd,,ll/O7/18 Page 69 of 279 Page|D 257
APFEND/ >( 33 `

Rowell v. Holt, 850 So.2d 474 (2003)
§`S`F\a. L. Weekly s491

for his loss of earning capacity and $16,500 for his
mental anguish, pain, and suffering. ARer the verdict, the
Office of the Public Defender filed a motion for judgment
notwithstanding the verdict, again challenging the award
of noneconomic damages as a violation of the impact
rule, The trial court denied this motion and entered a final
judgment in favor of Mr. Rowell in accordance with the
jury's verdict.

Rowel/, 798 So.2d at 768-70.

Based on the facts presented, the district court following
existing precedent, as required, held that existing Florida
law pertaining to the impact rule precluded an award of
damages for mental injury, and begrudgingly reversed that
portion of the jury award. See id. at 770. The district court
articulately expressed its misgivings and reservations with
regard to applying the impact rule in the context of Rowell's
action, but did so with the certification of a question to this
Court to determine whether the rule should preclude recovery
for emotional harm in the instant case. See id. at 770-72. This
review followed

ANALYSIS

[l| We begin our analysis of the question presented with
a brief review of the impact rule as it has been applied
by the courts in this state. The rule requires that “before a
plaintiff can recover damages for emotional distress caused
by the negligence of another, the emotional distress *478
suffered must flow from physical injuries sustained in an
impact.” R.J. v. Humqna of Fla., lnc., 652 So.2d 360, 362
(Fla.l995) (quoting Reynolds v. State Farm Mul. Auto. !ns.
Co., 611 So.2d 1294, 1296 (Fla. 4th DCA 1992)). The impact
rule has been traditionally applied primarily as a limitation
to assure a tangible validity of claims for emotional or
psychological harm. See R.J., 652 So.2d at 363; Gonzalez
v. Melro. Dade County Pub. Health Trust, 651 So.2d 673,
675 (Fla.l995); Kush v. Lloyd, 616 So.2d 415, 423 n. 5
(Fla.1992). Florida jurisprudence has generally reasoned that
such assurance is necessary because, unlike physical injury,
emotional harm may not readily align with traditional tort
law damage principles. Our courts have explained that the
existence of emotional harm is difficult to prove, resultant
damages are not easily quantitied, and the precise cause
of such injury can be elusive. See R.J., 652 So.2d at 362.
This Court has also theorized that without the impact rule,

Florida courts may be inundated with litigation based solely
on psychological injury, See Gonzalez, 651 So.2d at 675.

l2| [3] In recent years, this Court has had occasion to
review the continued vitality of the impact rule, and has
consistently reaffirmed that the rule serves as an important
safeguard when applied under certain proper circumstances
in our judicial system. See, e.g., R.J., 652 So.2d at 363;
Gonzalez, 651 So.2d at 674-75. The impact rule is not,
however, an inflexible, unyielding rule of law, so sacred that
it must be blindly followed without regard to context. If`
we were to ascribe such weight to the doctrine, the impact
rule itself would exceed the parameters of its underlying
justifications Exceptions to the rule have been narrowly
created and defined in a certain very narrow class of cases in
which the foreseeability and gravity of the emotional injury
involved, and lack of countervailing policy concerns, have
surmounted the policy rationale undergirding application of
the impact rule, See Tanner v. Hartog, 696 So.2d 705, 708

(Fla.1997);1<ush, 616 so.zd ar 422-23. ‘

In Kush, the parents of a child born with a genetic impairment
initiated an action for wrongful birth against the hospital
and physicians who had informed them prior to the mother's
becoming pregnant that neither parent carried a genetic
abnormality. See Kush, 616 So.2d at 417. The parents sought
recovery for both the expenses incurred in caring for their
child as well as damages for mental anguish, See id. This
Court held the impact rule inapplicable to wrongful birth
actions, and in`so doing, expressed doubt that the impact
rule was ever intended to embrace the tort of wrongful
birth “where emotional damages are an additional ‘parasitic’
consequence of conduct that itself is a *479 freestanding
tort apart from any emotional injury.” Id. at 422 (citing W.
Page Keeton et al., Prosser and Keeton on the Law of Torts
§ 54, at 361-65 (5th ed.1984)). The Court further reasoned
that to the extent the impact rule does not apply to recognized
torts such as defamation and invasion ofprivacy, which result
in predominantly emotional damages, it should not preclude
recovery for the mental anguish flowing ti'om a wrongful
birth, where such harm is equally foreseeable and certainly
more grievous. See id. at 422 (citing Miami Herald Publ'g,
66 So.2d at 681, and Cason, 20 So.2d at 243). In the words
of the Kush Court:

There can be little doubt that emotional
injury is more likely to occur when
negligent medical advice leads parents
to give birth to a severely impaired

 

‘v‘~"r'f~tla'.~»-‘Next`iii1»_’<>%.'~`, E`i:wr:'-'~rc,\'. l\".:@zl':¢r:~;` ~".fo claim !\: minimal U.S:.f. t§r:ve.mr:‘a'-):»t '\-"\-’#.':~ri-'.s 75

§

Q

‘ `- Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 70 of 279 Page|D 258

q

Rowell v. Holt, 850 So.2d 474 (2003)
28 F|a. L. Weekly 8491

child than if someone wrongfully calls
them liars, accuses them ofunchastity,
or subjects them to any other similar
defamation A defamation may have
little effect, may not be believed, might
be ignored, or could be reversed by
trial publicity. But the fact of a child's
serious congenital deformity may have
a profound effect, cannot be ignored,
and at least in this case is irreversible.

Id. at 422-23.

In Tanner, this Court again invoked the concept of
foreseeability in holding that the impact rule should not
preclude the parents of a child stillbom as a result of
negligent medical care from recovering for the mental
anguish sustained See Tanner, 696 So.2d at 708. The Court
correctly reasoned that the impact rule should not be applied
to produce the “outright denial of a claim for the mental pain
and anguish which is so likely to be experienced by parents
as a result of the birth of a stillbom child caused by the
negligence of another.” Id. (emphasis added). The Tanner
Court also carefully expressed its limited determination that
the case constituted a “natural evolution of the common law,”
which was not intended to degrade the impact rule. Ia'.

[4] Considering and applying the reasoning employed
in Kush and Tanner, we determine that the impact rule
should not preclude recovery of noneconomic damages in
the instant case. In rendering this decision, we approve
the reasoning of the district court below that the special
professional duty created by the relationship between Rowell
and his attomey, coupled with the clear foreseeability
of emotional harm resulting from a protracted period of
wrongful pretrial incarceration, render application of the
impact rule unjust and without an underlying justification in
the factual circumstances here. Moreover, we are persuaded
by the petitioner's arguments that the facts presented in
the instant action neither implicate nor call forth the legal
and policy concerns that have been historically advanced as
justification for the application of the impact rule.

There is no question that, as Rowell's attomey, the
assistant public defender who participated in the preliminary
presentation hearing had a special, professional, and
independent duty to “exercise the degree of reasonable
knowledge and skill which lawyers of ordinary ability and
skill possess and exercise.” Home Furni.'ure Depot, [nc. v.
Entevor AB, 753 So.2d 653, 655 (Fla. 4th DCA 2000). It is

_'AVPE?\/b/>< 33

 

also uncontroverted that clearly Rowell had been wrongfi.\lly
arrested and confined, and-as proven by the videotape of
the presentation hearing-that he provided his attorney with
the document necessary to secure his immediate release
from his pretrial incarceration There is also no dispute that,
once in the possession of Rowell's attomey, the document
apparently vanished, and, in any case, was not produced
to the presiding judge as the judge had *480 specifically
instructed Rowell, in effect, laid in his attorney‘s hands the
very keys to the jailhouse door, which his attorney negligently
failed to place in the lock. As a direct result of his attomey's
negligence, Rowell was subjected to a protracted period
of wrongful pretrial confinement, and concomitant loss of
u'easured liberty.

Given the facts of this case, Rowell's attomey-whose sole
concern should have been to facilitate Rowell's immediate
release from pretrial incarceration-could doubtlessly foresee
that his negligent failure to end his client's wrongful
incarceration would result in significant emotional distress.
lndeed, the citizens of a free society can conceive of no greater
injury than the continued unjust deprivation of liberty. The
special duty undertaken by Rowell's attomey, along with the
foreseeability of the harm that would flow from his breach of
that duty, lead us to conclude that the impact rule should have
no application here to preclude Rowell's recovery of damages
for psychological injury.

We are also persuaded that the facts of the instant case do not
implicate the legal and policy concems that are traditionally
voiced as undergirding the impact rule. Unlike some actions
involving emotional harm, the issue of causation presented
here is straightforward and beyond reasoned dispute. A
direct causal link can be clearly and rationally drawn in
the instant case from the attorney‘s negligent failure to
transmit the document showing the restoration of Rowell's
civil rights to the extended period of continuing wrongful
pretrial confinement and resultant emotional injury.

Moreover, the damages suffered in the instant case are
reasonably capable of measurement This is not a case in
which Rowell simply experienced a few hours or one day of
unjust pretrial imprisonment Here, the hours became days
and the days extended beyond a week as he was confined
within the walls of a small cell deprived of one's most basic
freedoms-the freedom of movement, the right to privacy, and
the freedom to associate with persons of one's own choosing.
For the emotional trauma flowing from this deprivation of
liberty, and corresponding injury, albeit mental in nature, a

 

»Ar

.»a'~,ti.z.~.vNext 2015 ‘it~.r)rr)sou l?.ei:rr;r's. Ho claim to \;v'i{;ir\.:-`rl U.S Go'»/err‘..'ucr'rt \!‘.i.f.-rl<s. ¢l

` 1 7 Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 71 of 279 Page|D 259

r

Rowell v. Holt, 850 So.2d 474 (2003)

WPE/s/A ix 33

 

28 Fla. L. Weekly S491

jury of his peers deemed $l6,500 to be proper compensation
While we are cognizant of precedent suggesting that the
impact doctrine properly reflects the principle that “[t]here
must be some level of harm which one should absorb without
recompense as the price he pays for living in an organized
society,” Gonzalez, 651 So.2d at 675 (quoting Stewart v.
Gilliam, 271 So.2d 466, 477 (Fla. 4th DCA 1972) (Reed, C.J.,
dissenting), quashed, 291 So.2d 593 (Fla.l974)), we believe
that Rowell paid too high a price with his pretrial liberty to be
forced to forego compensation based upon rigid application
of a limiting doctrine, and that the jury award reasonably
represented the damages logically flowing from his injury. No
man or woman should be forced to be wrongfully incarcerated
on a continuing extended basis in a pretrial detention posture
while his or her attorney holds the key in hand to simply open
the door to freedom. Under these circumstances, it is beyond
reason to suggest that society or the law should insulate
one causing such continuing confinement with application of
harsh artificial doctrines of such extreme impact.

In rendering this decision, we reject the respondent's
arguments that permitting the assessment of damages for
psychological injury in the instant case will open a Pandora‘s
Box to claims for emotional distress for “anyone who
spent time in jail justifiably or not.” Our holding today
is limited to matters involving wrongful, not justifiable,
extended pretrial confinement *481 where the incarcerated
individual's attorney holds the key to freedom, but fails to
deliver material to a judge as instructed and either discards or
misplaces the evidence. It is beyond dispute that Rowell was
innocent of the crime charged, should not have been arrested
and was wrongfully confined on a continuing basis in pretrial
detention. Moreover, as previously expressed, the period of
wrongful confinement in this case was lengthy. One whose
arrest and imprisonment is even arguably justifiable, whose
unjustified incarceration is relatively brief, or whose legal
representative does not have the clear and uncontroverted
evidence in hand which facially eliminates the basis for the
charges, will find no succor in this decision.

Furthennore, we deem untenable respondent's contention that
our holding will implicate the entire spectrum oflegal defense
work, including claims of ineffective assistance of counsel,
and we specifically state that such is not the field in which
this decision tlows. The instant case does not simply involve
negligence arising from insufficient preparation, incomplete
investigation, legal ineptitude, or any other subjective indicia
of a lawyer‘s performance To obtain his client's release,
Rowell's attorney here needed only to deliver, transmit, or

/l.

hand over to the judge the doctunent which he had been
provided and which he held in his hands. The attorney simply
and completely failed to follow through or do anything,
which resulted in Rowell's lengthy period of continuing
pretrial confinement, In light of the unique facts of this
case, we are satisfied that our holding here today will not-
as respondent claims-subject defense attorneys to incessant
second-guessing and excessive litigation.

This determination should not, and we are confident will
not, be interpreted to cast doubt on the continued viability
of the impact rule, nor should this decision be extended any
further than as narrowly tailored We reaffirm the role the
impact rule plays as a safeguard against unduly speculative
claims. However, neither law nor policy compels or justifies
application of the impact rule in the instant case. Cf R.J.,
652 So.2d at 363-64 (refusing to create an exception to the
impact rule for emotional distress suffered from negligent
medical testing and expressly stating that the creation of
such an exception would have a “substantial impac ” on
the provision of medical carc). Where an attorney bearing a
special professional duty to protect the rights of his client is
provided the means to unquestionably break down the walls
of wrongful, unjust pretrial restraint, but negligently fails to
do so by not even delivering the clear and uncontroverted
evidence, the impact rule should not bar recovery for the
emotional distress that would foreseeably result.

CONCLUSION

For the foregoing reasons, we quash that portion of the district
court's decision that reversed the jury award for psychological
damages, approve the remainder of the decision below, and
remand for a reinstatement of the noneconomic damages
awarded by the jury.

lt is so ordered

QUINCE, J., and SHAW, Senior Justice, concur.

WELLS, J., concurs with an opinion, in which ANSTEAD,
C.J., concurs.

PARIENTE, J., concurs specially with an opinion.

WELLS, J., concurring

 

`.~‘.~"~;t!.a».'¢Next I<`_') `.'/"D‘¢S 'I`hom.»‘;t:~r‘r lliri-‘.utr:r.s. lie C§mrn tr_) orir_';inai U,$,~' Guver‘m‘,rmxt \"\/-Qrks. ii

0

\`

Rowell v. Ho|t, 850 So.2d 474 (2003)

° 9 »Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 72 of 279 Page|D 260

._/,¢l».PPE/\f_/>/ )C 33

 

28 Fla. L. Weekly S491

I concur with the decision reached by the majority. However,
I would answer the question as it was phrased by the *482
district court. I also reach this decision by different reasoning

I note that in Schreiber v. Rowe, 814 So.2d 396, 399
(Fla.2002), this Court adopted a specific rule pertaining
to legal malpractice claims against public defenders that a
plaintiff “as part of the causation element of the cause of
action, [is] to prove by the greater weight of the evidence
that he was innocent of the crimes charged in the underlying
criminal proceeding.” ]d. at 399 (quoting Rowe v. Schreiber,
725 So.2d 1245, 1251 (Fla. 4th DCA 1999)); see Johnson
v. Gibson, 837 So.2d 481 (Fla. 5th DCA 2002), review
dismissed No. SC03-399, 845 So.2d 890 (Fla. Apr.24, 2003).

In view of this specific condition requiring a plaintiff to
prove innocence in this cause of action, I believe that when a
plaintiff can carry this burden of proof and also demonstrate
that the legal malpractice caused a loss of liberty, the damages
which should be available to be recovered by the plaintiff
should logically be the same damages as are available to
be recovered for the tort of false imprisonment. Certainly, I
recognize that false imprisonment unlike legal malpractice,
is an intentional tort. But under our precedent a claim for
false imprisonment can be brought regardless of malice.
Thus, l cannot see that the difference between intent and
negligence in this instance should control the compensatory
damages which can be recovered An innocent person falsely
imprisoned is equally damaged in respect to compensatory
damages, regardless of whether the imprisonment flows from
intentional conduct by a store owner or negligent conduct by
a public defender.

In S.H. Kress & Co. v. Powell, 132 Fla. 471, 180 So. 757
(1938), this Court set out the available damages recoverable
for false imprisonment

In an action for false imprisonment
which may be brought regardless
of whether there was, or was
not, malice, the elements of
recoverable compensatory damages
may include bodily injuries or
physical suffering, which are the
proximate result of the unlawful
imprisonment or illness caused
thereby; physical inconveniences and
discomfort suffered by reason of the
condition of the place of conf'mement;
loss of time, and losses sustained in

the business or employment of the
plaintiff; expenses incurred as a result
of the unlawful imprisonment; mental
suffering endured because thereof,
such as embarrassment humiliation,
deprivation of liberty, disgrace and
injury to the feelings of the person
unlawfully imprisoned, as well as
injury to his reputation, resulting
therefrom. 25 C.J. 556-560.

Id. at 763; see Norrnius v. Eckerd Corp., 813 So.2d 985, 987
(Fla. 2d DCA 2002).

On the basis of this reasoning, I would answer the question
certified by the district court in the negative.

ANSTEAD, C.J., concurs.

PARlENTE, J., specially concurring

I write separately to indicate my agreement with the approach
set forth in Justice Wells‘ separate concurrence Further,
although l agree with the majority that the impact rule should
not bar the petitioner's recovery of damages in this case, l
write to once again express my view that the Court should
abolish the impact rule. See Gracey v. Eaker, 837 So.2d 348,
358 (Fla.2002) (Pariente, J., concurring).

The issue in this case is whether the impact rule
should prohibit Rowell from recovering emotional damages
sustained during his incarceration for a period extending
nearly two weeks-a loss of liberty which directly resulted
from the uncontroverted negligence of his attomey. I fully
concur with the majority that none of the *483 policy
reasons underlying the impact rule would be served by
denying Mr. Rowell his right to recover the damages awarded
by the jury, I further agree with Justice Wells that this legal
malpractice action should be conceptually analyzed as a
claim of false imprisonment As the Second District in this
case pointed out, the damages awarded by the jury to Mr.
Rowell are no different than those to which he would have
been entitled if the underlying cause of action had been for
malicious prosecution or false imprisonment rather than for
wrongful incarceration directly resulting from his attomey's
negligence. See HoIt v. Rowell, 798 So.2d 767, 772 n. 3 (Fla.
2d DCA 2001) (“The existence of a freestanding tort explains
the trial judge‘s inclination to treat the recoverable damages as

 

‘=.'°-.'e§-t|.=,'.vNe)-tt @> 2015 "l|'mmz,<)n R~;zutors. Nc tii:.~'rilrr lo minimal U.S. Go\/ernment Worl'.s. 6

h’ Case 6:18-cv'-01915-GKS-KRS DOCument..l=L..Ei|_ed 11/07/18 Page 73 of 279 Page|D 261

Meeidoix 33

t Rowell v. Holt, 850 So.2d 474 (2003)

 

 

28 Fla. L. Weekly S491

similar to those in the torts of malicious prosecution or false
imprisonment.”).

This case is one more example of why “Florida should
join the growing number of states that have abolished the
arbitrary restriction on tort claims imposed by the judicially
created impact rule.” Gracey, 837 So.2d at 358 (Pariente, J.,
concurring). In my view, the recovery of damages for mental
anguish should not depend on whether Mr. Rowell suffered
an actual injury while he was incarcerated or alternatively

became physically ill because of his incarceration.2 As I
stated in my recent concurrence in Gracey.'

The impact rule, as applied in Florida, holds that, in the
absence of a discernible physical injury or illness f10wing
from emotional distress or an actual impact, a person
cannot recover compensatory damages for mental distress
or psychiatric injury. See generally Hagan v. Coca-Cola
Botzling Co., 804 So.2d 1234, 1236-38 (Fla.2001). The
rationale for the impact rule as a limitation on certain
claims is that it serves as a means of “assuring the validity
of` claims for emotional or psychic damages." R.J. v.
Humana ofFlorida. Inc., 652 So.2d 360, 363 (Fla.1995).
However, this Court's wariness of psychic damages has
not prevented it from carving out exceptions to the impact
rule in a variety of circumstances-as the present case
demonstrates Seel e.g., Kush v. Lloyd, 616 So.2d 415,
422-23 (Fla. 1992); Champion v. Gray, 478 So.2d 17, 19-20
(Fla.1985), receded from on other grounds in Zell v. Meek,
665 So.2d 1048, 1053 (Fla.1995).

In my view, the impact rule reflects an outmoded
skepticism for damages resulting from mental injuries.
As best summarized by the Illinois Supreme Court:

The requirement [of physical manifestation of
emotional distress] is overinclusive because it permits
recovery for *484 mental anguish when the
suffering accompanies or results in any physical
impairment, regardless of how trivial the injury.
More importantly, the requirement is underinclusive
because it arbitrarily denies court access to persons
with valid claims they could prove if permitted to do
so.

Additionally, the requirement is defective because
it “encourages extravagant pleading and distorted
testimony." To continue requiring proof of physical
injury when mental suffering may be equally

recognizable standing alone would force “victim[s]
to exaggerate symptoms of sick hcadaches, nausea,
insomnia, etc., to make out a technical basis of bodily
injury upon which to predicate a parasitic recovery
for the more grievous disturbance, the mental and
emotional distress she endured.”

Corgan v. Muehling, 143 lll.2d 296, 158 Ill.Dec. 489,
574 N.E.Zd 602, 608 (1991) (quoting St. Elizabeth Hosp.
v. Garrard, 730 S.W.Zd 649, 652 ('l`ex.l987)) (citations
omitted).

l believe that the traditional foreseeability analysis
applicable to negligence claims is the more appropriate
framework for a limitation on tort recovery in this State.
See McCain v. Florida Power Corp., 593 So.2d 500, 502
(Fla.l992) (“The duty element of negligence focuses on
whether the defendant's conduct foreseeably created a
broader ‘zone of risk’ that poses a general threat of harm
to others.”).

837 So.2d at 358-59 (Pariente, J., concurring). As the
Second District in this case explained, the foreseeability
analysis fits logically into the factual framework presented
here.

ln reviewing the policy reasons behind the impact rule,
we tend to agree [with Rowell that the impact rule
should not bar his claim]. There is no question that the
Office of the Public Defender established an attomey-
client relationship with Mr. Rowell, and thus owed to
Mr. Rowell a duty to exercise the degree of reasonable
knowledge and skill that lawyers of ordinary ability
and skill possess and exercise. See Home Furniture
Depot, Inc. v. EntevorAB, 753 So.2d 653 (Fla. 4th DCA
2000). Because this was a criminal matter subjecting
Mr. Rowell to confinement, it was foreseeable that the
neglect of such a duty could cause a loss of liberty
and attendant emotional and psychological harm. In our
estimation, this case is similar to Tanner, 696 So.2d 705,
and Kush, 616 So.2d 415, in that the emotional damages
are a “parasitic" consequence of conduct that itself is
a freestanding tort. In other wordr, there is a clearly
defined duty due to the direct relationship between
the attorney and client that, if breached presents a
substantial risk of emotional or psychological harm.
Under these circumstances the application of the impact
rule deprives Mr. Rowell of any real remeafv for the
malpractice of his attomey, despite the duty owed
and breached and the foreseeability of the damages

 

fr. _. ,’~'"* `- ~_~.¢.`»\- ~,. /\'," ."¢ ‘.‘ '- '\ _, * , 1 '
’,."z:=.rl.~.'-.‘\!Next /t`:‘if;- l;v,~um… i\’»,i,'_».,-r.~-, irc claim it, 1_‘.rli.;iria.! tl.:>. 1.3.'4.~..~.¢.:miami 'v',‘-.Jms. f

ZpCaSe 6:18-CV-Ol915-GKS-KRS fDocume%E)-bgi|ed 11/07/18 Page 74 of 279 Page|D 262

'.

)\iA/)< 33

Rowell v. Ho|f:, 850 So.2d 474 (2003)

 

28 Fla. L. Weekly S491

difficult to justify the outright denial of a claim for
the mental pain and anguish which is so likely to be
experienced.”). As a practical matter, this result also
insulates criminal defense attorneys from all but nominal
damage awards when their negligence results in the
extended incarceration of their client, absent proof that
their dereliction was willful, wanton, or malicious

caused See. e_g_' Tmme,_' 696 So_zd at 708 (“It is Simply stated, since none of the policy reasons for the impact

rule exist in this *485 case, l agree with the majority
that damages were properly recoverable. Moreover, as the
well-reasoned opinion of the Second District in this case
demonstrates, I believe the traditional foreseeability analysis
is a more logical approach in these cases. Thus, I would
eliminate the arbitrary requirement of the impact rule.

Holt, 798 So.2d at 772 (emphasis supplied) (footnotes A" Citati°ns
°mi“ed)' 850 so.zd 474, 28 Fla. L. weekly s491
Footnotes
1 The impact rule does not apply to recognized intentional torts that result in predominantly emotional damages, including

the intentional infliction of emotional distress. see Eastern Airlines, lnc. v. King, 557 So.2d 574, 576-77 (Fla.1990),
defamation, see Miami Herald Pub/ishing Co. v. Brown, 66 So.2d 679, 681 (Fla.1953), and invasion of privacyl see
Cason v. Baskin, 155 Fla. 198. 20 So.2d 243. 251 (1944). Whi|e classification has not been consistent throughout our
jurisprudence intentional torts have been deemed exclusions from, as opposed to exceptions to, the impact rule. See
Eastem, 557 So.2d at 579 (Ehrlich, C.J., specially concurring) (reiteratlng that a physical manifestation of psychological
trauma is not required in connection with intentional infliction of emotional distress). But see R.J,, 652 So.2d at 363
(discussing Eastern in the context of exceptions to the impact rule). There is. however, no cognizable action for simple
negligence resulting in psychological trauma, alone, unless the case fits within one of the narrow exceptions to the impact
rule. See R.J., 652 So.2d at 363; Brown v. Cadillac Motor Car Div., 468 So.2d 903, 904 (Fla.1985).
As the Second District in this case observed regarding confusion as to whether the impact rule describes the need for
a primary impact or for physical injury from psychological trauma: f
ln F|orida, the combination of these two principles has been called the “impact rule' or “impact doctrine." This results
in some confusion as to whether “impact' refers to a physical impact upon the plaintiff at the time of the accident or
the physical injury a plaintiff may suffer after psychological trauma. See, e.g., Reynolds v. State Farm Mut. Auto. Ins.
Co.l 611 So.2d 1294, 1296 (Fla. 4th DCA 1992) (describing the impact rule as “prec|ud[ing] the recovery of damages
for negligent infliction of emotional-distress unless the emotional distress arises directly from the physical injuries
sustained by the plaintiff in the impact"). ln factl the latter analysis that requires the plaintiff manifest some physical
injury as a result of the emotional trauma is commonly known as the “zone of danger" rule, as it requires the plaintiff
to be within the “zone of danger" created by the defendant's negligence. See Davies, Direct Actions for Emotional
Harm: ls Compromise Possib/e?, 67 Wash. L.Rev. 1. 8 (Jan.1992).
Holt. 798 So.2d at 770 n. 1.

 

End of Document © 2015 Thomson Reuters. No claim to original U.S, Government Works.

 

“/‘~'esl|a\.vNext` (<_3> 2015 Tl"loms;ol"» R'elller.-“,. l~io claim lo original U.S, Gove:mmenl Worlcs. 8

’_ _ _Cai_se_ 6_:18-cV-01_915-GKS-KRS Document 1-1 Filed 11/07/18 Page 75 of 279 PagelD 263 _

 
  

.,I/v HEDISTHICT Counr OFAPPEAL Or THE STAT£ dir FLoHi/:;|///
s

   

___ _ _ F;i-'ri-l_ DrsTRicT .. w J-` 3
_ ssa
._ *~

, JAA/ll-:s E.WASHINGTQ/\/ . __ . . _ r~;~., ,-~§ ..
l / ‘T: "" U

. _ /"@)Ln‘zoner; ‘§§;Y_ §§ §§ _ t
_ \/_ cASi;-: /vo: 5018~07¢)§§ "` §
aware orr FAORI@A "‘“*‘ f §
._ __ _/i’.es,oondent“, 0
-;- b

.__.1/?EPLZ__?TO_.RE$PoNoE/vr’s REspoA/s£ 1'0 r>r:rr?:ro/t/l£'l=i’$7

    

o
Pv II.

_ ALL.EGIN& ruEFFEcnve-Assrsmivceoi= APPELLATE couNsEr_

., CUMES NOM p@i"/"I‘F"O/')er;, pur$uant Z‘CJ this CO¢/r“é]$ ordei; and vZ`/HS

- ~{%z/'s rep/}/fo Ae$pondanis’_response:

f. F/l C,TS.' 7/;€ Feh'/?Sr)er was charged and @m//c,z_‘e¢/Q/` CD&¢W/ary of
a 57‘7"&<57¢£1/8,@/>055€53{0/7 @C ha rg/ary ‘/z)O/S,©re<$`/'J?i'ng an a/F/@/Z;@r
wimath V/o/ence,, amici @,Dez‘iz‘,v 7ach 752+/7/'@@1‘ cfyreaz‘ éOd/'/}/ harm ,
caused H?z peh'frb/YU iv /?’)/”z‘r"a//y ai/O/Zi’ a direct con granfaii&>n ._w/)‘T’)

Me po//'c@, par/icg Me search %Z)r me pez%%%n@i; se vera/ ofi@ berg

Had/id /'v'ems 773/brighath Me Aw'/d/i)§,~men re/o cafe@/ Mem iv
cl/'/%,rent /occe‘v'ons re gil/a the appearance afa crime beto
per/o@fm£aaf 756 /ez?ézr /c )%e /Qe%/)"$'meris~ Wpe//czc‘e /aa/ye/~
//_i‘feQ/@s (Ap,aend/§v G)/§rzs a copy 0/`0/€4&@/~ 75/$/> JEMZJ’
case narra,U'l/cz, w/?/'cA /'8 COns/:s'Zé/zi' wr'fé z%e af/£¢ 'c/ai//z‘ ¢1//"/?7¢€/7
éy tjwa /Wco/z, Maqan and U/`//éer J`fe,O/zen [f//7son, 0/)`95»@‘

. Jam€<>` /70,¢:/0/) a ,0/”0/0@/»/ apgra,%r'hy AOU/}/Céw’lefa. 2%&71' /”éCO/”a/ZC% n

7‘/>/"/735 as M'ey were azL 7'1?97@ a//c)/€€ée/'S were 012 t%€ roof`
p/'/or 742 Me',v€r‘/;é"&ner¢_’$ arrest ///"9 7'1'/a/ fe§£?/i?vny can/§i“m$

_. 1'/?/'5 (A,qoend/}r B )l;v//f/'a//y, Ware was moch jac/rpm ar any
y 7'@0/5 0/> v‘/W/ roo£ 050/car /V/o/;yan adm/h‘e¢/M/s z[&cfQ/cm?)g

/ZZ/‘ v‘r/'Q/ 7‘251$;)'100)/ Mppe/zd/'X F ,pa z 262) He 7b0/s' and Me
backpack were i%u/)d Mm Av¢¢z" Mé ALY¢/T/J/'/Zg w/z/(e azure/ring ,

_ fc`)r#ze Fef/Woner be)%re dan fra/aspoer 7‘0 #)e roof Eo
_ { . ,

i_ _ /

' __ QaSe_BZJ_S-CV-OJ.BlB-GKS-KRS __DOCUmeDI 1.-._]_-_.Eiled_lle7/J.8___Eage_ 7_6_ _O]c 279_P_age|D__264 _

l

- ._j,O/‘C‘/Uf€§ 0/’1%6 Mpaa/r were péofographzd 012 __Uie ground //'_z a __

9 . €/LC#'/caj mem door way, (Append/'xp_)f%@ d%éers_/S//vew_ Mey__

_9,4_!51’8_ mmpa/123 w/?%_ /O/l}/S/'Ca/Zi//_'den€e.@/`/}é£r_ L(//YSG/') '5 79'/27_/

_ -_i#Z_Sz%/zilco§tj§ziedas_flppmd/X_A_),Qmm'des___¢m____e)_<_c.u_sa E>r_ _ __ _. - __

WoV/hg the backpack Ar¢i dor)"é eatth what 693 Sens?~i‘r'\/e

__ _ evidence was ar who acz'z_ca/_/g/ moved ~/!2@ backpack. /76¢¢/ woa/a/éa _
_ __Keow_a/)yaray_, ja 120/er /é'o/_re_a' fns/de we dade/mck nor a//a//i@ aide/5

ar c/o$@ 552 WPWX'A ;Paj@ 3/0) 0)99&€/~ LU/'/a‘o/') cz/So rsan 7‘/)€
__/{0[2% dry 7‘12@ c/?'cc¢/¥A/ea/€e/‘ box fn Mz Q@O%&a/rwm.W/HH&A)
49er //70{£¢§2 saw w afdc/f Hm’i/es 1%@0/ dar/539 z%e/;~ Jé_arch
FO/~ fha Fefnéo/ze): @,a,oena//}\'F ,p¢y)¢, lsd 1769&€/~ B/'/Y//ZI//fsawa
weak /mr%‘e';n im a/e@¢eaa/m@m,(Appe/»¢ok c,pqyes 31?-371).
May Hr///,&oap/an#e¢/#a mm 110/pg way a`// saw/y aaa

__ __€/e_C?%/_Cct[_ KQQm _79`/'6&919¢'41/ /.”é/éd'§/Y 7%€ a/<?Ya/y___z'dé _&29:?7_312££1______

:_____WAA(@,_£_;QZZZ///i€,d. 7/?€ F€1999¢9_/2€r_02_1/er:__b_@d_cz__A’n/¥`e_nor_a HaSb//‘__§/yz‘.

AG.¢,F/a$é//?&t_afa§ /_'eco%zr“ea% hep/zo)‘g/a;oéaa£ He.éoa’;/_quem
When fhc/es ware reco/ded@/er»}/z%/}y where a/%`é»_efg scw/

_Z)Q,¢b/@ M@/ mmpa/pd ¢e//% ,M;/c/Ca/ ei//é/@zc@, file feared )%€_
camera by reW'Qw/%ng pre l//'orts‘ mcardeq/f€)ofqge, Once/idle B) ~
/1@ H/_w valmac/117 l//c/€o 7b de da§19_e ed 779le /</ca$‘._ V/’céd

n Hohj¢ 29%`@/ 79€1/%’& /%U'd'€/J?%e keco >%e same day 7%¢29
. was. _79¢/'1220¢/9) 7b be p/acea' 00 _b/S.d€mrz%zent we_bs[z‘é» /A_e/»"e .

Zr/AAS’ 110 po//&;;/ 7b dash/o amsc/1 'c/v‘ec/&oc/,v camera el//`denc:e_
_be¢§)@ 747/fy /'/vc/Zr'emé, MQ/e we/e, L/%a’a H/?¢_/ge, moa/d

_ .___Aaz/e bragg/rf MM.'/'/)Hrm<m%/? 79 %€»coar%is’_azf@/¢ZA …
__ _;A€r§)j’€ 0//1_¢;1@19/` S/le a'/S CO\/ef€d 7‘1'?€ body Camer<i_.i//_”<{€c)
. ...--_....Ecg/¢S_a/zam'écé/e.. 7/?€,0_0/ 'c_;/ 1001¢/</ mae __bw. mem%waa/ _.
_ __ //y ana O,D,O/e_~#/h/ 09 /2212<;66 c)r_~ MQ_ /%919&/1 129

@”M
.W e»d/w)<(,¢ pma;r//J~c¢)pw;w). 7/1'§ @//“ a ama
zi’/o//€/'a’a l csz §§cf/b/q //7, 0“¢7/ Cz) (L) 5. /Oaé//£;Arecoi/;{s aefd/ ._
Mz%)/rr$’ szr 197§,060937/0/' cop}//` 016/0 ¢¢6//& 1360/016 679:79.’5’

_Md/cla/MWWQ;?/m _ /`QMZ¢LMCGMQ/€z _ _
_/.’€Co/”d?/"’l /%r a+ /QCZJ% 9W a;/S.

. lmra Zza/ MM/d/cz/@d/é¢€proca_<s éy de_<ziaymf ,

UCOMQ/ 7%2//~ cem_z%e/_ ___

l z

' __~Cas_e 618cv01915GKSKRS _Bc,)“cvqment`_l-l…|:i|ed 11/07/18 Page 7_7`01c 279 Page,_'|v[~)_'_;€_£$ _… r__ _

_' _ __$S_/c_a/Ma’ej<e /'17 _.3.00@/5. 700/030 m,_//e_€er)_/eéaré /?¢W.
__; e 000/camera M/&/eo._re§ere’eef>%e¢k 902ch _j$af.¢yaa/o{jeue__
_VGQ?-/y@rcz@m_zé§/\ de¢§a?@, H;¢/_z‘r/" 60 107/016 /'17_11 a/a
_ _ jje{/ Cac¢/a/‘/'oéséz'§/:_Mé_j_z%e_ __629_19£9/1@¢_&¢/1' W’/eo} >'je}/ /§§0/¢@ _
. , 791/ryder 1000 ,dj/J/ca/@r/&’e¢ce ___z%C/&§HZ'/_%e ac?.`. dwean
~ 5/&5/(/]7€/7321.‘5@7"@/@@/ 157 %e_ M/"do?e 076.7%€ Weezz Z}C_`Me _
_. pw}?ime)~_jadao/rM/?gg Me,l/ cod/d 1560@ aSSar)?€@/. May - »~
_ _ §17,.@0,00/) 1b e darke&améjed 0¢¢/%¢@¢%€ wee/d javey@%€w
_ §/)_7¢152_@§. iasea,/_J?éwbe@’, _.9/@7';0/7¢1_6/'%`0;/_ Med:y We,oo//_éc_ _
§cd/?% breaks/he /aa) //7 em%rceme/Pi'o{`%e 010 C{%aev/rjrp)
W£@/` _757-01€& ca/Y 06 _50111/127@0./@612. cr/me. (A _ /,'r $ )//e_
_ ____j¢z{/fd_/¢/ja)€r//a.y_/?ece_§_cag/_ 727 ,<)mz‘_ecf_ )'je game 0 / é_e/» /}70@@0 _____
_____jzzn_d. 069cert.j(/7730r) g@+_ dege#)er_m a/r[z‘e an Arres`f/§‘F/§h/aw_%.~.
__ j_-#)Cl?‘ SCI}/S 797-2 50/’)’)€, 7%/'/195 f/O 7%@ 502/776 W@V @¢@&er~ \70707€`5‘____
_ §a)rcfe /)/'5 case narfa#/c/e. O"W~eod/,'r[ ) Here /'s no» way _773______ __ __
de.$`_??r<oy C_><ca/,oamry.and/’m,o@ach/’ng__€_l//a’e/yce_w/Maaz_‘: _ __ ______
§(/(O/a#/?g dale prc CQSS. 706 pe?‘/%'dr) wm ,0/¢0 rrb/ed /b__€#./éci?'l/e_
_ QSS/Sfcz/;ce _ d,¢f-_co¢m.se/. 611/len %_e_pa»é//é r@"e/?a.’er_s re»Q/.seo{_______
_ §7€)_ .cam/Oe/)é/ze warth erQ;e'/~ ~(r)e po//”ce 727 7'z¢r/) cover 716/uf
§0_061'}/_ camera w&/eo, 796_ 519/90175; - was proc//'</eG//h Mc_#'%_€
__ 030/mee 06 W/e//e/e couns‘e/ w/ze/) 7‘/70 ,0¢/0//0’ de¢%/;c/e/» , _
7511/759 d/yae-z%e grady ///<"9/0793” /?) %e 07199€2/0/"/.€§ __ _ _ . _
_ __ _ §CONCL asloA/; _@Wéer 507/12101€7‘¢70/(__€_ SI 7‘0 er. /Y/)/'z¢`e_ ____________
__ §a /ere_d _ 7!7)__ be possessed 07_/_7¢/1@ 60 79$93/>@1: W/M?E,pgye{/¢
__ §06 _1&e1~_ Co%e 700/f a//_,_~/%ze p/&zzzre§ _0[’>%@ ma%`e’a%f&//ee/_z@_s:ayf
_ _§5’0 //7 /7/3“ we nar/716 Ve. @Wend/jc E ,pq.ye ¢0’/) C 3[ 000/mtd __
_ __ ___§j/er ./)e\/er._ 5010 M_€___Hniz/es_ ?r_> 7%0, .p/ace$_ Me__¢o)_?zez:_._____
. _790%@/75 saul _Mem, ('Ap,ai¢nd/$r£ , pages ¢/07- WB) 00920» _ _
§/%@a/? acknow/ea/ ?000;79_,52€07 a AaC/Cd_a€»{/M #Ze mo74." _
__ __ __ 01_:__¢;_1¢/7;176€#00%/@€ 4,0pena//j/ , e 262} J/€€éertJE-z_m€.£__
_ __¢z’_/Q’/z¢a% we a HVe/:?cz/v:v ,00/e. 10/ %AQ é@d¢came//e__ __________
01066/&/& chr 070/yarn 31 79’/&/ _ 7&57%770/7 ;/ /’00?&119?0/ jj@__
and/215 cec/cer/é¢zc§eda /ae/c/e/¢ ,0/01//€{@0/ 0;/7%@ 6/7ee ________

§;_de,ea/v¢mwr-_Ggamm;rr,p@e z_z_s). He mar came/0

 

 

,_ ‘_,_Case 6:18-cv-01915-GKS-KRS Document 1-1, Filed 11/07/18 Page 78 of 27_9 Page|D 266

. _ _ _ 115/1010111/0%11@cajjac//’cfgd;je/)/Zer/mr/§/zr/m 0301/070101>1010§/1@/
__99999000%6@0%@000090000%00000@@@§Wm
c_______.§/11€/5%011?(@__00¢0111¢;115€/11¢09}110011111,0@0% cwz_‘z@_arde/cz¢je__é_
_ _ Mc_'e 70 1101/de _9/1@ 000}_/_€1111)0/11 10310 //FeMjé/zer farm/hezed#/e‘/}' _
__ _jrerw/Zef due 0 119/3%1‘.011001»0€@)"1</06 00/019010€11101110)¢ 7106 004/
____ ___Mera_)/¢ZZUM M%Zremzjrzeecfejée/w __ ' ariz free
__ 0000%090»0&009@090000090009000@0m¢m
____je/é%eriez_we¢%/;):0101117)1/;11_11¢001/293! /1_1/111%/1'7 ;£;)70'1007'5@/1¢€ » -----
§0110‘7‘ 011/0 000/1 040,01€.)”10/0/1%0 1022 0790”0///70//11//100’1€1'@?‘¢/,0170'
§FW@WM@MM%MMMW¢Z%@@@@009000@%0%@9,"
100/gwalij 000 1100§£§ 1015 1//0/1%00{/@02900£/:_%£€0/700&0%%0/€0%`%0001
§ /(/jé/@,§/g,;%e 5697'90//31%0110/;/,0/?0 ~_92_%/3`_/1{9/20_/"00/0_@0[0 01~011¢_7¢13§_____
;19079791'2/) 761 1§/11'7‘06//.10%9 001/1119 EVL§?JEa//ébn/ 000'6/701111111@/§0)1‘005_
mda/10 z%e 1111/)1@<//02 re/w£ 161% 0009901)2; %11£<)" 00'1<11_/_®//%1$/5//./?290-» ~ .. -._

l ___________ _c

§ _ _ _. 10101/1916 __ ___________

900 10101/1000
__ __ _ %/11€$£.2)11/1,@_ 110111/1/1?01/ _____________
5 __ __ _ _ 0c#/7757Z,7%?151211;/>1'0fe _
000de 0f0101311/_D17971101'1)
i_ _ 00101090< w ,__M_m
_________________ _ __ __ j/Mgm, 62 0234/0<6011 ___

 

§ ._ _ _. CEQYYF/WE'_UF_J'EA’V/CE

_ _ .____i.. _._...-._-.__._.._-..___.__._._...._--__-__.~_..._.____ .-.-. _____________ _._____.____ _____ ______ . _ _. . __
§ I/)E€EBV. CB?T' Y#zaf'a #@.mdcaerwprKMe_eéaKe rep/;¢_ __c____
/205‘ 020/1 dwi-10 /je_)%éme;/ _0enera[. W_‘_/ §eabreezei/¢/<ZEM 67001;__ _____ __ _
n l pal/713 m £M ,fL 32 /15} 51110,€!#/2',7‘ Har?‘a//¢//ea/J,BOGJ,_BBM \S`_z‘., .-
_ _____ 5000/2120 Eeech/:YSZZZS{, 310/1220_1;&1_100§_¢0§5 A,/£?ra/)g/§’Ve., 621/72 400 _____

_ _ __Ur/andd,_FL 3 280/7/505;/_900051 0@%000/§ 7/j @01&/2_¢{0//"6012,‘,
_ __ _ P/;¢,opr//azz 03131'01;,__%%9'_!200/0010_5/)/0£, fz@ 2/0, 011,1/7€91100eacj,f2 _SZ/_/$____
__ wis _8_11» __01_151 cf M 2019__ _ ____________ ____ _ _

 

. CaSe 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 79 of 279 Page|D 267

_Z\'/ 771€0167171€1' Coam' OFA,DFEAL OF 71'15 571)7'5 0,:_62019101\
. F?Ffr/_ 0157'31¢7'_ _ __ _ __ _ §

_JHmE_S E._WASHINGTo/v _ § _ _ _ _ _ _
__ _____________ /0£;$%’0/)21; __ _ _ _ __ _ _ _____________ __ _ ____
lt CASE A/O.' 50/8_~_07‘75_
STA TE O/-_ FLORIDA
___ __ _ fes/)_ondent,

m gm 07'1¢£ ar Fz LING _APPEA}le 5

_ 5 COMES A/OM/, 100099'0/7€1; 6'/%?7_9 279/5 /'natd 7'0 the appencé.?”es
7‘0 Me A’es',oon dent is response 76 Pez‘/Zéoer’$ 19279'7¢/2717 /4//€`911951 _
rc._.;/l€t`£ecéee 1436/Jch a/-`/¥ppc//az‘e Cau__/_zse/. _ _____ ____________

 

 

 

 

 

___AJFZ/M'/:Y pages Saéjzo`fMa#er __ __ _____________
_ .A 6 f ShZ/>t?en.-._lo/z.'/_S_Q/_J_’s._ tz:{_<z_( _j:_zs_iz'mczny__________________
___ 3 _ /_7___ __ _ 363/717 U'c'zm£$’_hn'at‘h@§_h?_'mony___ __ __ __
C 25 Chrl'S'thhe_r Brl'//Q/zt'hrlh/ i'e$t‘c'mon‘g
D ,1‘{_ ______00119/118 A._Cohe.'fs wet hz§bhan_y__ ___
E 2 4 Char)'ha{ Shyzl_"_’$_t'r¢'at_he_&€?;n@a__¢/_ _
F _ 5 5 _ N/'Co/e Morgan’$ trial _te$bb?ony _
__________ ._____...G_-.___.___-.____L/S_- _ __ ____________£€.ZLC`_Z_r___Z‘U __/_Tfa?'/?ryn_HO///'$On godth _-
H __ `. ___._3 . __ Lehh_€r Fram_Kott)rJ/r_) F?Q///'S'on_ gadftse.____ . ____
____c __ ____I___________________‘!_'____ Arre.st_'__/#Z}_Z{a_v['h _ _ __ __ _ ____________
§_ J` 3 _ Discovery tist7'nj z%e_ 9/_/<:0/( _ ___ __
_ __ ___ ___K_ _________ -_ __ 3 ____ _ __ _ _ 5 hotels response Show/lggeuzdencedestmyeat____
__*_______ L_ _7_ ___0_an/5e/__ZFe_.SS/er§ psy_cc/Qgr'ca/_exam res_alt's_____
_/V_\ _ _______Z]____ _ _ H’i¢_'hf/_'ah Com%re/_zce,_cjdt}t__Z/,_ZQIS _ __-_-.…
/V __ 32 Pr’e-%rial Con{erence andMoh'o/z to Compe/ __ _
O ZCI _ . __ Pr_e_°frial_@on{`erence,/Vlarch ‘7, ZG/é_
____________ P l __Emperc;qg' wc°(f>or)§brz'cab})g_?hysica/ Ew'dcme
__Q __ __ _ "f __ 2 p/'c'/Llre.s a€é>ockpact§/ P/'ckzre 06_#1€_6711?@ __
____`F_S§____ __:7]/___ 3_,0/"<1791£@_$ c)€’_~{t)ewa//aro¢_¢nd ttze_ rooF_ ______

 

 

________ cons+a nzo v. Sm:/z, 152 50,3@/ 737(201_¢1)

 

Case 6 18 cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 80 of 279 Page|D 268

He_.$,o_@d£d/j/. sabm1'/?%c[,__ _ ‘

¥M I’WES E |/UHS‘g//\IG-HA/

)`
_ 506#/9757¢/ §2/355

Mad/Son forrectmne/ 125th
zee 551 m c z m/Qy

/%ad/Sor), F/o_r/o/a 323 40 649?

_CEmF/CAW_@F .S`ERVICE'

I //ERE$Y CERTF,V -/£m‘ a vhce cmc/CorreULCO/vyolcv%€
aba/6 5575/ ;%re_ am )€Q,U/ Aa.$‘ dee/7 sent té) /4///3‘©)7 Ze/ /{ 371/175
AMS/enf/%%Me m/ 444 Jeab/’eeze 5/)/¢ FF?%/%or@}/;h)no_
ZQCA /»z 32//5>, F;% 2/5#/2¢5§1145F /We§t; 355 5,555¢1 _9+,

a;/§HQB§@A FZ 32//1,1555;4/2§75§.€555/15/5;/5/,/’51/¢
325/der 7”3¢7¢75//<:1&/6/€¢55§ 435 /\/ 3rd/y 5 A/e,~ Jo/Zé 4@0,

O//om/o FZ ZZ__SO/ /505;Loa/ 3/9§’€§5 417me 6, Fora’;{,
1953/ic 3_¢¢@<£/€/;_ YM<M¢/a/ 0/"<$¢117‘ /4§,0€,//£2€ 3/%/5‘/0//, 4 44 J°éo~
breeze 5/55{, 572 210, Dayvéme iad Ft 32//6’,

€%% § w/¢S AS/x/éH/</

_ _5%#/?7574 § z_/%s

Had/son Chrre©¢d)ve/_Z/'§$#%M n _ __ `
382 s w, M,C;[ t/a

_ Mm$w/), F/_ 523 45 - § 474

"’-\
" Case 6:18-CV-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 81 of 279 Page|D 269

 

_ n 0
w Case 6'18-CV-Ol915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 82 of 279 Page|D 27

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

271

STEPHEN WILSON
was called as a witness and, having first been duly sworn,
testified as follows:
THE WITNESS: Yes.
THE COURT: Good morning, sir. You may be
seated.
THE WITNESS: Good morning.
THE COURT: Tell us your name, please.
THE WITNESS: Stephen WilSOn.
THE COURT: Spell your last name for our court
reporter.
THE WITNESS: W-I-L-S-O-N.
THE COURT: Thank you.
You may inquire.
DIRECT EXAMINATION
BY MR. MATERA:

Q. Officer Wilson, please introduce yourself to the

jury,

A. I'm Officer Stephen Wilson of the Orlando Police
Department.

Q. How long have you worked with the Orlando Police
Department?

A. I“m in my 20th year.

Q. What was your assignment on December 3lst of
2014?

Ninth Judicial Circuit
Court Reporting Services

l ` 83 of 279 Page|D 271
\" Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

272

A. I was assigned to the east patrol division, We
have multiple sectors in the city. That sector is the
India sector. I'm on the India shift squad. And I was a
field-training officer, and Officer Morgan was my recruit.

Q. Officer Morgan, the officer that you just saw
walk out of the courtroom?

A. Yes. At the time she was in training, and she
was my recruit officer.

Q. How long at that time were you a field-training
officer?

A. I've been a field-training officer ~- I had been
one for two years. When I first started at OPD, I went to
the detective division, and with the detective for seven
and a half years before returning to the patrol to train
again. So I would say at that point I probably had about
eight years of training -- field training.

Q. At that time on December 31st of 2014, was
Officer Morgan fairly new to the unit?

A. Yes. Yeah. She was probably -- it was her first
phase of training. There's four phases of training that
recruits go through after the academy. They spend about a
month in orientation at Orlando P.D. And then they hit the
road with us, and they go through four 15-day training
phases with us. Our shifts are 12 hours long. So they

have 15 days in the first phase, 15 days in the second, 15

Ninth Judicial Circuit
Court Reporting Services

‘ ` Pa e|D 272
\1 Case 6:18-CV-01915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 84 of 279 g

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

273

in the third. And at that point, she was with me probably
midway through her first phase.

Q. Explain the type of training that you do and
teach officers that are underneath you when you're a
field-training officer?

A. Everything. I mean, everything related to law
enforcement in a patrol officer capacity. They have to
from the very foundation on up until the first phase, we
talk a lot about law -- criminal law. We -- they respond
with us to all calls that we go to. They[re with us at
those calls. As they progress through training, we make
them do more and more work, So by the time they hit the
fourth phase, they are basically just proving to us that
they have the capability of handling the job.

At that point, she was still very early in her

training and was basically -- at that point, they don't
shadow us.

Q. Do you assist these officers in writing reports?

A. Yes.

Q. Okay. Do you review their reports that they
write?

A. Oh, yeah. Yeah, because all of the reports
ultimately end up our responsibility -- the field-training
officer's responsibilities.

Q. So, essentially, you swear to the same statement

Ninth Judicial Circuit
Court Reporting Services

"‘1 Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 85 of 279 Page|D 273

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

274

that Officer Morgan writes?

A. YeS.

Q. Do you recall being called out to an incident
occurring at 5705 LaCosta Drive?

A. Yes.

Q. That was on December 31st of 2014?

A. Yes,

Q. Was this formally a Perkins restaurant?

A. It was.

Q. Tell the jury what happened when you arrived on
scene at that point.

A. I want to say the call -- it was probably around

8:45 in the morning. We received a call that someone was
on the roof --

MS. GOERNER: Objection as to hearsay.

THE COURT: Sustained.
BY MR. MATERA:

Q. Not as to the basis for why you were called or
what someone said, but just when you arrived, what did
you -- what were you there for?

A. We were there because somebody had been seen up
on the roof, and we were checking the building to see if
anybody had made entry into it.

Q. And when you arrived, what happened next?

A. We set up a perimeter around the building. One

Ninth Judicial Circuit
Court Reporting Services

\"’ Case 6'18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 86 of 279 Page|D 274

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

275

of the officers had radioed as we were responding saying he
also saw a subject --
MS. GOERNER: Objection, Your Honor, as to
hearsay.
THE COURT: Sustained.
BY MR. MATERA:
Q. Not testifying what anyone told you, but just
what did you do when you arrived on scene?
A. We went to the east, northeast corner of the
building where there was a -- like an electrical room with

a door that had been forced open.

Q. And when you walked into that door, what did you
observe?
A. We observed -- it was a small room, like, with

electrical and control panels and stuff like that. And
there was a ladder built into the wall. So it was a
permanent ladder that went to a hatch that opened up to the

ceiling to the roof of the business.

Q. And what did you observe at that time?
A. We -- when we first looked in the control room,
the electrical room that we -- I looked up at the ladder

and noticed that the hatch leading to the roof was open.
There was a knife that was found on one of the electrical
boxes, like a circuit breaker box or something. There was

a small knife on there immediately to the left when you

Ninth Judicial Circuit
Court Reporting Services

=\.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 6'18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 87 of 279 Page|D 275

276
entered the room, and the door had a lock on it that had
been damaged so that the door could be forced open.

Q. And when you looked up, you said the door was --
the hatch was open?

A. Yeah, the hatch was open.

Q. All right. At that point, what happened?

A. Officer -- there was other officers on scene. We

had the building surrounded.

Q. Were you with Officer Brillant?

A. I was with Officer Brillant.

Q. Is Officer Brillant a K-9 officer?

A. Yes.

Q. At that point, when the hatch was opened, what
did you guys start doing?

A. Yes. Officer Brillant made multiple
announcements that we were with the Orlando Police
Department, that the subject -- he was calling to the
subject on the roof saying, "we know you're on the roof.
Come down and come down the ladder now, and put your hands
in the air."

Q. After that command was given, what happened?

A. After multiple commands, the -- later, the
arrestee walked up to the hatch, looked down at us, and
closed it from the roof.

Q. So at that point, what was your concern?

Ninth Judicial Circuit
Court Reporting Services

\`”‘ Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 88 of 279 Page|D 276

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

277

A. well, we knew he was up on the roof. We wanted
to get a permanent visual of him. So we called for OFD to
bring one of their ladder trucks where they have the
basket. We had them park to the north in the building --
the parking lot to the north, which is a Dunkin Donuts. An
officer climbed in the ladder with some firefighters, and

they raised the basket up to the point where he had

overwatch on the -- on the roof.
Q. Was the subject observed at that time?
A. Yes,
Q. Okay.

MS. GOERNER: Objection as to hearsay.
MR. MATERA: Well, may I approach on that?
THE COURT: Overruled.
BY MR. MATERA:
Q. Okay. When you say the subject was "observed at
that time," go ahead and say that again.
A. Well, the officer who went up in the basket saw
the -- saw the --
MS. GOERNER: Objection as to hearsay.
THE COURT: Sustained as to that question.
BY MR. MATERA:
Q. Okay. At that point, what did you believe --
where did you believe the subject to be?

A. On the roof.

Ninth Judicial Circuit
Court Reporting Services

5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 89 of 279 Page|D 277

278

Q. Okay. Did you go up to the roof at that time?

A. Not immediately. After visual was lost of the
subject -- you have to understand we had officers all the
way around the building. Okay? We had probably -- there
were probably seven or eight officers surrounding the
building. There was no way for the subject to get off of
the roof or exit that area. All doors were covered that
led into it. All windows were covered. So we knew that --
that he could not escape without one of us at least seeing
him. Okay? So it reached a point where we no longer could
see him on the roof and we had lost visual. So we had to
go up on the roof and check it.

Now, the way that the roof is -- the way this
building is designed, all the way along the perimeter of
the roof is a wall that probably goes up several feet,
maybe three feet or so. Okay? And then it's down, and the
roof itself is flat. So at the time we thought, okay,

maybe he's hiding up against the edge of the wall. All

right?
Q. So what did you do at that point?
A. Myself and several other officers went up on the

roof up the ladder through the hatch.
Q. And when you went up onto the roof, did you
observe the suspect?

A. No.

Ninth Judicial Circuit
Court Reporting Services

4

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 6'18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 90 of 279 Page|D 278

279

Q. Did you observe anything else on the roof?

A. There were multiple A/C handlers and --
air-conditioner handlers and other electrical equipment up
there. A bunch of them were damaged. There was copper
cut -- copper piping in a small pile near one of the A/C
handlers. There were some tools laying around, like a
hacksaw and some other pliers and some stuff like that.
There was a bag -- a red gym bag that had tools inside of
it up on the roof, but the suspect -- and there was a --
the suspect wasn't found on the roof. We looked everywhere
up there. We noticed that there was an A/C vent that led
into a -- like an air duct system that was open allowing
access into the interior of the building through the A/C --
air duct system.

Q. Were photographs taken of the tools you just

described, the backpack --

A. Yes.
Q. -- and the A/C units?
A. Yes.

Q. Was a photograph of what you just described as
copper being removed from the A/C units, photos taken of
that, too?

A. Yes.

MR. MATERA: I am showing the defense what's been

marked as State's E for identification purposes. I am

Ninth Judicial Circuit
Court Reporting Services

'

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 91 of 279 Page|D 279

280

showing the defense what's been marked as State's B
for identification purposes. Showing the defense
what's been marked as State's C for identification
purposes. Also showing the defense what's been marked
as State's A for identification purposes.

May I approach the witness?

THE COURT: YeS.

MR. MATERA: I am showing the witness what's been
marked as State's A for identification purpose.

BY MR. MATERA:

Q. Officer Wilson, take a look at those photographs
and let me know if you recognize what those photographs
depict. Or excuse me, Do you recognize those photographs?

A. Yes, I do.

Q. Do those depict the backpack that you observed on

the roof near the tools?

A. Yes.
Q. Is it a fair and accurate depiction of the
backpack?

A. Yes, that is the backpack.
MR. MATERA: I'm showing Officer Wilson what's
been marked as State's C for identification purposes.
BY MR. MATERA:
Q. Take a look at that, Officer, and let me know if

you recognize it.

Ninth Judicial Circuit
Court Reporting Services

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 92 of 279 Page|D 280

281

A. They -- these are the cutting tools that we
found, the hacksaw, pliers, bolt cutters.

Q. Fair and accurate depiction of those tools that
you observed on the roof?

A. Yes, and the damage to the A/C units.

MR. MATERA: Showing the witness what's been

marked as State's B for identification purposes.
BY MR. MATERA:

Q. Officer Wilson, take a look at those and let me
know if you recognize them.

A. Yes. It has the roof, showing the ledge around
the perimeter, and damage to the A/C vents.

Q. A fair and accurate depiction of the wall and A/C
units --

A. Yes.

Q. -- on the roof?

MR. MATERA: Showing the witness what's been
marked as State's E for identification purposes.
B¥ MR. MATERA:
Q. Officer Wilson, take a look at that and let me
know if you recognize it.

A. Yeah. That is the pile of cut copper that we

Q. Those near A/C units where the backpack and the

tools were found?

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-cv-Ol915-GKS-KRS Document 1-1 Filed 11/07/18 Page 93 of 279 Page|D 281

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

282

A. Yes, all in the same general area.
Q. Fair and accurate depiction of that?
A. Yes,

MR. MATERA: Judge, at this time, the State would
move what's been marked as State's E, State's B,
State's C, and State's A into evidence.

THE COURT: Any objection?

MS. GOERNER: Your Honor, may I voir dire the
witness?

THE COURT: Counsel approach, please.

(Sidebar conference held on the record.)

THE COURT: What is the purpose of the voir dire?

MS. GOERNER: Well, they don't have anything that
connects those to my client,

THE COURT: But this is -- the purpose of voir
dire -- the only purpose of voir diring the witness
with regard to introduction of evidence is to
establish that he cannot testify that these are fair
and accurate depictions of what they show.

MS. GOERNER: Okay. And I wasn't finished
because he just testified to seeing the backpack on
the roof. Those pictures of the backpack are not on
the roof.

THE COURT: Okay. That would be a matter for

cross-examination. That's not a matter of whether he

Ninth Judicial Circuit
Court Reporting Services

` Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 94 of 279 Page|D 282

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

283

can testify.

MS. GOERNER: Well, I don't know how that is a
fair and accurate depiction of the backpack on the
roof if that's not a backpack on the roof.

THE COURT: Okay. He didn't say it was on the
roof. He said it was a fair and accurate depiction.

MS. GOERNER: Yes, he did. He testified it was
on the roof, and that was his question.

THE COURT: Okay. Well, that's not ~- well, that

is not voir dire. That is cross-examination of the
witness. So I will allow you to ask him that on
cross-examination. Okay?

(The following was in open court.)

MS. GOERNER: Your Honor, my objection is as to
relevance and lack of foundation.

THE COURT: Okay. So the defense objection is
overruled.

State's Exhibits A, B, C, and E will be received
as 8, 9, 10 and ll.

Is that right, Pam?

THE CLERK: Yes,

THE COURT: Okay.

(State's Exhibit No. 8 was received in evidence.)

(State's Exhibit No. 9 was received in evidence.)

(State's Exhibit No. 10 was received in

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 95 of 279 Page|D 283

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

284
evidence.)
(State's Exhibit No. 11 was received in
evidence.)
MR. MATERA: May the witness step down?
May I publish those exhibits to the jury?
THE COURT: YeS.
BY MR. MATERA:
Q. Officer Wilson, the photograph of the backpack,
that's not where you observed it, correct?
A. Not initially, no.
Q. Okay. Do you have any idea why the backpack was

moved to be photographed?

A. Yes,

Q. Why was that?

A. It was raining that day on and off. The backpack
was initially found on the roof in the same general
vicinity as the other tools, the damaged A/C units, and the
copper -- the pile of copper piping and other material that
had been cut. It started to rain. The tools and the
copper piping were getting wet. There was equipment in
that backpack that we thought might have some value, as far
as evidence.

We took it out of the rain. We moved it off the
roof so that the backpack and the material in it would not

get wet from the rain. lt was pouring at that point, so we

Ninth Judicial Circuit
Court Reporting Services

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

` 4
Case 6'18-cv-01915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 96 of 279 Page|D 28

285

just moved it into that general area where that electrical
room was.
Q. Okay. And, now, take a step down, Officer.
MR. MATERA: May he step down, Judge?
THE COURT: Yes.
BY MR. MATERA:
Q. Go ahead and take a step down and come in front
of the jury, please.
MR. MATERA: May I approach the jury?
THE COURT: Yes.
MR. MATERA: I am showing Officer Wilson C-3.
It's part of the State's Exhibit C.
BY MR. MATERA:
Q. Now, these photographs, Officer Wilson, were
these tools already wet?
A. Yes.
Q. Okay. Is that why they were photographed still
on the roof?
A. Yes.
Q. And where were those tools found? Explain this
general area to the jury.
A. This was kind of in the center of the -- the roof
next to one of the A/C handlers. Okay? You can see that
the -- the panels, the sides have been pulled open exposing

the inside of the A/C handlers. And these tools were

Ninth Judicial Circuit
Court Reporting Services

Case 6'18-CV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 97 of 279 Page|D 285

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

286

laying on one of the handlers on the -- like the interior
part of the panel that had been opened and laid down,
Q. Okay.

MR. MATERA: Now I am showing the witness C-2

that's in Composite C.
BY MR. MATERA:

Q. Is this just a distance shot of what you were
just describing?

A. Yes.

Q. Okay. And, again, is this just another distance
shot of what you were referring to?

A. Yes.

Q. Go ahead and stay there, Officer Wilson,

Officer Wilson --

MR. MATERA: I am showing the witness what's been
marked as State's B for identification purpose. First
showing Officer Wilson State's B-2 within State's B.

BY MR. MATERA:
Q. Go ahead and tell the jury what that photo
depicts, as well,
A. Just more of the damage from some of the A/C
handlers and other equipment that was up on the roof.
Q. And what about this photograph?
MR. MATERA= This is, Judge, B-l.

THE WITNESS: Same -- more of the same.

Ninth Judicial Circuit
Court Reporting Services

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 98 of 279 Page|D 286

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

287

BY MR. MATERA:

Q. Okay. Stay right there one more time.

MR. MATERA: I am showing the witness State's E
in evidence.
BY MR. MATERA:

Q. Explain to the jury what this is.

A. This is another A/C handler. And next to it, you
can see a pile of cut copper piping and other wires and
stuff of that nature that had been cut out of the A/C
units.

Q. Are you familiar with what kind of tools need to
be used to take these items out of there?

A. Hacksaws, bolt cutters are usually the main
pieces of equipment that are used to do that.

Q. And some of the tools that were located on the
roof, were those bolt cutters and hacksaws?

A. Yes.

Q. You can sit down, Officer,

After you observed all these items, where did you
go?

A. Well, again, we did not find the defendant up on
the roof. We found an opening leading into the interior of
the building down, which would have been one of the -- like
the air ducts.

Q. There was a photograph taken of that hole?

Ninth Judicial Circuit
Court Reporting Services

0

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 99 of 279 Page|D 287

288

A. Yes.

MR. MATERA: Showing the defense what's been
marked as State's D for identification purposes.

Thank you.

May I approach the witness, Judge?

THE COURT: YOu may.

MR. MATERA: Showing the witness what's been
marked as State's D for identification purposes.

BY MR. MATERA:

Q. Officer Wilson, do you recognize that photograph

or what's depicted in that photograph?
A. Yes.
Q. Is that an air duct hole that you believed the
only access to the ceiling area would be?
A. Yes. That was the only thing that we could find
that would allow access into the building.
MR. MATERA: Your Honor, at this time, State
would move State's D into evidence.
THE COURT: Any objection?
MS. GOERNER: No objection.
THE COURT: State's Exhibit D for identification
will be received as State's No. -- is it 13?
THE CLERK: Twelve.
THE COURT: Twelve.

(State's Exhibit No. 12 was received in

Ninth Judicial Circuit
Court Reporting Services

J

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

` 288
Case 6'18-cv-01915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 100 of 279 Page|D

289

evidence.)
MR. MATERA: May I approach the clerk?
THE COURT: Yes.
MR. MATERA: May I publish to the jury after the

clerk marks it?

THE COURT: Yes.
MR. MATERA: Thank you.
May I approach the jury?
THE COURT: Yes.
(The exhibit was published to the jury.)
MR. MATERA: May I approach the clerk?
THE COURT: Yes.

BY MR. MATERA:

Q. After you located that hole into the air duct,
where did you go?

A. Well, we had a very brief conversation about
whether we were gonna follow or try to get into the
building through that air duct. But officer safety wise,
that would have been ludicrous.

Q. why?

A. Well, there's ~- it's kind of, like, you know,
like the tunnels in Vietnam. Only one person can fit in,
and we don't know what we're crawling into.

Q. Fear that someone might be armed?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

" Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 101 of 279 Page|D 289

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

290

Q. All right. So what did you-all decide to do at
that point?

A. We left -- I want to say we left one person --
one or two officers on the roof, and the rest of us exited
the roof, climbed back down through that hatch down the
ladder into the electrical room there, and met to figure
out how we were going into -- get into the building. We
were also calling headquarters to ask him to get a
responder to see if anybody was in charge of the building
so we could have somebody come and potentially unlock the
door for us -~ one of the doors so we could get in, but

there was nobody that could come and unlock them.

Q. were announcements made to come out over the P.A.
system?
A. Yeah. We pulled the patrol car up to the door --

or up to the building. And over the police patrol car's PA
system, had an officer announce for probably 10 minutes,
"This is the Orlando Police Department. We need you to
come out of the building. We know you're in the building.
We need you to come out of the building." But we did not
get any response.

Q. At that point, what did you decide to do?

A. We decided we would have to breach a door to go
into the building to try to locate the defendant.

Q. And was the door breached?

4 Ninth Judicial Circuit
Court Reporting Services

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 102 of 279 Page|D 290

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

291
A. Yes.
Q. All right. And when you went inside of the
building, what happened?
A. I mean, we were in there. We searched the entire

interior of the building. And it was pretty extensive.
We're talking about restrooms, a dining area. The way that
restaurant had been set up, there were multiple dining
areas, so we had multiple dining areas, some with booths.
Some of the booths had loose seats on them, so we had to
lift all of those to see if maybe he was hiding in the --
in one of the seats itself of the booths.

We had to check the restrooms. The kitchen area
was very extensive. There was a freezer area. We had to
go and check all of that. The cabinets -- everything that
was in the kitchen had to be searched. And then what we
did is we kept an officer in each area -- after we cleared
it, we kept an officer in each area so that if -- because
in certain parts of the restaurant, you could access
different areas multiple ways. Okay? It wasn't one way
in, one way out. So with the exception of the restrooms --
so we kept officers in place as we continued to search and
clear room by room, section by section. And then after
probably half an hour of searching -- extensive search, he
was nowhere in the -- that portion of the restaurant.

Q. At that point, did you as police officers make a

Ninth Judicial Circuit
Court Reporting Services

` 1
Case 6'18-cv-01915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 103 of 279 Page|D 29

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

292

determination that you were gonna use Clear Out?

A. Well, at that point, we realized he's in the
ceiling. There was a drop-down ceiling. Okay? So you
have the roof, and then you had the drop-down ceiling that
was -- you know, this is where all of the air ducts and
everything else, wiring and stuff are -- are housed in this
building. And we realized he's in there because the
officers on the roof are radioing to us saying, "Look, he
hasn't come out." We knew he wasn't there. So we cycled
officers through to get our gas masks, and we punched
holes, and we tore down some of the ceiling panels, and
deployed Clear Out up into the ceiling.

Q. Before Clear Out was deployed, did you guys give
any sort of command saying, "Come out. We don't want to
deploy"?

A. Oh, yeah.

Q. Explain those kind of warnings or messages to the
jury, please.

A. After we cleared everything downstairs -- or in
the main area of the restaurant, we started announcing, "If
you don't come -- you know, up in the ceiling, if you don't
come out, we are going to deploy Clear Out." And that
announcement was made multiple times. I couldn't put a
number on it, but it was being made as officers were

cycling. One would come in with a gas mask. Another would

Ninth Judicial Circuit
Court Reporting Services

1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1`-1 Filed 11/07/18 Page 104 of 279 Page|D 292

293

go out, get his, and he would replace -- this took a while.
While all of that was happening, we were announcing, "If
you do not come out, we're going to deploy Clear Out to" --
or for purposes of him understanding what we were saying,
we were saying we're deploying gas. Okay? Because some
people are not gonna know what Clear Out is. So we're just
gonna deploy gas if you don't come out of the ceiling.

Q. And this Clear Out gas, it's not something you
guys enjoy deploying; is that correct?

A. No.

Q. Right.

And why is that? Explain that to the jury.

A. It's uncomfortable. It's an irritant. It makes
it hard to breathe. It burns your eyes, especially. If it
gets in your throat, it burns your throat. It does not
offer -- it does not -- there's no actual physical injury
that it causes. It's just extremely irritating. You see
video of tear gas being deployed, it has a similar effect,
It's an aerosol, and it's in a can about this big. And you
pop the top of it and it sprays it, and it fills an area
and kind of settles.

Q. And if you are in that area, you are taking in
that stuff, too, right?

A. Yeah, especially if your mask is -- if you don't

have a mask on, it makes it virtually impossible to

Ninth Judicial Circuit
Court Reporting Services

` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 105 of 279 Page|D 293

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

294

effectively work.

Q. You said it affects your skin, as well?

A. Not the Clear Out, Not as much, no. Not like a
pepper spray would.

Q. All right. So after you deploy the Clear Out,
what occurs next?

A. We got no response from him. We deployed a lot
of Clear Out in certain areas of the -- in the ceiling in
the roof. We also -- we were punching holes trying to get
in certain areas in corners and this and that. But in
those ceiling areas, there's insulation and stuff. We
hadn't been up in the ceiling yet, so we don't know. But
just based on experience, there's ~- lot of times you find
insulation. And people, if they're smart, they‘ll shield
their face using insulation from the Clear Out, So we
thought, okay, well, he's found a way to defeat it. We
have no choice now, but gonna have to go up in the ceiling
and try to find him.

Q. In order to get up into the ceiling, what did you
use?

A. We had to use a ladder to actually climb up. We
found a, probably, five-foot ladder, and it allowed
officers who were tall enough to be able to reach, grab
some two-by-fours that were up in the ceiling, and pull

ourselves up, and swing our legs up into the ceiling.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 106 of 279 Page|D 294

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

295

Q. Okay.
MR. MATERA: I am showing defense counsel what's
been marked as State's F for identification purposes.
May I approach the witness, Your Honor?
THE COURT: Yes.
MR. MATERA: I am showing the witness what's been
marked as State's F for identification purposes. It's
a composite. There are two photographs, F-l and F-2.
BY MR. MATERA:
Q. Officer Wilson, please take a look at those
photographs and let me know if you recognize them.
A. Yeah. This is the --
Q. Well, before saying what's in the photograph, you
recognize what's in the photo?
A. Yes, I do.
Q. Is it a fair and accurate depiction of the ladder
that you used to get up in the roof, or that the officers

were using?

A. Yes.
Q. Yes?
A. Yes.

MR. MATERA: At this time, the State would move
what's been marked as State's F into evidence.
THE COURT: Any objection?

MS. GOERNER: No objection.

Ninth Judicial Circuit
Court Reporting Services

- Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 107 of 279 Page|D 295

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

296

THE COURT: State's Exhibit F for identification

will be received as State's No. 13.

(State's Exhibit No. 13 was received in
evidence.)

MR. MATERA: Permission to publish to the jury?

THE COURT: You may.

MR. MATERA: May Officer Wilson step down again,

Your Honor?

THE COURT: Yes.
MS. GOERNER: This is exhibit what, please?
MR. MATERA: F.
MS. GOERNER: IS this Exhibit 13 Or 14?
MR. MATERA: Exhibit 13.
BY MR. MATERA:

Q. Officer Wilson, I am showing you what's in

evidence as State's F'2. '
Tell the jury what that is.

A. Okay. Here you're looking at the top of the
ladder, Okay? That was the top step right there, that
green -- might be able to see better.

Q. Showing the witness State's F-l.

A. This is the ladder here. Okay? So it wasn't
five foot. It was probably four foot at the most.
Basically, a giant step stool. So here's where we were

standing. This was the opening. You can see a two-by-four

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 108 of 279 Page|D 296

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

297

running horizontally.` They were all two-by-fours. Were
probably this far apart. SO we had to jump from the top of
the ladder, had to jump, catch on to the two-by-fours and
pull ourselves up, and then swing our feet up into the
crawl space to get access.

Q. Okay. You can sit back down, Officer Wilson,

MR. MATERA: May I approach the clerk?
THE COURT: Yes.
BY MR. MATERA:

Q. So when you went up into the ceiling, what
happened at that point?

A. Four of us went into the ceiling, and we
basically set up a grid search where we went in different
directions, took sections of the ceiling area, and just
crawled along. We couldn't stand up in there. There was
probably this much room between the top of the two-by-fours
and the roof. And the roof had nails that penetrated
through from the -- from the -- the tar paper that they had
up there and everything. And there was insulation that we
had to constantly move out of the way, And we just pulled
ourselves along section by section up in the ceiling area.

There were air duct vents that we had to crawl
over and sometimes under. In some cases, it didn't allow
access because it was so tight. And with all this gear on,

it's, you know, you almost double your normal width. So we

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 109 of 279 Page|D 297

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

298

had to cut the air ducts open just to slide through, and it
was awful.

Q. How far were these two-by-fours away from each
other to where you had to, like, crawl?

A. Maybe ~- maybe 18 inches or so, 18 to 24 inches.
So it was just holding on and pulling yourself along. And,
you know, there was nothing under them except the ceiling
panels. And couple times we misstepped. It was pitch
black up there, so you're trying to hold a flashlight as
you're doing it. And couple times you would lose your
balance or whatever. And two of us fell through the -- the
ceiling panels and caught ourselves and had to pull
ourselves back up in there. So it was long and it was
tedious.

Q. At any time during that did the defendant ever
show himself, say, "Hey, I give up," or come out?

A. No, not while we were -- not while we were up
there. We could hear movement. But up there because of
all the insulation, and it really muffled the noises, so
you couldn't tell if it was one of the other officers. We
were trying to communicate. But even then, sometimes we
couldn't hear each other, So you would hear, like, a
hanging noise of -- we assumed it was rats, that it was
because there were rats up there and stuff. So we thought,

okay, it's probably rats. Or is it him or is it one of the

Ninth Judicial Circuit
Court Reporting Services

\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 110 of 279 Page|D 298

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

299
other officers? And, I mean, we couldn't find him. We
couldn't locate him.

Q. After you couldn't locate him on the roof, what
happened?
A. We deployed more Clear Out up this time up there

while we were up there wearing our gas masks, and it had no
effect. So we realized, okay, he's -- the reason the Clear
Out is not working, the reason we are not finding him, he
is actually in one of the air ducts. And there were -- I
can't even tell you how much -~ I mean, you're talking
about a massive restaurant, a room bigger than this, the
entire building. There were air ducts just all over the
ceiling, I mean, intersecting and everything else. So the
entire area was filled with air ducts that were about this
big, large enough for a person to crawl through, And we
realized this is why the Clear Out was not working because
those are self contained. You know, they're designed so
that air can't get out and makes its way from the A/C unit
down into the restaurant itself. So he was shielded from
the Clear Out.

Q. And the Clear Out was getting down by the
officers down there?

A. Yeah. We were feeling the effects of the Clear
Out more than he ever was.

Q. So then continue. What happened next?

Ninth Judicial Circuit
Court Reporting Services

as

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

300

A. So we started cutting into -- using our knives to
cut into the A/C units, or the A/C ducts. We realized it
was pretty -- it was pretty futile. I mean, at this point
it just -- there was only four of us who could actually get
up in there and crawl around, It was like -- it was like
chasing, you know, chasing somebody all over the place
where we didn't know where he was. It was -- and it
just -- it was fatiguing. We were probably up there for
two hours. And so we decided to, okay, let's get out. We
know where he was. He's in the air duct system. We went
down and to -- tried to come up with another way of
accessing the air ducts. We started throwing Clear Out
from the roof into that hole that we showed you earlier
that led into -- we threw Clear Out in there.

And I don't -- while we were out of the roof --
while we were out of the ceiling area, he came out of
the -- one of the air ducts. I don't know.

Q. The hole that you were referring to is the access
hole that you believed he entered through the ceiling?

A. Yes, from the roof into the air conduct system.

Q. Okay. So at that point when you guys are
spraying the Clear Out up into the roof again, tell me what
happened,

A. Whoever was on the roof deployed a can of Clear

Out into the air duct system. We at that point had climbed

Ninth Judicial Circuit
Court Reporting Services

` 00
Case 6'18-cv-01915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 112 of 279 Page|D 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

301

out of the roof. We knew where he was, but we couldn't --
it was -- we were just trying to figure out how we were
gonna access all that air duct system. While we were out,
he came somehow out of somewhere out of the air duct system
into the crawl space that we had been in. And that was the
first time we actually saw the defendant.

Q. Okay. And what did you do at that point?

A. Well, we were pulling ceiling panels down because
we saw him -- like, I observed him from the center of the

restaurant move east along next to one of the air duct

systems.
Q. Are you trying to get out panels ahead of him?
A. Yeah. We were trying to knock panels out of the

ceiling so we can keep an eye on him and where he is. And
we are yelling at him, "Come down, Get your hands out.
Get out of the ceiling. Come out now. Come out now."
And at one point, he looked right at me and

then -- I mean, really, I was surprised how fast he moved
eastbound through the -~ so I took my pepper spray out and
I sprayed. I sprayed him.

Q. And explain based upon your training when you're
supposed to use pepper spray.

A. It's a, what we call, a soft control. Okay? If
a person is offering passive resistance, we can use pepper

spray. Passive resistance, if an officer says to you,

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 113 of 279 Page|D 301

302

"You're under arrest, put your hands behind your back," and
you refuse to do it, we don't have to warn you and say,
"You need to put your hands behind your back or we're gonna
pepper spray you." We can tell them, "You need to put your
hands behind your back," and if he doesn't, or she doesn't,
we can spray. It's like Clear Out, it does not leave any
physical injury. It's just extremely irritating. If you
get it in your eyes, it's virtually impossible to see.
It's almost impossible to open your eyes, If you get it in
your mouth, it gives you the feeling that you're choking,
and you will see people gag. It causes -- it causes your
sinuses to just deplete any fluid that's in them, so you
see people have, like, mucus coming out their noses and
stuff like that. It is extremely irritating. So that's
why I sprayed that at him when he tried to slide away.

Q. Did the pepper spray have any effect?

A. No.

Q. So what happened after that?

A. We got -- well, he worked his way from the east.
He went south and dropped down into one of the bathrooms.
I had gone back up into the ceiling to try to go after him
in the ceiling. And as I was working my way into the
ceiling, all of a sudden I heard Officer Morgan and Officer
Brillant, who had his K-9, screaming, "Get on the ground.

Get on the ground. Get on the ground now." So I jumped

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 114 of 279 Page|D 302

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

303
back down out of the ceiling and ran around.
Q. And when you ran around, what did you see?
A. I saw the defendant on the ground. Well, he was

standing on the floor. Okay? And I came around behind
Officer Morgan from where I was. I had to come in from --

from a different angle. So I was approaching from behind.

And he had -- he was starting to walk towards Officer
Morgan.

Q. Can you describe his demeanor at that time?

A. He was crouched down. He had -- he had an object

in his right hand and an object in his left hand. Okay?
And she had her gun on him, and she had her mask on. So
she‘s screaming, "Get on the ground. Get on the ground."
And he's coming at her.

Q. Are you in your full police uniform?

A. Yes. All of us were.

Q. Go ahead. Continue.

A. And he was coming at her. He seemed a little bit
disoriented, but as though he was -- he wasn't gonna

comply. Okay? So..

Q. Would you describe his movements towards Officer
Morgan as aggressive?

A. Yes. And he had what turned out to be a knife in
his right hand.

Q. So go ahead. Continue. Describe what happened

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 115 of 279 Page|D 303

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

304

after that.

A. Initially, 1 didn't see the knife. Okay.
Officer Morgan did. Officer Brillant released the dog on
him. And Officer Brillant -- as Morgan is screaming at
him, Officer Brillant is screaming, "I'll release the dog.
I‘ll release the dog.“

Officer Brillant was behind him. He's moving
away from Brillant towards Morgan. They're both yelling --
you know, she‘s yelling, "Get on the ground. Get on the
ground now."

I'm coming up behind and --

Q. Was the K-9 still on a leash at that point?

A. At that moment, it was on a leash.

Q. And Mr. Washington is actually walking towards
the K-9?

A. No. He was walking towards -- the K-9 was behind

him. He was between Officer Morgan and the K-9.

Q. And the K-9 was behind.

Was the K-9 barking?

A. Loud. Yeah.

Q. Continue. Go ahead.

A. And instead of listening to the commands and
getting on the ground, with the knife in his hand, he's
coming at Morgan. So Officer Brillant released the dog,

who grabbed him on his leg, and he fell to the ground. The

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 116 of 279 Page|D 304

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

305

knife went skidding away from him. The flashlight went in
another direction.

Q. Okay. And after the dog bit him, did you-all
attempt to secure him?

A. Well, he rolled around and started punching the
dog.

Q. So what happened after that?

A. So the dog -- I don't remember exactly. But the
dog, I believe, released. We tried to handcuff him. He
was resisting our efforts to handcuff. The dog grabbed him
again and latched on again, and he tried to fight the dog
again. Officer Morgan grabbed one hand. I grabbed another
hand. She was trying to get his arm around. I was able to
get his arm around behind his back and get the handcuffs on
him.

Q. When you were trying to apply the handcuffs, was
he still resisting?

A. Yes. Yes.

Q. Describe that resisting to the jury.

A. Well, for us to get the handcuffs on, you have to
understand about K-9s, and Officer Brillant would be -- I
mean, he's the expert. But we all are warned about this,
K-9s can't distinguish between cop and suspect, All right?
So if you're not careful, K-9 can attack us, as well. lt

doesn't recognize a police uniform. It just -~ it has been

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 117 of 279 Page|D 305

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

306

given the order to bite, and so it bites, and it bites the
closest thing to it or what appears to be the most
aggressive. Okay?

In a situation like this where you have officers
who are actively trying to take someone in custody who's
actively resisting and violently resisting, it's a violent
confrontation, so the dog is not gonna be able to
distinguish between who the suspect is and the cop and
who's more aggressive because everybody's trying to get --
get this person restrained. Okay?

So Officer Brillant had let go of the dog. When
he -- or had let -- had made the dog release his bite,
let's put it that way, at that point, we moved in, and
that's -- the minute -- the second the dog let go and
Officer Brillant pulled him back, I jumped in, got on the
floor. He was on his chest. We're trying to get up. And
I grabbed his arm and pulled his arm around. And Officer
Morgan and, I think another officer, helped her to get his
other arm behind his back and we handcuffed him.

Q. All right. After you handcuffed him, can you
describe his demeanor as you're leading him out of the
building? Is he still --

A. No. He was not -- at that point, he was not
resisting anymore. He was in pain from the dog bites.

Q. Okay.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 118 of 279 Page|D 306

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

307

A. We exited the building. And he got -- he got cut
pretty bad from the bog bites, so l was calling for OFD to
come in to treat him.

Q. And the fact that he got bit, that is not
something you guys are happy about it, the Orlando Police
Department, right?

A. No. No.

Q. That's something you guys do as a last ditch
effort to secure somebody?

A. Yes. And, you know, it's -- that is much higher
on the level of force that we're allowed to use. I mean,
we don't deploy a dog just because a person is noncompliant
in a manner such as that. In this case, we had a
subject -- we -- first of all, the dogs can only be used
for certain crimes, and they have to be a felony of that
nature, And in this case, like I said, he had a knife in
his hand, and so the threat that it poses to us, we rather
use a dog to disarm him than have to shoot.

Q. All right. And you've been describing this male
that you saw in the ceiling, you described this male that
fell from the bathroom that you observed walking towards
Officer Morgan.

Do you observe that person in the courtroom
today?

A. Yes, I do.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 119 of 279 Page|D 307

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

308
Q. Can you please point to that person and describe
an article of clothing that he's wearing?
A. He's wearing a grayish buttoned-down dress shirt.
Q. Is he sitting next to the female defense counsel?
A. Yes.

MR. MATERA: Your Honor, would the record please
reflect the witness has identified the defendant?
THE COURT: The record will so reflect.
BY MR. MATERA:
Q. And, Officer Wilson, all the events you just

testified to, they all occurred in Orlando?

A. YeS.
Q. In Orange County, Florida?
A. Yes.

MR. MATERA: One moment, Your Honor, please.
I have no other questions for the witness, Judge,
THE COURT: Ms. Goerner, any questions of the
witness?
MS. GOERNER: Yes, Your Honor.
THE COURT: You may proceed.
CROSS-EXAMINATION
BY MS. GOERNER:
Q. Good morning.
A. Good morning.

Q. Now, you, I guess, started out by saying that

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 120 of 279 Page|D 308

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

309

because you were the field-training officer for Officer
Morgan that you review her statements, correct?

A. Yes, ma'am.

Q. And you essentially swear to the same thing that
she‘s writing?

A. Yes.

Q. All right. So you responded out to the scene.

At some point, you were up on the roof searching the roof
for the suspect?

A. Yes.

Q. And you observed a backpack while up on the roof?

A. I did.

Q. Did you also observe, I guess with this backpack,
a water bottle and some tools?

A. Yes.

Q. And the tools included a knife, a screwdriver,
and some bolt cutters?

A. Yes.

Q. Now, were the knife, screwdriver, and bolt
cutters in the backpack, or did you observe them somewhere
else?

A. They were -~ there was multiple tools. Some were
in the backpack, and others were on the roof outside of the
backpack.

Q. And the water bottle was where?

Ninth Judicial Circuit
Court Reporting Services

' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 121 of 279 Page|D 309

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

310

A. I don't recall for sure, but in that general
vicinity.

Q. Was it inside the backpack?

A. I don't recall. I don't believe so, though. I
never -- you have to understand, I personally never went
into the backpack itself.

Q. Okay.

A. Okay? So I can't truly testify to what exactly
the contents of the backpack were.

Q. Was that backpack, was it opened or closed when
you saw it?

A. I did not look inside it, so I can't -- I saw it
there next to -- close proximity to the tools and the
copper and everything.

Q. I'm gonna show you what's previously been entered
into evidence as State's Exhibit A.

This is a photograph -- these are photographs of

the backpack that you saw?

A. Yes.

Q. And that backpack is closed in that photograph,
correct?

A. This backpack? I'm sorry. Say that again.

Q. The backpack is closed in that photograph,
correct?

A. It is closed.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 122 of 279 Page|D 310

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

311

Q. Did you close the backpack?

A. No.

Q. Did you collect that backpack?

A. NO, I did not.

Q. Are you the person who moved the backpack from
the roof down to the floor?

A. No.

Q. Now, that backpack is -- the picture of the
backpack is downstairs, correct?

A. Yes, it is.

Q. It's downstairs by the door that was next to the

electrical room?

A. Yes.

Q. And you didn't put it there?

A. No, I did not.

Q. Do you have any idea who put it there?

A. No. One of the officers that was -- it was a

bunch of us up on the roof.

Q. Okay. You didn't take anything out of the

backpack?

A. I did not, no.

Q. You never saw Mr. Washington with the backpack,
did you?

A. No. I never saw Mr. Washington up on the roof to

begin with.

Ninth Judicial Circuit
Court Reporting Services

v Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 123 of 279 Page|D 311

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

312

Q. Okay. So then you never saw Mr. Washington with

the saw?

A. No.

Q. You never saw Mr. Washington with the bolt
cutters?

A. No. They were all laying on the roof when I went

up onto the roof. I apologize. I apologize. I did see
Mr. Washington on the roof when he came and closed the
hatch. That was the only time I saw him up on the roof.

Q. Okay. That hatch, is it near -- I'm gonna show
you what's been previously marked State's Exhibit 10 for
identification.

Now, State's Exhibit 10 is the unit that you saw

was dismantled with the saw and the bolt cutters, correct?

A. Yes.

Q. Now, that hatch is not next to that particular

unit, is it?

A. NO.
Q. Okay.
A. Let me try to get my bearings here.
Okay. Here's the Walgreens. So this is -- this
A/C unit is in the -- what would be the southwest corner of

the roof. Okay? This is Semoran Boulevard here. This is
LaCosta Drive on this side. The hatch was on the north --

what would be the northeast corner.

Ninth Judicial Circuit
Court Reporting Services

-“’ Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 124 of 279 Page|D 312

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

313
Q. So the other side of the building?
A. Yes, the other side.
Q. Okay. So you never saw Mr. Washington in this
area of the unit?
A. No. The only time I saw him on the roof was when

he came and closed the hatch on us.
Q. On the north side of the building?

A. The northeast side, yes,

Q. So you never saw Mr. washington with the saw?
A. No, ma'am.
Q. You never saw him with the bolt cutters?

A. No, ma'am.

Q. You never saw him with the saw?

A. No.

Q. Or near the bolt cutters?

A. No.

Q. You never saw him near the area where the
backpack was found?

A. NO.

Q. Now -- and again in that exhibit, as well as in
State's Exhibit No. 9, which I will show you, you mentioned
earlier that there is a -- and you can kind of show it to
the jury as you're explaining, but there's like a wall
that's about three feet tall?

A. Yes. That's -- that would be this here

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 125 of 279 Page|D 313

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

314

(indicating.)

Q. So that wall, if you're standing down on the --
on the street or on the sidewalk, you can't see onto the
roof?

A. No, you cannot.

Q. Is that why you had to get in the bucket to go up
and to try to look for him?

A. Yes.

Q. You mentioned that when you first came into the
building on the side where the ladder led up to the roof
hatch that you saw a knife on the circuit breaker box?

A. There's a door that leads from the outside of the
building into that electrical room, Okay? When you
walked -- when you walked in through that door, the
electrical room was right here, and it was -- that door led
only to the electrical room and the ladder up to the roof.
You could not get into the building from there.

So here's a wall. As you enter, there's a wall
right here that comes around. There was an electrical box,
like a control panel right there to your left shoulder as
you enter, and it was sitting on there next to the ladder
that went up.

Q. So if I can have you step down.

MS. GOERNER: May I have the witness step down?

THE COURT: Yes.

Ninth Judicial Circuit
Court Reporting Services

' Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 126 of 279 Page|D 314

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

315

BY MS. GOERNER:

Q. Showing you now State's Exhibit 1 in evidence.
Is this the breaker box that you are talking about, the
second photograph?

A. Let me look at -- okay. Here's the room. This
is one of them. And that looks like -- that is the ladder
that goes up -- that is the ladder that goes up to the
hatch.

Q. All right. So the knife that you saw, would it

have been

A.

closer to

correct?

on top of this?

It was somewhere right in this -- no. It was
the door, which is like right here (indicating).
Okay. But it wasn't on the floor?

NO.

Okay. Thank you.

And you never saw Mr. Washington with that knife,

I did not.

In fact, this was an abandoned building?

It was.

Are you familiar with that particular building?
Yes.

Had it been abandoned for a while?

Yes.

More than a year?

Ninth Judicial Circuit
Court Reporting Services

.‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 127 of 279 Page|D 315

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

316

A. I can't tell you that. I don't know that for
sure.

Q. More than six months?

A. Possibly.

Q. Okay. Homeless people frequented that area?

A. Yeah, but we had never had an issue with them
breaking in. That building was actually pretty well
secured --

Q. Okay.

A. -- based on my experience.

Q. Well, when you got there, the door was open,
correct?

A. The door leading to the electrical room was open.

Q. And you don't know how it got open?

A. It had been -- well, it was obvious that it had

been broken into. The lock on it had been damaged allowing

access.
Q. You don't know when that happened?
A. NO.
Q. You don't know how long that door had been
opened?
A. No. But I will say that that area is -- that is

actually in my district within our sector, and l patrol
that area all the time, and l had never seen that door

open.

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 128 of 279 Page|D 316

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

317

Q. Well, the last time that you had been in that
particular location had been when?

A. I don't remember the exact work schedule, but
probably the day before.

Q. And homeless people do frequent that area,
correct?

A. Not -- there was a -- across the street from
there is a -- there was an old bowling alley, and they
would often stay in the woods behind that, but not
actually -- it was really no place for them to get any
shelter in that building on the exterior. lt didn't have a
lot of overhang or something where they would find shelter.

Q. But if they could gain access inside the
building, they could get shelter inside the building,
correct?

A. Yes.

MS. GOERNER: Showing the State what's been
marked for identification as Defense Exhibit AK.
Your Honor, may I approach the witness?
THE COURT: You may.
BY MS. GOERNER:

Q. Mr. Wilson, I am showing you what's previously
been marked as Defense Exhibit AK.

Do you recognize that as one of the photographs

taken of the abandoned Perkins on that day?

Ninth Judicial Circuit
Court Reporting Services

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 129 of 279 Page|D 317

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

318
‘A. Yes.
Q. And did you, in fact, see a shopping cart inside
the Perkins on that day?
A. I don't recall seeing it, but, obviously, there
was one.
Q._ The only way to get a shopping cart inside of the

Perkins would have been through an open door, correct?

A. Correct.

Q. There was no open windows?

A. No. Everything was completely secured.

-Q. And it would have been very -- almost impossible
to get a shopping cart inside of the restaurant through the
roof, right?

A. You wouldn't have been able to, that I could see.

Q. And you don't have any idea how or when that
would have happened?

A. No.

Q. Earlier you were asked to review or take a look
at, I believe, State's Exhibit 11. It's a cut copper
piping on the roof?

A. Yes, ma'am.

Q. Now, where was that cut copper piping? Was that
on the southeast corner near where you found -- saw the
tools, or was that on the other side of the building?

A. I don't remember exactly for sure. I mean, it's

Ninth Judicial Circuit
Court Reporting Services

¢

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 130 of 279 Page|D 318

319

a very large roof, and there were multiple A/C units and
other type of electrical equipment up there, but it was
closer to the tools than it was the actual hatch that led
back down to the ground.

Q. Okay. So not in the area where you observed the
defendant, Mr. Washington?

A. NO.

Q. And you never saw Mr. Washington cutting the

copper from the building or from the A/C units?

A. No.
Q. You never saw him with the copper?
A. I did not. You have to -- if I may?

You have to realize, we didn't immediately go up
onto the roof. Our first -- when l -- I remember thinking
when the call first came out, well, somebody is probably up
there. One of two things is happening. Somebody is either
up there fixing the A/C because we're getting ready to
remodel the building, or somebody's stealing the copper,
which is a very common occurrence, especially with
abandoned buildings. But we did not arrive there and
immediately go up on the roof.

Q. I understand, Mr. Wilson. But the thing is, you
don't know when that copper was cut from the A/C units?
A. No.

Q. You don't know if that happened before

Ninth Judicial Circuit
Court Reporting Services

l

0

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 131 of 279 Page|D 319

320
December 31, 2014, do you?

A. NO.

Q. And even when you were patrolling the area, you
didn't go up onto the roof to see the condition of the
air-conditioning units, right?

A. No. The A/C units -- or the only way up onto the

roof would be a large ladder, which, obviously, I don't
carry, but also to break into that electrical room. And I
had never noticed that door damaged in any way or open.
And that day it was wide open.

Q. I understand that.

But you had not noticed that while patrolling the

A. NO.

Q. You don't know whether or not that damage to the
A/C units had occurred prior to that day?

A. NO.

Q. You don't know whether that copper was cut from
the units prior to that day?

A. No, I don't.

Q. You don't know whether somebody else gained
access to the roof by putting a ladder to the building
prior to that day?

A. No. But, normally, if somebody is gonna cut

copper --

Ninth Judicial Circuit
Court Reporting Services

1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 132 of 279 Page|D 320

321

Q. Mr. Wilson, there's no question pending.

A. Okay.

Q. Thank you.

You said that four of you-all went onto.the roof
looking for Mr. Washington, or looking for the suspect?

A. No. Four of us went into the ceiling, the crawl
space area.

Q. Okay. That was the crawl space area?

A. Yeah.

Q. Which four officers did that?

A. I believe it was -- it was me, I believe Officer
John James, Mike Zambito, and Dan Robertson, I think was
the four of us.

Q. And none of you-all found the suspect in the
crawl space, correct?

A. Not while we were up there, no.

Q. And you-all didn't find him on the roof while you
were up there?

A. No.

Q. You had talked about the effects of the Clear
Out. You said that that can affect somebody's ability to
see, or did you say that?

A. Yes.

Q. Okay. And it's not as irritating to the skin as

pepper spray, but it is irritating?

Ninth Judicial Circuit
Court Reporting Services

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 133 of 279 Page|D 321

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

322

A. I have never felt Clear Out. You know, if it's
on my arms or something like that if I'm walking through
it, I don't -- I have never felt it.

Q. Okay. And if it's inhaled, makes it difficult to
breathe?

A.. Yes.

Q. Now, when the suspect, Mr. Washington, finally
came out into the crawl space the first time that you saw
him, you said you deployed your pepper spray?

A. I tried. Yeah.

Q. And that would have caused also the same effects
of making it difficult to see?

A. Yeah, But I didn't ~- when I tried to deploy it,
he had already moved to a section where there was still
some ceiling panels. We couldn't predict -- they were
trying to predict what direction he's going to go. When I
sprayed, I think I hit him from about here down.

Q. Okay.

A. Okay. On his clothing. And when that ~- when we
deploy that pepper spray, there's certain kinds. There's
some that shoot in, like, a stream, and they can shoot
about 15 feet. And there's others where it comes out
almost as a mist. Okay?

The kind that we use at Orlando Police now is a

mist. It comes out as a spray -- as an aerosol spray. And

Ninth Judicial Circuit
Court Reporting Services

\ Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 134 of 279 Page|D 322

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

323

the point of it is to cover a wide area so that it -- more
likelihood that it's gonna hit somebody.

Q. So what kind did you use on that day?

A. That day I used -- I used what I was issued,
which is that kind. And the problem with it is, at the
height of that ceiling, it did not -- unlike a stream that
would have easily made it that distance, I can't guarantee
and couldn't guarantee that day it actually had much of an
impact if it got close enough to him to really affect him.

Q. So you don't know whether it made contact with
Mr. Washington or not?

A. I couldn't say for sure.

Q. So going back again to the effects. If, in fact,
it had gotten into Mr. Washington's eyes, it would have
made it difficult to see?

A. In most cases.

Q. Cause bloodshot eyes.

A. Every once in a while there's people, who for
whatever reason, it doesn't affect them.

Q. I understand.

But the typical effects is that it makes it
difficult to see?

A. Yeah. It forces you to really squint your eyes
and close your eyes.

Q. It would cause bloodshot eyes?

Ninth Judicial Circuit
Court Reporting Services

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 135 of 279 Page|D 323

324

A. Yes.

Q. If it got on the skin, it would irritate the
skin?

A. It can irritate the skin.

Q. It would make it difficult to breathe?

A. Yes. If a person is especially wet, like if
they're sweaty, the pepper spray actually affects them
more.

Q. Because it gets into the pores of the skin?

A. Yeah,

Q. It makes it even more irritating?

A. Exactly.

Q. Okay. Now, at some point, you said that you
observed -- well, I guess you heard Mr. Washington drop
down out of the ceiling, or you heard a commotion over in
the bathroom area?

A. Yes.

Q. You actually saw Mr. Washington shortly after you

heard that commotion, correct?

A. Yeah.

Q. And he appeared a little bit disoriented to you?

A. Yeah. He -- well, I guess -- I guess you could
call it that because he -- he was not in any way complying
with the commands, And the commands were very clear, "Get

on the ground. Get on the ground. Get on the ground now."

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 136 of 279 Page|D 324

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

325
And instead of doing that, he approached -- at fast, he
approached Officer Morgan.

Q. Now, you said that you observed both hands
clenched?

A. Yes.

Q. And you observed what?

A. In his left hand, he was holding a small
flashlight.

Q. And you observed that?

A. I observed that, and I observed it in a -- an
instrument in his right hand, which turned out to be a
knife.

Q. At the time you observed the instrument in his
other hand, you couldn't tell what it was at that time,
correct?

A. I couldn't for sure.

Q. And after Mr. Washington had been bit by the dog,
both objects flew out of his hands? v

A. The second the dog latched on, he fell forward
because the dog grabbed him, basically, yanking his leg out
from under him. So he fell forward, put his hands out like
this, and the knife went in one direction, and the
flashlight in the other towards Officer Morgan and I.

Q. Let me just kind of go back to the pepper spray

incident again. You sprayed Mr. Washington. Did that

Ninth Judicial Circuit
Court Reporting Services

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 137 of 279 Page|D 325

10
11
12
13
14
15
16
17
18
19
20

l21
22
23
24

25

327

A. Yes.
Q. And did, in fact, pepper spray appear to strike
Mr. Washington on his chest and neck area?
A. Yes.
Q. Now, this abandoned Perkins, it has since been
demolished, right?
A. It has.
MS. GOERNER: May I have a moment?
THE COURT: Yes.
BY MS. GOERNER:
Q. Mr. Wilson, did you ever see that flashlight
after it flew out of Mr. Washington's hand?
A. No.
Q. You never collected it?
A. I did not.
Q. You ever take a photograph of it?

A. No. That would have been done by a crime scene

investigator.

Q. So do you know if anybody from the unit -- OPD
did that?

A. I do not recall. You got to -- when I removed
him from the -- we brought him right over to the medical

staff that was out there, the fire department and
ambulance. And I stayed with him the entire time until he

was transported to the hospital. 80 I never went back in

Ninth Judicial Circuit
Court Reporting Services

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 138 of 279 Page|D 326

328

there or saw what happened after that.
Q. Okay. Very good. Thank you.
THE CGURT: Any redirect?
MR. MATERA: Briefly, Judge,
REDIRECT EXAMINATION
BY MR. MATERA:

Q. Officer Wilson --

MR. MATERA: May it please the Court?
THE COURT: Yes.
BY MR. MATERA:

Q. Officer Wilson, when you sprayed the defendant
with pepper spray -- or let me take that back.

What is the desired effect when you spray someone
with pepper spray? What do you want to see happen?

A. Compliance.

Q. Okay. Typically, when you use your pepper spray
in the past and you sprayed individuals with pepper spray,
what occurs?

A. They immediately -- within seconds, within
seconds they will almost always close their eyes. They
start to gag. They start to -- they salivate. Their nose
depletes itself of any mucous. And in most cases, it's
almost so disorienting that any resistance that they've
been giving us, they stop because they're more focused on

the discomfort that it causes.

Ninth Judicial Circuit
Court Reporting Services

F’ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 139 of 279 Page|D 327

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

329

Q. After you sprayed the defendant with the pepper
spray, did he act as the other people act when you normally
spray them with pepper pray?

A. NO.

Q. Did he continue to move after you sprayed him
with the pepper spray?

A. Yes. And as a matter of fact, after -~ in
reading the report, after I sprayed the first time, I tried
to move ahead of him in the direction that he was going.
And when he -- l removed some ceiling panels, and he looked
down and saw me and backed up because he saw that I was
gonna spray a second time, so...

Q. Do you know of burglars to leave their copper
behind when they steal it?

A. No.

MS. GOERNER: ObjeCtiOn.

MR. MATERA: No further questions, Judge,

THE COURT: Basis of the objection?

MS. GOERNER: Relevance and form of the question.

THE COURT: Sustained.

MR. MATERA: No further questions, Judge,

THE COURT: Members of the jury, do you have any
questions of the witness? If so, please raise your
hand.

All right. I see no hands.

Ninth Judicial Circuit
Court Reporting Services

6 - Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 140 of 279 Page|D 328

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

330

Thank you, sir. You are free to leave.

Members of the jury, we have been sitting for a
while. We are gonna take a recess at this time.
You're excused to the jury room. Please remember to
leave your notepads on the chair as you exit. Please
also remember not to discuss the case amongst
yourselves or conduct any investigation of your own.
We will be with you momentarily. You are excused to
the jury room.

COURT DEPUTY: Jurors are exiting.

(The jury exits the courtroom.)

THE CCURT: All right. We will take a 10-minute
recess.

MR. MATERA: Judge?

THE COURT: Yes.

MR. MATERA: ls it safe to tell -- what time
would you plan on stopping today?

THE COURT: We will stop at a logical stopping
point, so I don't know when that might be.

MR . MATERA= okay .

THE COURT: How many more witnesses do you have?

MR. MATERA: The witnesses I have that are left
are shorter, but about four, five.

THE COURT: Okay.

MR. MATERA: One individual is in flight is the

Ninth Judicial Circuit
Court Reporting Services

,/ 715 CaSe 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 141 of 279 Page|D 329

 

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 142 of 279 Page|D 330

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

.¢

332

THE COURT: What was the name?
MR. MATERA: James.
THE COURT: James?
MR. MATERA: John James.
JOHN JAMES
was called as a witness and, having first been duly sworn,
testified as follows:
THE wITNEss= Yes, ma'am. I do.
THE COURT: Hello, sir. You may be seated.
THE WITNESS: Thank you, Your Honor.
THE COURT: Please tell us your name.
THE WITNESS: John Seth James, Your Honor.
THE COURT: You may inquire, Counsel.
DIRECT EXAMINATION
BY MR. MATERA:
Q. Officer James, please introduce yourself to the
jury.
A. Yes, sir.
Good morning. I'm officer John Seth James with
the Orlando Police Department.
Q. How long have you been employed at the Orlando
Police Department?
A. I have been with the City of Orlando since 2001,
sir.

Q. So around 15 years, sir?

Ninth Judicial Circuit
Court Reporting Services

».
.\{

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 143 of 279 Page|D 331

333

A. Yes, sir.

Q. You have any prior law enforcement experience?

A. No, sir. I do not.

Q. Before becoming a law enforcement officer, what
type of training did you receive?

A. Are you referring to the basic law enforcement
academy?

Q. Yes, sir.

A. Just that.

Q. Okay. On December 31 of 2014, in the morning,
were you issued a body camera from the Orlando Police
Department?

A. Yes, sir. I was.

Q. Do you recall being called out to 5705 LaCosta
Drive on that day?

A. Yes, sir. I do.

Q. And at that time, did you have the body camera on
you?

A. Yes, sir.

Q. Explain to the jury what a body camera is.

A. Yes, sir.

The body camera is a recording device that is
issued to our officers mostly for transparency. It's an
active recording, kind of like the cameras that are always

in the police cars. What it does is it gives a better view

Ninth Judicial Circuit
Court Reporting Services

\
,

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 144 of 279 Page|D 332

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

334

'of an up-close personal encounter. That way it records

both the video and the audio of anything that an officer
might say or an individual might say during an
investigation of a crime.

Q. Where do you keep the body camera on your person?

A. When I am on the road and operating with the body
camera, there's one up on my vest, which would be kind of
where my glasses are.

Q. On that day, you had a body camera?

A. Yes, sir. I did.

Q. Were you aware whether this body camera was
working at that time?

A. It was. Yes, sir.

Q. When you reached at the scene, 5750 LaCosta

Drive, where did you put the body camera?

A. Initially when I arrived or once I -~
Q. When you arrived, where did you have the body
camera?

A. It was still on my lapel.

Q. After arriving and being briefed by the officer,
where did you place the body camera?

A. The body camera, the way it attaches to our
polyester uniform is by a magnet, which means it can be
attached to any metal object or any opposite magnet for

officer safety concerns, With the description that was

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

335

given to me by the initial officers on scene, instead of
putting officers with guns in a confrontation, possibly,
the decision was made to remove the body camera from my
uniform, place it onto a metal pole.

The body camera, because it is a recording
device, is -- allows us to have access through Bluetooth
within a short range to witness what is actually going on.
For example, if I have the body camera with me, I could
actually turn it on and show you on my phone what is being
recorded. So this was a tactic used for officer safety to
try to clear the roof and look for the initial suspect,
sir.

Q. On December 31st of 2014, was the body camera a
fairly new system to the Orlando Police Department?

A. Yes, sir. Only been out for a few months.

Q. Did your body camera capture anyone on the move?

A. No, sir. It did not.

Q. Was the body camera given back to you?'

A. Yes.

The body camera was with me the entire time, but
it went from my uniform, my shoulder to the pole to be used
in an attempt to locate a suspect, And then I retained it
and put it back on my uniform, sir.

Q. Where did you go after you obtained the body

camera back from the pole?

Ninth Judicial Circuit
Court Reporting Services

Case 6'18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 146 of 279 Page|D 334

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

336

A. Back to my patrol car and my perimeter position.

Q. Did you make entry into the building located at
5705 LaCosta Drive?

A. A short time later, yes, sir. I did.

Q. All right. And when you went into the building,
tell the jury what happened at that point.

A. Respectfully, Counsel, are you referring to
before making entry or once already inside?

Q. Once already inside.

A. Ultimately, once I made entry into the building,

we did a search of the empty commercial building.

Q. And before you went inside the building, where
did you --
A. I apologize. That's what I'm trying to clarify

with you, Counsel.

Q. Yes.

A. I am one of the department less than lethal
instructors, which means in addition to my normal patrol
tasks, I also carry a chemical spray. That chemical spray

was deployed in the building before I actually entered into

it, sir.

Q. That spray known as Clear Out?

A. Yes, sir. That is what it's commonly referred
as.

Q. At that time, did you believe your body camera to

Ninth Judicial Circuit
Court Reporting Services

R m F` P P 335
` C e 6 18 cv 01915 GKS-K S Docu ent 1-1 l|ed 11/07/18 age 147 of 279 age|D
as : - - -

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

337

be recording at that time?

A. Yes, sir.

Q. Where did you go after the Clear Out did not have
the desired effect?

A. Ultimately, we had to search the building, so we
did a -- a search of the building on foot, meaning -- for
example, for the jury, we would be walking around this room
and then a second search was done in-between the -- I guess
the ceiling panels and the top of the roof, sir, crawling
in the crawl space.

Q. You went up there in the crawl space?

A. Yes, sir. I did.

Q. Can you describe the crawl space to the jury?

A. I would do my best, Counsel.

There are wooden support beams. This was a
closed restaurant, so very soft, I guess, ceiling tiles,
softer than what you would see here in the courtroom. And
in-between them, very small, I guess, two-by-four or
four-by-four support beams. And basically had to crawl
hands and knees with a short distance between where l was
crawling in the roof in an attempt to search that area,
Counsel.

Q. During that search, you were on your hands and
knees and elbows?

A. Yes, sir. Very confined space, sir.

Ninth Judicial Circuit
Court Reporting Services

` 336
" Case 6'18-cv-01915-GKS-KRS Document 1-1 Fl|ed 11/07/18 Page 148 of 279 Page|D

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

338

Q. Described as a tight squeeze?

A. Yes, sir.

Q. After you did not locate the suspect, where did
you go?

A. Got off of the roof, sir.

Q. All right. After you got off of the roof, what
happened inside of the building?

A. In an area where I was not standing, I heard
other officers giving verbal commands. They had observed
the suspect and were attempting to make contact with him.

Q. Did you go towards that area?

A. Ultimately, I did. Yes, sir.

Q. And when you arrived in that area, what did you
observe?

A. Respectfully, Counsel, the initial contact with
the other officers and the suspect probably was several
minutes. But once I made it over to where they were where
he was located, they were in the process of handcuffing
him.

Q. So in the process of being handcuffed.

Would -- did you determine at a later point that
your body camera was not functioning properly?

A. Yes, sir, at the hospital.

Q. Okay. What made you realize that the body camera

was not functioning properly?

Ninth Judicial Circuit
Court Reporting Services

`

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

as

339

A. As you previously stated, Counsel, the body
camera, the Orlando Police Department was still in the test
phases to see if it would be appropriate for the community
and for the officers for transparency. One of the initial
requirements was once we arrived on scene is to activate
the camera to have it to record. We are -- we were
instructed at the time not to review or check anything on
the camera until after an incident was cleared. That way
you would ensure that anything that we were doing would be
recorded for the video and the audio, so it was a
requirement that once everything is done.

For example, when our investigation is complete,
we will then check and see what was recorded. And at the
time it was then to make notification that, okay, it did
record, this is how it's properly saved. Or if it's not,
to notify our chain in command so it would be documented.

Q. How is it attached on your lapel of your uniform?
Explain the wiring, how --

A. Yes, sir.

Unfortunately, being it's newer technology to law
enforcement, it's, I guess, still in a testing phase. The
body camera is three separate components. There is a
camera portion as we were describing, which is what is on
my lapel. The camera portion is ran by a battery pack,

which is kept either on our gun belt or in our pockets.

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

340

Connecting with the camera to the battery pack is a wire
cord. The wire cord plugs into the camera and then plugs
into the battery. Any tug of the cord or anything of that
nature can -~ it can become dislodged. That is one of the
issues with the camera. Once it's dislodged, the camera
doesn't have power. The camera will not record.

Q. Had your body camera even functioned properly at
that time, would you have observed the K~9 make a bite on
the defendant? 1

A. No, sir. I was not there at that time.

MR. MATERA: No further questions, Judge.
THE COURT: Any questions from the defense?
MS. GOERNER: Yes, Your Honor.
CROSS-EXAMINATION
BY MS. GOERNER:
A. Good morning, ma'am.
Q. Good morning, sir.
when you responded out to this Perkins, was this
part of your normal patrol routine?

A. I was requested by dispatch to respond. There is
an area -- my main responsibility of patrol, yes, ma'am.
But I was called after the fact,

Q. No, that's fine. But it's an area that you
regularly patrol?

A. YES, ma'am.

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

341

Q. So you are familiar that this business had been
abandoned?

A. Yes, ma'am.

Q. Had been closed down?

A. For some time. Yes, ma'am.

Q. For some time?

A. Yes, ma'am.

Q. You are familiar with the homeless population
that kind of frequented, 1 guess, the park area nearby?

A. Are you referring to the LaCosta Wetlands, ma'am?
I guess, east of that location?

Q. Wherever the homeless people gather.

A. Yes, ma'am.

Q. It was pretty close by?

A. Unfortunately, there's a lot of unfortunate
people in that area. Yes, ma'am.

Q. Okay. And in responding to this particular
incident, you were not in the first group of officers that
responded, correct?

A. That is correct, ma'am I was not

Q. You were in the second group of officers?

A. Yes, ma'am

Q. Okay And when you responded, you had your --
you turned on your camera -- your body camera?

A. Yes, ma'am, when I arrived on scene.

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

342

So you were recording from that moment, correct?
Yes, ma'am.

And the camera was functioning properly?

Yes, ma'am.

Now -- and at some point you took the camera off

your person and put it on a pole?

A.

Yes, ma'am.

onto the roof.

Q.
provide
A.
Q.
review?
A.
Q.
was not

A.

Q.

And so it recorded on top of the roof, correct?
Yes, ma'am.

And you actually reviewed that footage, correct?
Myself and a supervisor, yes, ma'am.

And in reviewing that footage, y'all did not

copies to the State to review?

No, ma'am.

You didn't provide copies to the defense to

No, ma'am.

You and another officer made a decision that it

of evidentiary value?

No, ma'am. I would disagree with that.

Okay. Well, you didn't save the video, correct?

Ninth Judicial Circuit
Court Reporting Services

~`

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

' ag

343

A. No, ma'am.

Q. And you deleted the video?

A. That is not a true statement.

Q. Okay. Well, what happened to the video footage
that you reviewed of the roof?

A. If I may clarify, Counsel. The company is called
Taser International. What happens with the body cameras
is, the options are to record and to show what is being
recorded. What I have access to witness what is going on
in the roof is a live feed. It is something that is right
now -- again, this is a new technology, so they are working
out the issues. One of the issues the Orlando Police

Department has already documented is, if I review something

record any aspect of saving it as evidence. It is a live
feed. It would kind of be like a camera system without the
option to record. It's one of the chief complaints the
Orlando Police Department determined after this incident
and other incidents. So at the time when the camera was

put onto the pole, ma'am, and looked at the roof, it was

Q. Okay. So then you're saying that you were able

to view the footage while the camera was up on the pole and

Ninth Judicial Circuit
Court Reporting Services

~

"

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

C' ES(E .1 '(: ' 9 5'G ' ' 2 ag

344

not that you reviewed the footage after?

A. It's a live feed. Yes, ma'am. Like I explained.

Q. Okay. And isn't it true that your department's
policy at that time was that it wasl in fact, recording,
and it was destroyed 30 days later?

A. Yes, ma'am. When there's not a request -- a
public records demand for a video, because of all the
length and space that it retains, the department does purge
that after 30 days. Yes, ma'am.

Q. So there was a recording?

A. Yes, ma'am.

Q. And you believed that your camera was working
properly then?

A. I can only make that assumption. Yes, ma'am.

that, Counsel.

Q. And when you made entry into the building, you

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

345

A. Yes, ma'am.
Q. And about how many cannisters of that did you go
through?

A. Twenty canisters to my recollection, ma'am.

A. If they were given in one area, yes, it would be.
Q. How long does the effects of that Clear Out last
after you deploy a cannister?

A. It varies, depending on the amount of exposure

Q. In that particular building, you have on gas
masks, correct?

A. Yes, ma'am. I did.

on?

suspect being in the process of being handcuffed, correct?

A. That is correct, Counsel.

Ninth Judicial Circuit
Court Reporting Services

'\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ag

346
Q. Did you see anything in his hands?
A. No, ma'am. I saw officers trying to handcuff
him.
Q. Did you see any gloves on him on his hands?
A. Not that I recall. But I don't have recollection

of his hands, ma'am.

Q. Did you actually go up onto the roof to look for
the suspect?

A. Yes, ma'am.

Q. You didn't see him on the roof, did you?

A. No, ma'am.

Q. You never saw him -- you saw the dismantled A/C
handlers on the roof?

A. The aftermath of it. Yes, ma'am.

Q. You don't have any idea when those A/C handlers
became dismantled, do you?

A. No, ma'am.

Q. You don't have any idea who did that, do you?

A. No, ma'am. I did not witness that.

Q. You never saw Mr. Washington with any kind of
tools?

A. No, ma'am, not in any of my -- my up-close
encounters with him. No, ma'am. I did not.

Q. You never saw Mr. Washington with or near any

kind of backpack?

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

347
A. No, ma'am. I did not.
Q. And you didn't hear Mr. Washington making any
statements, did you?
A. Just -- I want to make sure, during the incident

Q. At any time.

A. Respectfully, Counsel, I was with the
transporting officer to take Mr. Washington for medical
treatment from the scene to the local hospital.

Q. So while at the Perkins, you didn't hear
Mr. Washington make any statements, did you?

A. That's what I wanted to clarify. No, ma'am. I

Q. And you don't know whether or not any damage to
those air handlers had, in fact, occurred prior to
December 31, 2014, do you?

A. No, ma'am. I have never been on that roof
before, ma'am.

MS. GOERNER: May I have just a moment?

THE COURT: You may.

MS. GOERNER: I have nothing further, Your Honor.
THE COURT: Any redirect?

MR. MATERA: No, Your Honor.

THE COURT: Members of the jury, do you have any

questions of the witness? If so, please raise your

Ninth Judicial Circuit
Court Reporting Services

`> Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 158 of 279 Page|D 346

 

~.§ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 159 of 279 Page|D 347

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

348

hand.

All right. I see no hands,

Thank you.

THE WITNESS: Thank you, Your Honor.

THE COURT: Have a nice day.

State, you may call your next witness.

MR. MATERA: State calls Officer Brillant to the
stand.

CHRISTOPHER BRILLANT
was called as a witness and, having first been duly sworn,
testified as follows:

THE WITNESS: I dO.

THE COURT: Hello, sir. You may be seated.

THE WITNESS: Good morning, Your Honor.

THE COURT: Would you state your name for the
record, please.

THE WITNESS: Officer Christopher Brillant,
B-R-I-L-L-A-N-T.

THE COURT: Thank you.

You may inquire.

DIRECT EXAMINATION

BY MR. MATERA:

Q. Officer Brillant, please introduce yourself to
the jury.
A. Officer Christopher Brillant with the Orlando

Ninth Judicial Circuit
Court Reporting Services

‘* Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 160 of 279 Page|D 348

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

349

Police Department.

Q.
A.
Q.

A.

How long have you been working for OPD?
Approximately nine and a half years.
what are your current duties at OPD?

Currently assigned as an agent to the

Metropolitan Bureau of Investigation.

Q.

Were you ever a K-9 handler?
I was. Yes, sir.
Explain to the jury what a K-9 handler is.

A K-9 handler is basically a more senior officer

within the department who's proven themselves,

decision-making, liability, stuff like that. Gets selected

through an interview process, physical process, to handle a

police K-9, which is a patrol K-9 who's trained in

tracking, building searches, area searches, evidentiary

searches, and criminal apprehension, as well.

Q. On December 31, 2014, during that day in the
morning, did -- were you with a K-9?

A. I was. Yes, sir.

Q. What was the name of your K-9?

A. K-9's name was Titan.

THE COURT: I'm sorry. I didn't hear you.

THE WITNESS: Titan, T-I-T-A-N.

BY MR. MATERA:

Q.

Explain to the jury what type of training you

Ninth Judicial Circuit
Court Reporting Services

.‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 161 of 279 Page|D 349

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

350

obtained before becoming a K-9 handler.

A. Before becoming a K-9 handler, you go through all
the requirements as a police officer. You go through many
years on the road. To get selected for K-9, they select a
dog for you. They maintain -- a trainer will go out, look
at dogs, select the potential dog for you. And the dog and
I both went through training together, which was about a
400-hour patrol school to learn criminal apprehension and
all of the searching techniques with the dog, and about 160
or 180-hour narcotics detection school on top of that.

Q. Explain to the jury how the dog is trained to
detect a person.

A. Basically, it's a lot of different ways. During
tracking, the dog might do something different than
building search. ln a building search, the dog is
basically trained to sniff out human odor. Typically,
there will be a lot of fear odor and just dead skin cells
and everything that come off a person's body as they move
throughout the building that the dog can follow. And
they're trained to go to a specific area where that odor is
strongest and alert if they're not able to get to anything.

Q. You say "alert." What does "alert" mean?

A. That alert would be the dog barking at a door if
somebody was on the opposite side of the door. That alert

could be, for certain dogs, sitting and barking, scratching

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 162 of 279 Page|D 350

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

351

at the door, anything like that.

Q. And throughout your hours of training, did you
train with Titan, as well?

A. I did. Yes, sir.

Q. And what do you typically use Titan for?

A. Titan was a dual purpose Belgian Malinois.
THE COURT REPORTER: Belgian?
THE WITNESS: Malinois. M-A-L-I-N-O-I-S, 1
believe.
He was trained for criminal apprehension, all of
the patrol functions that the dog would typically go
through, and narcotics detection dog.
BY MR. MATERA:

Q. Do you recall being called out to an incident
occurring at 5705 LaCosta Drive?

A. l do. Yes, sir.

Q. when you first arrived, you didn't arrive at that
abandoned Perkins first, correct?

THE COURT REPORTER: I'm sorry?

BY MR. MATERA:

Q. You didn't arrive at that abandoned Perkins
first, correct?

A. I did.

Q. Okay. The first place you went, though, was the

Dunkin Donuts?

Ninth Judicial Circuit
Court Reporting Services

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 163 of 279 Page|D 351

352

A. I went to the Dunkin Donuts.

Q. Explain to the jury where the Dunkin Donuts is in
relation to the building.

A. At Semoran and LaCosta. The building is pretty
much the northeast corner of the intersection. If you went
directly north from that building back towards 408, that's

where the Dunkin Donuts is. It's approximately a business

Aaway from where the Perkins was.

Q. When you parked at the Dunkin Donuts, did you
look on the roof of 5705 LaCosta Drive?
A. 1 did.

Q. About how far distance away were you from that

A. I would say probably 60 to 70 yardsl
approximately.

Q. when you were looking on top of that roof, what
did you observe?

A. Looking up, I observed a black male wearing what
appeared to be like a black windbreaker-style jacket,
hooded jacket. I saw that male moving back and forth from
what appeared to be the area where a roof hatch would be
and the air-conditioning units multiple times going back
and forth. I would observe him go over to the
air-conditioning units, move around a little bit, and then

go back towards the area of the roof hatch.

Ninth Judicial Circuit
Court Reporting Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 164 of 279 Page|D 352

353

Q. At that point, where did you go?

A. At that point, 1 called out over the radio that 1
needed more units to respond. 1 believed there to be a
commercial burglary in progress. Once other units arrived,
we put a perimeter around the building. 1 retrieved K-9
Titan from the back of my patrol car and began doing a
search around the bottom of the building to look for any
entry point.

Q. When you searched around the building, did you
find any entrance points?

A. 1 did the entire bottom, which was the only story
of the building was completely secure, except for a back
door on the east side of the building, the northeast corner
that led into an electrical room and had a ladder going up
to the roof hatch.

Q. All right. When you -- 1 take it you walked in
there with K-9 Titan?

A. 1 did.

Q. And when you walked in there with K~9 Titan, what
did you observe?

A. Basically, as 1 came up to the door, 1 observed a
kind of like a latch that went over the door with a Padlock
attached to it, which had been pried off. As 1 made my way
into the electrical room, 1 could tell it didn't go

anywhere into the building, only a ladder going straight up

Ninth Judicial Circuit
Court Reporting Services

\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 165 of 279 Page|D 353

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

354

with a roof hatch wide open.

Q. what did you do when you observed the ladder and
the hatch?

A. At that point, we knew somebody was on the roof.
1 identified myself, made a loud K-9 announcement, which is
what we are trained to do. 1 basically yelled out through
the roof hatch, "Orlando Police K-9. 1 know you're up
there. Come out now or give up now or you will be bit by
the dog.“

Q. So there was an "or if you don't come out, you
may be bit by the dog"?

A. Correct.

Q. And if the person were to have come out, you
would not have released the dog, correct?

A. That's correct.

Q. At the hatch, what did you see?

A. At that point, after 1 made the first K-9
announcement, 1 believe 1 saw what 1 believe to be a shadow
moving over towards the roof hatch. At that point, 1 knew
somebody was close to it. 1 made another K-9 announcement
exactly like the first one. At that point, the roof hatch
was slammed shut, and 1 began to back out of the doorway.

Q. when you began to back out of the doorway, what
did you do?

A. 1 backed out of the doorway, looked up towards

Ninth Judicial Circuit
Court Reporting Services

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 166 of 279 Page|D 354

355

the roof. Knowing somebody was there, again made another
K-9 announcement like 1 did the first two, and 1 received
no response again.

Q. was Orange County Fire Department called at that
time?

A. 1 believe the Orlando Police Department was
called for use of their ladders so that we could get up
onto the roof and see onto the roof to see where the person
had gone.

Q. Was anyone located on the roof?

A. They were not. No, sir.

Q. At that point, what did you do with Titan?

A. At that point, we knew somebody was there. They
were no longer on the roof, as far as we could tell. we
made entry in through a door on the north side of the
building that we had to pry open to get in. Made another
K-9 announcement at that point and --

Q. Describe the K-9 announcement you made at that
point before releasing Titan.

A. At that point, it would have been primarily the
same, "Orlando Police K-9. We know you're in here. Come
out now or give up now" -- 1‘m not sure exactly which words
1 used -- “or you will be bit by the dog.“

1 received no response. At that point, 1 took

the leash off of K-9 Titan and sent him into the building

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 167 of 279 Page|D 355

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

356
to search.
Q. What's the purpose of releasing K-9 Titan into
the building as opposed to you guys just going in there?
A. The primary way our building searches are taught

is to let the dog search off lead. They're more effective
that way. They can go wherever they need to go if they're
following an odor trail.

1n addition to that, it's an officer safety
issue. It's much safer to send a dog in who's got a nose
and can smell human odor, find somebody hiding, as opposed
to us going in, opening closed doors, and sticking our
heads in places, potentially put us in danger.

Q. Did K-9 Titan locate anyone in the building?

A. we did not initially, we went in. K-9 Titan
spent a lot of time in the kitchen area showing interest up
towards the ceiling, which is an indicator to me he's
smelling human odor coming from up top. We didn't locate
anybody on the ground area of the restaurant.

Q. when you say he was "showing interest up towards
the ceiling," what exactly was he doing?

A. He basically air scents. Like, he will walk in
and he will lift his head up, look towards the ceiling, and
start taking deeper breaths than he normally would. 1n
addition to that, he would jump a little bit just so that

he could get a little bit higher and get more air.

Ninth Judicial Circuit
Court Reporting Services

\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 168 of 279 Page|D 356

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

357

Q. So after K-9 Titan doesn't locate anyone, what
did the officers do?
A. At that point, 1 believe the decision was made by
the lieutenant --
MS. GOERNER: Objection, Your Honor, as to
hearsay and the form of the question.
THE COURT: Sustained as to hearsay.
BY MR. MATERA:
Q. what did the officers do after K-9 Titan did not
locate anyone?
A. At that point, Clear Out was deployed inside the
building, which is basically a tear gas. That's just the

brand name that it goes by is Clear Out.

Q. Unsuccessful? Didn't locate anyone?
A. Unsuccessful. Didn't locate anyone.
Q. Eventually after this search goes on for a while,

is an encounter made with a subject in the bathroom?

A. Yes.
Q. Towards the outside of the bathroom?
A. Yes.

Q. Describe to the jury what you observed at the
outside of the bathroom.

A. Due to all the gas in the building, 1 backed out
for a moment to let K-9 Titan get some fresh air. As 1 was

standing right by the front entry door, which would go into

Ninth Judicial Circuit
Court Reporting Services

\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 169 of_ 279 Page|D 357

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

358

the lobby cashier area of the Perkins, 1 observed Officer
Morgan begin to raise her gun up towards the men's restroom
and began to yell loud verbal commands to get on the
ground.

Q. At that point, what did you do?

A. At that point, 1 reentered the building with K-9
Titan still on lead. 1 had full control over him and his
harness. 1 began to give loud commands to a male that was
coming out of the bathroom with his hands up, kind of like
this. And you could tell there was what appeared to be a
cutting item or tool cupped in one hand and a smaller
object, which we determined to be a flashlight, in the

other. 1 gave a loud K-9 command at that point.

Q. what was the K-9 command that you gave at that
point?
A. "Police K-9. Get on the ground. Put your hands

behind your back or you will be bit by the dog."

Q. At that point, did that subject listen to your
command?

A. The subject did not comply at that point and
began to take a couple steps forward. At that point, that
put me in fear for Officer Morgan's life and my own life
that he may be coming at her with either, A, trying to get
away, or attack her. And 1 gave K-9 Titan his command to

apprehend.

Ninth Judicial Circuit
Court Reporting Services

\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 170 of 279 Page|D 358

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

359

Q. And when you say you gave the K-9 the command to
apprehend, what did you do?

A. Basically, at that point where 1 give him his
command, 1 let go of his harness and 1 let K-9 Titan move
forward, at which time he bit the -- one of the lower legs.
1 don't know exactly which one offhand.

Q. That's okay.

When he bit the leg, what did -- what happened
next?

A. As K-9 Titan made the apprehension, the defendant
made a throwing motion with both hands and immediately

reached down grabbing K-9's Titan's face, hitting him,

attempting him -- attempting to get him off.
Q. What did you do at that point?
A. 1 gave more verbal commands at that point to stop

resisting, to put his hands behind his back. Not
effective. Didn't listen. Continued to fight with the
dog.
K-9 Titan briefly came off his body as he was

being struck in the face and reengaged again on the leg.

Q. And he reengaged for what reason?

A. Still aggressive resistance by the suspect at
that point.

Q. was the defendant -- or excuse me,

That person that you saw walking towards Officer

Ninth Judicial Circuit
Court Reporting Services

v Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 171 of 279 Page|D 359

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

360

Morgan aggressively, you recognize that person in the
courtroom?

A. 1 do. Yes, sir.

Q. Will you please point to him and describe an
article of clothing that he's wearing?

A. A gray long-sleeve shirt at the defense table.

MR. MATERA: Your Honor, may the record reflect
the witness has identified the defendant?
THE COURT: The record will so reflect.
BY MR. MATERA:

Q. You stated that you observed the defendant make a
sort of a throwing motion. Does that appear to be from the
impact?

A. Potentially, yes, sir.

Q. Did you observe the direction of where the object
went flying?

A. At that point, 1 did not. 1 was focused on the
dog and the apprehension,

Q. Did you lead any crime scene tech to a knife that
you observed fly from the defendant's hand?

A. 1 did. Yes, sir.

Q. Okay.

MR. MATERA: 1 don't believe 1 have any other
questions, Judge,

THE COURT: Any questions from the defense?

Ninth Judicial Circuit
Court Reporting Services

v ' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 172 of 279 Page|D 360

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

361

MS. GOERNER: Yes, Your Honor.
May 1 proceed?
THE COURT: Yes.
CROSS-EXAMINATION
BY MS. GOERNER:
Q. Good morning.
A. Good morning, ma'am.
Q. Still morning.
You said that when you initially arrived on scene

you went to the parking lot of the Dunkin Donuts?

A. Correct.
Q. Just across the street?
A. Same side of the street, about a business down.

Q. And you observed the roof from about 60 to 70
yards away?

A. Correct. Yes, ma'am.

Q. You said you observed_a black male in a hoodie
going back and forth between some of the units?

A. An air-conditioning unit and what appeared to be
a roof hatch. Yes, ma'am.

Q. You didn't see that person doing anything to the
units, though, did you?

A. Just making movements towards the unit with his
hands as he was standing there.

Q. And you couldn't see his hands from where you

Ninth Judicial Circuit
Court Reporting Services

l `~ . Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 173 of 279 Page|D 361

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

362

were standing, could you?

A. 1 could see his hands. 1 couldn't tell what he
was doing with the air-conditioning unit, though.

Q. And you didn't see anything in that person's
hands, did you?

A. Not from that distance. No, ma'am.

Q. And back up or shortly after you made that

observation from the Dunkin Donuts?

A. Yes, ma'am.

Q. within a couple minutes?

A. 1 would imagine so, yes.

Q. And that would have been Officer Wilson and
Morgan?

A. Correct.

Q. Okay. And from that point, you-all went towards

the building to try to look for the suspect?
A. As soon as the building was surrounded by

officers, yes, ma'am.

Q. And that was fairly quickly, as well?
A. Yes, ma'am.

Q. Within minutes?

A. Yes.

Q. You indicated that when you approached the
building you saw a door that had been forced open?

A. Upon my initial inspection, yes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 174 of 279 Page|D 362

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

363

Q. And that was the one near the roof hatch?

A. Yes, ma'am.

Q. where the ladder was coming down?

A. Correct.

Q. Now, you don't know how long that door had been
opened, correct?

A. 1 do not.

Q. And you indicated that it was a door that had
a -- some kind of Padlock that had been broken off?

A. Correct.

Q. And you were aware this was an abandoned
building?

A. Yes, ma'am.

Q. And closed business that had been closed for a
while?

A. Yes. Still owned and maintained, though. Yes,
ma'am.

Q. Well, it's since been demolished, right?

A. Yes, it has.

Q. You are familiar that homeless people frequented
that area and nearby area?

A. 1 wouldn't say they frequented that direct area.
But, around, yes, ma'am.

Q. within a block or so -- isn't there, like, a park'

of some kind of woods nearby that the homeless people live

Ninth Judicial Circuit
Court Reporting Services

v ' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 175 of 279 Page|D 363

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

in?

that

364

A. 1 don't know.

Q. And when you first walked into -- you walked into
door near the roof hatch?

A. 1 did. 1 walked directly up to it.

Q. And as you walked up to that door, you noticed

the steak knife on the ground next to the door, didn't you?

A. 1 did, just inside of the threshold of the door.

Q. Do you remember whether that knife had a handle

or no?
A. 1 don't. No, ma'am.
Q. You didn't collect it?
A. 1 did not. No, ma'am.

you?

kind

roof.

Q. You didn't check it for prints?
A. 1 did not.

Q. You never saw Mr. washington with it, though, did

A. No, ma'am.
Q. Now, 1 guess shortly thereafter you made some
of -- you made the announcement, "1 know you're on the

Come down or you will be bit by the dog"?

A. Correct.
Q. You made that announcement several times, right?
A. Yes, ma'am. 1 did.

Q. And he didn't come down?

Ninth Judicial Circuit
Court Reporting Services

°` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 176 of 279 Page|D 364

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

365

A. He did not. No, ma'am.

Q. And that's when you let K-9 Titan go ahead and go
through the building to look for him?

A. After we determined that there was nobody any
longer on the roof, we made entry into the side door. Yes,
ma'am.

Q. And determining that there was nobody any longer
on the roof, that was when -- was it Officer Pollock got
into the fire truck bucket and went up to look and see on
top of the roof?

A. Yes, ma'am.

Q. Because, at that point, you couldn't see the roof
from where you were?

A. 1 could not. No, ma'am.

Q. Now, you had never been on that roof of the
building before, correct?

A. No, 1 have not.

Q. On this particular day, did you go up onto the
roof to look for the suspect?

A. 1 did not, no.

Q. So then you are not aware of what condition the
air handlers were in prior to that day, correct?

A. No, ma'am.

Q. And on that particular day when you saw the

person moving back and forth between the two units, you

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 177 of 279 Page|D 365

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

366

couldn't -- you couldn't see the condition of the air
handlers or yes?

A. Partially, yes.

Q. And could you see whether they had been
dismantled at that point or not?

A. From the side 1 was on, they were not. He was
moving back and forth from pretty much the west side of the
unit back to the roof hatch, which 1 could not completely

see that side of the air unit.

Q. Okay. And you were on which side of the
building?

A. The north.

Q. You were on the north side of the building?

A. The north initially when 1 arrived on scene, and

then the northeast corner when 1 went to the open door.

Q. Okay. So when you were in the parking lot of the
Dunkin Donuts, you could just see the north side of the
building?

A. 1 could see the north and east and part of the
west side of the building.

Q. I'm sorry. The north side of the roof?

A. Yes, ma'am.

Q. Okay. And how many A/C units could you see from
where you were on that north side of the building?

A. 1 don't recall at this point.

Ninth Judicial Circuit
Court Reporting Services

"' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 178 of 279 Page|D 366

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

367

Q. Now, you never saw Mr. washington with any tools,

did you, meaning a saw?

A. 1 did not, no.
Q. You never saw Mr. washington with any bolt
Cutters?

A. No, ma'am.

Q. And other than the small flashlight you described
seeing in Mr. washington's hands after he came down in the
bathroom area, you didn't see him with any other
flashlights, right?

A. No other flashlights to my knowledge. No, ma'am.

Q. After K-9 Titan bit Mr. washington, did you see
where that flashlight went?

A. It dropped directly almost next to the ground
next to him.

Q. Do you know what happened to that flashlight?

A. 1 do not. No, ma'am.

Q. Did you ever see Mr. washington with a backpack?

A. Not to my knowledge, no.

Q. Did you ever see Mr. washington near a backpack?
A. No, ma'am.
Q. Did you ever see Mr. Washington stripping any

copper from the building?
A. Not that 1 could tell from my vantage point, no.

Q. Did you ever see Mr. Washington in possession of

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 179 of 279 Page|D 367

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

368

any copper?

A. No.

Q. You had mentioned earlier when you deployed K-9
Titan to go through the building looking for the suspect,
that Mr. -- that K-9 Titan was to smell for fear odor, a
human odor?

A. A human odor.

Typically, when somebody's adrenaline is pumping
or either running or hiding from the police, their body
will create more of an odor. we call that a fear odor.

Q. That's what you meant by "fear odor"?

A. Yes, ma'am.

Q. That was my question to explain what a fear odor
is.

A. Yes, ma'am.

Q. Okay. Thank you.

Now, you mentioned also that Titan was pretty
much focusing on the kitchen area with his nose up towards
the ceiling implying there was a human odor above the
kitchen area?

A. Yes, ma'am.

Q. was there any other areas that Titan was hitting
on like that, or was he pretty much focused on the kitchen?

A. Mainly in the kitchen area.

Q. And that's on the north side of the building or

Ninth Judicial Circuit
Court Reporting Services

d Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 180 of 279 Page|D 368

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

369

the south side?

A. That is the north, more towards the east.

Q. And when K-9 Titan bit Mr. washington, you said
that you observed both the knife and the flashlight fly out
of -- or the cutting object fly out of Mr. Washington's
hand, and the flashlight fly out of Mr. Washington's hand?

A. Yes, ma'am.

Q. But you didn't see which direction the cutting
object went in?

A. 1 could tell it went off to his right, which was
the hand it came out of. 1 didn't follow with my eyes. 1
was focused on him at the time.

Q. Now, you didn't go back and collect that item of
evidence, did you?

A. 1 did not. 1 just showed the crime scene
investigator where it was.

Q. Okay. And you didn't take pictures of it?

A. 1 did not. No, ma'am.

Q. And you didn't check it for prints?

A. No, ma'am.

Q. And would it be fair to say that the flashlight
was laying in the same area near the knife?

A. No, ma'am. They were on opposite ends. Probably
the knife blade ended up being, 1 would guesstimate,

approximately 10 feet away from where Mr. Washington was.

Ninth Judicial Circuit
Court Reporting Services

`F-` Case 6:18-c\/-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 181 of 279 Page|D 369

(r

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

this

370

Q. Did you write a report in this case?

A. 1 did. Yes, ma'am.

Q. And one of the reasons for writing a report in
case is to make sure to help you recall things later?
A. Yes.

Q. And, of course, this happened, what, almost two

years ago?

show

area

-your

A. Yes, ma'am.

Q. Okay. would it refresh your recollection if 1
you the report?

A. 1 believe my report says directly next to the

where he was taken down, if I'm correct.

Q. Can 1 show you your report? would that refresh
recollection?

A. Yes, ma'am. Absolutely.

Q. Just one moment. I'm showing the prosecutor.

A. Okay.

Q. Does that refresh your recollection?

A. Yes, ma'am.

Q. And, in fact, the knife was laying on the ground

in the same area in which Mr. washington made the throwing

motion, which was also close to the flashlight; is that

correct?
A. Within the same area, yes, ma'am.
Q. Okay. So it's something that the crime scene

Ninth Judicial Circuit
Court Reporting Services

\_

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

al Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 182 of 279 Page|D 370

371

technician would have seen or should have picked up on?

A.

1 don't know. I brought her in to the knife. 1

don't believe 1 showed her where the flashlight was.

Q.
Correct?

A.

They were within feet of each other, though,

In the same area. Yes, ma'am.
MS. GOERNER: One moment.

1 have no further questions.
THE COURT: Any redirect?

REDIRECT EXAMINATION

BY MR. MATERA:

Q.

Officer Brillant, when you brought the crime

scene tech back into the building, fair to say you were

more concerned about the knife?

A.
Q.
A.
Q.
fear that
knife?

A.

I was. Yes, sir.

The knife as a cutting tool?

Correct.

You were in fear of that knife as opposed to in

Officer Morgan was going to get struck with that

Correct.
MR. MATERA: No further questions.

THE COURT: Members of the jury, do you have any

questions of the witness? If so, please raise your

hand.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 183 of 279 Page|D 371

 

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 184 of 279 Page|D 372

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

373

THE COURT: So, okay. I'm just trying to figure
out if the witness has a flight at 3:30.
MR. MATERA: Yes.

THE COURT: Means he has to be at the airport by

2:30

MR. MATERA: Maybe 1 should call him before
lunch.~

Okay. 1 will call him before lunch.

THE COURT: we don't have to stop right at noon.
I'm just --

MR. MATERA: Yeah, 1 will call him after 1 call
this witness.
THE COURT: Okay. That's a fine.
MR. MATERA: That makes sense.
(The following was in open court.)
THE COURT: Good morning, sir.
THE wITNESS: Good morning, ma'am.
THE COURT: Please raise your right hand to be
sworn,
DOUGLAS A. COTE
was called as a witness and, having first been duly sworn,
testified as follows:
THE WITNESS: I dO.
THE COURT: You may be seated.

would you please tell us your name.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 185 of 279 Page|D 373

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

374

THE WITNESS: My name is Douglas A. Cote, and
spelled C-O-T-E.
THE COURT: Thank you.
You may inquire.
DIRECT EXAMINATION
BY MR . MAT'ERA=

Q. Officer Cote, please introduce yourself to the
jury.

A. Hi. My name is Officer Cote with the Orlando
Police Department. 1‘ve currently been employed there for
nine years.

Q. Before you were employed at the Orlando Police
Department, where did you work?

A. 1 was a police officer in Richmond, Virginia, for
five years.

Q. Do you have any military background?

A. 1 served in the Army and Marine Corps for 18 and
a half years.

Q. .Do you recall an incident occurring at 5705
LaCosta Drive on December 31st of 2014?

A. Yes, 1 do.

Q. Is that in the morning?

A. Morning.

Q. Yeah.

A. Towards the afternoon.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 186 of 279 Page|D 374

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

375

Q. when you arrived at 5705 LaCosta Drive, what were
you responding there for?

A. 1t was for a person that was on top of the roof.

Q. All right. When you arrived, where did you go?

A. When I arrived, 1 parked, it would be the
south -- north -- northeast corner of the building.

Q. And after you parked on the northeast corner of
the building, what did you do?

A. 1 went to cover for Officer Brillant and his K-S.

They were at the rear door to go up to the ladder,

Q. All right. And what did you observe K-9 Brillant
do?

A. He was giving commands, You know, he was
announcing that, "Orlando Police K-9."

Q. Did a suspect ever come down from the roof?

A. No, he did not. /

Q. So after the suspect did not come down from the
roof, where did you go?

A. We made entry into the building on which would be
the north side of the building.

Q. And when you made entrance into the building,
tell the jury what happened at that point.

A. We disbursed an amount of chemical agent in the

building, made numerous commands by way of our police car.

At that point, we just waited for him to respond to our

Ninth Judicial Circuit
Court Reporting Services

~

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 187 of 279 Page|D 375

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

376

commands.

Q. Did any officers go up into the ceiling area?

A. Into the drop ceiling, like panels that hang down
from the ceiling.

Q. were you one of those officers?

A. No, I was not.

Q. where did you stay?

A. 1 stayed on the -- in the restaurant itself.
Q. what was the purpose of you staying downstairs?
A. To provide coverage for the guys that were up in

the ceiling tiles.

Q. At any point while you were on the floor, do you
see anyone in the ceiling?

A. 1 ended up seeing somebody in the vents.

Q. The vents.

Describe to the jury what you saw in the vents.

A. There was a ~- a prep area in the kitchen. And
inside the vent, 1 could see partial of his face, one side
of his face,

Q. And when you saw one side of the suspect's face,
what did you do at that time?

A. 1 started yelling commands, telling him to let me
see his hands.

Q. Were you in full uniform?

A. Yes, 1 was.

Ninth Judicial Circuit
Court Reporting Services

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1 CaSe 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 188 of 279 Page|D 376

377

Q. Were you in a suit, correct?

A. My full department-issued uniform.

Q. Your issued uniform have "Orlando Police" on it?

A. 1t has two patches, one on each shoulder.

Q. when you issued your firearm, explain the
commands you were giving to the suspect.

A. 1 told him let me see his hands, not to move.

Q. And what happened at that point?

A. At that point, Officer James came to assist me.
The officer starts converging. At that point, the suspect
went towards the east side of the building.

Q. when he went towards the east side of the
building, where did you go?

A. 1 stayed kind of in the kitchen and followed
behind just a little bit.

Q. what were you staying back in the kitchen for?

A. Just in case the suspect came back towards me.

Q. As you stayed in the kitchen, what did you do?

A. At one point 1 heard, like, a crash through the
ceiling. And 1 didn't know if it was officers going
through the ceiling after the suspect or what, But then
Officer Morgan then apparently came with -- or made contact
with the suspect.

Q. Were you there when the contact was made with the

suspect?

Ninth Judicial Circuit
Court Reporting Services

a Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 189 of 279 Page|D 377

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

378
A. Not the initial contact, no.
Q. were you there when he was apprehended?
A. Yes. 1 came around from the kitchen.
Q. what did you observe when you came around?
A. The suspect was laying on the ground then.
Q. Did you see him handcuffed?
A. 1 think he was handcuffed at that point.
Q. He was handcuffed already?
MR. MATERA: No further questions.
THE COURT: Any questions from the defense?
MS. GOERNER: Yes, Your Honor.
CROSS-EXAMINATION
BY MS. GOERNER:
Q. were you one of the first officers to arrive on
scene or in the backup group?
A. 1 was probably in the middle of the group.
Q. Okay. And when you arrived, you said you parked
on the northeast side of the building --
A. Yes, ma'am.
Q. -- to backup K-9 Officer Brillant?
A. Yes, sir -- ma'am.
Q. And that when you-all went towards the building,
or was Officer Brillant already --
A. Officer Brillant was already at the building.
Q. And so when you joined Officer Brillant -- before

Ninth Judicial Circuit
Court Reporting Services

do

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 190 of 279 Page|D 378

379
you joined Officer Brillant, did you see any movement on
the roof?
A. No, ma'am.
Q. Now, when you parked, did you park at the Dunkin

Donuts parking lot or where?

A. No. 1 was actually on the Perkins property.

Q. Okay. And you were aware that had been a closed
business?

A. Yes. It's been closed for some time at that

Q. 1t had been abandoned for a while?
A. Yeah,
Q. More than a year?

A. I'm not too sure on that exact date.

Q. It had been

A. It's been a while.

Q. A while meaning a long time, like more than a
month?

A. More than a month, yes.

Q. More than six months?

A. I couldn't say at this point.

Q. Do you remember mentioning that it had been for

at least two years at that point?
A. I'm not too sure of the time. 1 know it was

closed.

Ninth Judicial Circuit
Court Reporting Services

§

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 191 of 279 Page|D 379

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

yes.

Q.

A.

Q.

380

Okay. And this was an area that you regularly

Yes, ma'am.

So you are familiar with the homeless population
area --

Yes, ma'am.

-- that was near the building?

Not near the building. It's in the vicinity,

Meaning, like a block or two?
Yes, about that.

And when you went with Officer Brillant inside --

you went inside the building?

door on

Yes, 1 did.

And was that by the ladder, roof, hatch door?

1 did not go in that way. 1 went through the
the north side of the building.

Okay. So you went in through a different door?

Yes, ma'am.

Now, did Officer Brillant go in that door with

He brought his dog around to the other side when

1 opened up the door so he could bring his dog in.

Q.

A.

So are you the one who opened the door?

Yes, ma'am.

Ninth Judicial Circuit
Court Reporting Services

f

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Q.
crowbar?

A.

Q.

* Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 192 of 279 Page|D 380

went inside the building?

381
So you are the one that pried it open with a
Yes, ma'am.
And when you-all went inside the door, you-all
Yes, ma'am.
Looking for the suspect?
Yes, ma'am.
And didn't find him?
No, we did not.
And you didn't go up onto the roof, correct?
No, 1 did not. After ~- 1 did go up after he was

detained to take pictures.

Q.

Okay. So you didn't go up onto the roof looking

for the suspect?

A.
Q.
up on the
A.
Q.

saw?

No, I did not.

And you never saw the suspect or Mr. Washington
roof?

No, 1 did not.

You never saw Mr. Washington with any kind of

No, 1 did not.
Any kind of bolt cutters?
No, 1 did not.

You never saw Mr. washington with any knife?

Ninth Judicial Circuit
Court Reporting Services

‘.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 193 of 279 Page|D 381

382

A. No, 1 did not.

Q. You never saw Mr. washington with any kind of
copper?

A. No, 1 did not.

Q. You ever see Mr. washington near any copper?

A. No, 1 did not.

Q. Now, you hadn't been up on that roof before that
day, correct?

A. No, 1 had not.

Q. So when you went up on the roof after the fact to
take photographs, you saw the condition of the
air-condition units?

A. Yes, 1 did.

Q. You didn't know when that damage occurred to
those you units, do you?

A. No, I do not.

Q. You don't know if that damage occurred prior to
December 31, 2014, do you?

A. No.

Q. 1 imagine one of the pictures that you -- 1 guess
you saw a pile of copper near one of the units?

A. Yes, ma'am.

Q. You don't know when that pile of copper was cut
away, do you?

A. No, 1 do not.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 194 of 279 Page|D 382

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Q.

383

Now, let me go back to the point where you

mention hearing a crash through the ceiling.

That was over on the bathroom area?
In that area, yes.
And that's when you went over towards that area?

1 didn't start moving in until 1 heard people

When you heard the yelling, you went over to that

Yes, ma'am.
And you saw Mr. washington?
He was laying on the ground, yes.

And did you see anything in his hands at that

No. He was already detained at that point.
Did you see Mr. washington wearing any gloves?
NO.

You didn't see a backpack on Mr. washington, did

No, 1 did not.

You didn't see a backpack near Mr. washington,

No, 1 did not,
MS. GOERNER: One moment.

1 have no further questions.

Ninth Judicial Circuit
Court Reporting Services

€'

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 195 of 279 Page|D 383

390

THE WITNESS: Thank you.

MR. MATERA: Judge, may 1 approach with defense
counsel?

THE COURT: Yes.

(Sidebar conference held on the record.)

MR. MATERA: Officer Cote, I neglected to ask him
the question 1 wanted to ask him. Can 1 recall him a
second?

THE COURT: Yeah. That's fine.

(The following was in open court.)

THE COURT: Okay. Members of the jury,
Mr. Matera is gonna recall Officer Cote for just one
or two quick questions before we break for lunch.

Okay. welcome back, sir.

THE WITNESS: Yes, ma'am.

DOUGLAS COTE
was recalled as a witness and, having previously been duly
sworn, testified as follows:

THE CCURT: You remain under oath to tell the
truth.

Tell us your name.

THE WITNESS: Officer Douglas Cote.

THE COURT: You may inquire.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 196 of 279 Page|D 384

10

711

12

13

14

15

16

17

18

19

20

21

22

23

24

25

391

DIRECT EXAMINATION
BY MR. MATERA:
Q. Officer Cote, you previously testified that you

went onto the roof of the building?

A. Yes, 1 did.
Q. You observed tools on the building?
A. Yes, 1 did.

Q. Did you collect those tools and give them to the
CST in this case?

A. Yes. She gave me a bag to collect them.
Q. All right. And what's her name?
A. Officer -- CST Styer.

MR. MATERA: No further questions.

THE COURT: Any questions from the defense?

MS. GOERNER: Just briefly.

CROSS-EXAMINATION

BY MS. GOERNER:

Q. when you collected those tools, were you wearing
gloves?
A. Yes, 1 was.

Q. And that was to protect any kind of contamination
in case the tools has prints on them, correct?
A. Yes, ma'am.
MS. GOERNER: No further questions.

THE COURT: Any redirect?

Ninth Judicial Circuit
Court Reporting Services

5 CaSe 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 197 of 279 Page|D 385

 

q

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 198 of 279 Page|D 386

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

395

Do we have all the jurors?

COURT DEPUTY: Yes, ma'am.

THE COURT: Mr. Matera, you ready to proceed with
your next witness?

MR. MATERA: Yes Your Honor.

THE COURT: Let's bring the jury in.

COURT DEPUTY: Jury entering.

(The jury enters the courtroom.)

THE COURT: All right. welcome back, everyone.
You may be seated.

State, you may call your next witness.

MR. MATERA: State would call Ms. Styer to the
stand.

CHANTAL STYER
was called as a witness and, having first been duly sworn,
testified as follows:

THE WITNESS: Yes, 1 dO.

THE COURT: Hello, Miss. You may be seated.

Please tell us your name.

THE WITNESS: Yes, ma‘am. My name is Chantal
Styer. C-H-A-N-T-A-L. Last name, S-T-Y-E-R.

THE COURT: Thank you.

You may inquire, Mr. Matera.

Ninth Judicial Circuit
Court Reporting Services

t

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 199 of 279 Page|D 387

396

DIRECT EXAMINATION
BY MR. MATERA:
Q. Please introduce yourself to the jury.
A. My name is Chantal Styer. I'm a crime scene

investigator with the Orlando Police Department.

Q. How long have you been a crime scene
investigator?

A. Eleven years.

Q. Explain to the jury what a crime scene

investigator is.

A. As a crime scene investigator, it's my job to
respond to all types of crime scenes. we document the
crime scene using photographs. we also collect evidence
and process evidence.

Q. were you working on December 31, 2014, in the
morning, early afternoon hours?

A. Yes, 1 was.

Q. were you called out to a scene of 5705 LaCosta
Drive?

A. Yes.

Q. were you called there to take photographs,

collect any evidence, process the scene?

A. Yes.
Q. Did you take photographs at the scene?
A. Yes, 1 did.

Ninth Judicial Circuit
Court Reporting Services

»

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

“ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 200 of 279 Page|D 388

397

Q. Did you also collect evidence?
A. Yes.
Q. Did you collect a red and black backpack that
contained tools?
A. Yes.
Q. And other personal items?
A. Yes, 1 did.
MR. MATERA: May 1 approach the witness?
THE COURT: Yes.
MR. MATERA: Showing the witness what's been
marked as State's R for identification purposes.
BY MR. MATERA:
Q. Ms. Styer, do you recognize this box and
packaging?
A. Yes, 1 do.
Q. How do you recognize it?
A. This is the backpack 1 collected. It's in my
handwriting, and my initials are on the tape.
Q. why don't you crack the box open? Don't remove
what's in the box. Crack it open. Look inside and let me

know if you recognize what's inside.

A. Yes, 1 do.

Q. Do you recognize what's inside of that box?

A. Yes.

Q. What's -- is it the red and black backpack that

Ninth Judicial Circuit
Court Reporting Services

". Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 201 of 279 Page|D 389

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

398

you collected with tools inside of it?

A. Yes, it is.

MR. MATERA: May 1 approach the witness?

THE COURT: Yes.

MR. MATERA: At this time, State would move
State's R into evidence.

THE COURT: Any objection?

MS. GOERNER: Just the objection of relevance,
Judge.

THE COURT: Overruled.

State's Exhibit R for identification will be
received as the State's next numbered exhibit.

Are we at 14?

THE CLERK: Yes, ma'am.

THE COURT: Fourteen.

(State's Exhibit No. 14 was received in

evidence.)

MR. MATERA: May 1 approach the clerk?

THE COURT: Yes.

MR. MATERA: May 1 approach the witness?

THE COURT: Yes.

MR. MATERA: How about -- can the witness step
down, please?

THE COURT: Sure.

Ninth Judicial Circuit
Court Reporting Services

(

\
l

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 202 of 279 Page|D 390

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

399

BY MR. MATERA:

Q. Go ahead and take the backpack out and open it
and show the jury the contents, please.

A. want me to remove the contents?

Q. No. Just open it and show them.

A. (Complying.)

Q. Open the backpack, please.

A. (Complying.)

Q. Now, did you recover tools from inside of the
backpack?

A. The tools are inside the backpack now.

MS. GOERNER: May 1 approach so 1 can look
inside?
THE COURT: Sure. Of course.

BY MR. MATERA:

Q. And what type of tools did you locate in the
backpack?

A. There are some screws, some wrenches, a box
cutter, some miscellaneous or small items.

Q. Okay. So is the screwdriver -- I'm showing you a

screwdriver that's been removed from the backpack.

A, Yes.

Q. And 1 am showing you a -- appears to be -- 1
don't know what this is.

A. A wrench.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 203 of 279 Page|D 391

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

400

Looks like a wrench.

1s this a wrench that was inside the backpack?
Yes.

And is this a --

A box cutter,

-- box cutter?

Bottle of water here, too?

Yes.

Some deodorant was inside the bag, too?
Yes.

Glove inside of the bag?

Yes.

Familiar with what that item is?

1 believe they're wire clippers.

You can sit back down.

were tools from the roof brought down to you?
Yes.

And you weren't on the roof, right?

NO.

why weren't you on the roof?

1 have a terrifying fear of heights.
Someone brought you the tools?

Yes.

Did you package them into evidence?

Yes, 1 did.

Ninth Judicial Circuit
Court Reporting Services

\\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 204 of 279 Page|D 392

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

401

MR. MATERA: Showing defense what's been marked
as State's Q for identification.
May 1 approach the witness?
THE COURT: Yes.
MR. MATERA; Showing the witness what's been
marked as State's Q for identification purposes.
BY MR. MATERA:

Q. Ms. Styer, do you recognize this box and
packaging?

A. Yes, 1 do.

Q. How do you recognize it?

A. These are the tools that were collected from the
roof. It's in my handwriting, and my initials are on the
seal.

Q. why don't you go ahead and put that a little
lower and crack it open and let me know if you recognize
what's inside of the box.

A. Yes, 1 do recognize them.

Q. Do you recognize those to be the tools that were
brought to you by another officer that were recovered from
the roof?

A. Yes.

MR. MATERA: At this time, Judge, State would
move what's been marked as State's Q for

identification purposes into evidence.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 205 of 279 Page|D 393

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

402

THE COURT: Any objection?

MS. GOERNER: Objection as to relevance.

THE COURT: The objection will be overruled.

State's Exhibit Q for identification will be
received as State's No. 15.

(State's Exhibit No. 15 was received in

evidence.)
MR. MATERA: May 1 approach the clerk?
THE COURT: Yes.
MR. MATERA: May 1 publish the exhibit to the
jury?

THE COURT: Yes.
MR. MATERA: 1 am showing the jury what's been
marked as State's Exhibit 15.
(The exhibit was published to the jury.)
BY MR. MATERA:
Q. Did you also collect a knife -- a knife blade

from the scene?

A. Yes, 1 did.
Q. Brought there by Officer Brillant?
A. Yes.

MR. MATERA: Showing the witness what's been
marked as State's -- excuse me.
Showing the defense what's been marked as State's

P for identification purposes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 206 of 279 Page|D 394

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

403

May 1 approach the witness?
THE COURT: Yes.
BY MR. MATERA:
Q. Did you enter that blade into evidence?
A. Yes, 1 did.
MR. MATERA: Showing the witness what's been
marked as State's P for identification purposes.
BY MR. MATERA:
Q. Do you recognize that package?
A. Yes, 1 do.
Q. And how do you recognize that packaging?
A. Oh, this is the knife blade that 1 collected.
And my handwriting and my initials are on the seal.
Q. Okay. Go ahead and crack it open. Look inside
and let me know if you recognize it.
A. Yes, 1 do recognize it.
Q. Is that the blade that you recovered from the
scene that Officer Brillant brought to you?
A. Yes.
MR. MATERA: May 1 approach the witness?
THE COURT: Yes.
MR. MALAK: At this time, State moves what's been
marked as State's P into evidence.
THE COURT: Any objection?

MS. GOERNER: Did we open the bag and see what it

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 207 of 279 Page|D 395

1 looks like?
2 MR. MATERA: She did.
3 MS. GOERNER: Can 1 see it?
4 No objection.
5 THE COURT: State's Exhibit P for identification
6 will be received as State's Exhibit 16.
7 (State's Exhibit No. 16 was received in
8 evidence.)
9 MR. MATERA: May 1 approach the witness?
10 THE COURT: YOU may.
11 MR. MATERA: Showing the witness what's been
12 marked as State's P for identification purposes.
13 BY MR. MATERA:
14 Q. will you open this, CST Styer?
15 A. It's in a safety tube.
16 MR. MATERA: I'm just gonna publish to the jury,
17 Judge.
18 THE COURT: That'S fine.
19 (The exhibit was published to the jury.)
20 BY MR. MATERA:
21 Q. Did you process the scene within the building as
22 you tried to locate the fingerprints?
23 A. Yes.
24 Q. And did you get any fingerprints from the scene?
25 A. No, 1 did not.

Ninth Judicial Circuit
Court Reporting Services

404

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 208 of 279 Page|D 396

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

405

Q. Did you send the backpack to FDLE to test for
DNA?

A. NO.

Q. Why did you not do that?

A. This was a property crime, and our State lab only
accepts touch DNA cases on violent crimes.

MR. MATERA: No further questions.
THE COURT: Any questions from the defense?
MS. GOERNER: Yes, Your Honor.
THE COURT: You may proceed.
CROSS-EXAMINATION
BY MS. GOERNER:

Q. Good afternoon.

A. Good afternoon.

Q. You had indicated that you responded out to the
scene, and that part of your job in documenting the scene
is to take photographs, correct?

A. Yes.

Q. And you took 73 photographs -- or between you and

some other officers you took 73 total photographs?

A. Yes, ma'am.

Q. 1 want to talk to you about those photographs.
when you came on the scene, did you encounter a door that
was opened near the roof access to the building where there

was a ladder coming down from the building?

Ninth Judicial Circuit
Court Reporting Services

*` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 209 of 279 Page|D 397

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

406

A. Yes.

Q. And did you take photographs of that door?

A. Yes.

Q. Did you notice the lock on that door to be a
busted lock?

A. Yes.

Q. And did you take pictures of the busted lock?

A. Of the outside of it, yes.

Q. I'm gonna ask you --

MS. GOERNER: Your Honor, may 1 approach the
witness?
THE COURT: Yes.
BY MS. GOERNER:

Q. I'm gonna ask you to thumb through the exhibits
that have been introduced into evidence so far and to tell
us whether or not you see a photograph of that busted lock.

A. There's a red door that has damage that 1
photographed.

Is that the door you're referring to?

Q. I'm asking you about the door that's by the roof
hatch where the ladder was coming down.

A. 1 do not have a close up of the lock, no.

Q. Okay. And is that the lock that you observed?
was it a Padlock that was busted off?

A. 1 don't recall.

Ninth Judicial Circuit
Court Reporting Services

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 210 of 279 Page|D 398

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

407

Q. Did you document whether or not it was a Padlock
that was busted off the door?

A. No, I did not.

Q. Did you collect any Padlock that was busted off
the door?

A. No.

Q. Now, the picture that you're referring to where

there's damage to the door, can you hold that up for us,

please?
A. That would be some pry marks.
Q. Okay. Now, you are aware that law enforcement

had to actually use a crowbar and break into one of the
doors, correct?
A. Yes, 1 am aware.

Q. Okay. So you don't know which door that is?

A. No.
Q. Okay. And taking photographs -- let me ask --
when you came into that -- that door where the roof hatch

access is where the ladder is, did you notice a knife on

the ground by that door as you were entering?

A. NO.
Q. Did you notice any kind of knife on the circuit
board -- the electronic panel that was next to that door?

Did you recognize that next to the ladder?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 211 of 279 Page|D 399

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

408

Q. Did you notice a knife on the electrical panel --
the circuit breaker?

A. No.

Q. Did you -- when you went into -- and you never
went up on the roof, right?

A. Correct.

Q. when you collected that backpack, was it -- it
was down on the first floor by the door?

A. Yes.

Q. And it was by the door where the roof hatch was?

A. Yes.

Q. You don't know how that backpack got there, do
you?

A. NO

Q. You never saw the defendant, Mr. washington, with
that bag?

A. No.

Q. You never saw Mr. washington with any of those

tools that were brought down from the roof to you, correct?
A. Correct.
Q. 1 notice in this backpack that there were a
number of tools.
MS. GOERNER: May 1 approach the witness?

THE COURT: Yes.

Ninth Judicial Circuit
Court Reporting Services

` -" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 212 of 279 Page|D 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

409

BY MS. GOERNER:
Q. Actually. I'm sorry. Let me rephrase that.
In this box that was introduced as State's
Exhibit 15 -~
MS. GOERNER: May 1 approach the witness?
THE COURT: Yes.
BY MS. GOERNER:

Q. I'm just gonna ask you to look into that for a
moment. 1 want to pull out one of the photographs of the
scene.

Now, it was Officer Cote who took pictures of the
tools on the roof, correct?

A. Yes, ma'am.

Q. And he turned that over to you for your report?

A. Yes, he did.

Q. 1 want to show you what's previously been marked
and entered into evidence as State's Exhibit No. 10. I'm
gonna ask you to take a look at that.

A. Okay.

Q. So these are the tools that Officer Cote brought
down to you as representing as having been the tools that

he collected from the roof, correct?

A. Yes.
Q. And so inside this box is this particular tool,
correct?

Ninth Judicial Circuit
Court Reporting Services

" Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 213 of 279 Page|D 401

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

410

A. Correct.

Q. And that tool was, in fact, in one of the -- this
photograph, State's Exhibit 10?

A. Yes, it is.

Q. 1nside that box is this yellow saw, correct?

A. Yes.

Q. And that is depicted in Photograph No. 10,
correct?

A. Yes.

Q. 1nside that box is also -- appears to be this
object with green handles?

A. Yes.

Q. Some kind of cutting object?

A. Yes.

Q. And that's also in Exhibit No. 10?

A. Yes, ma'am.

Q. 1nside this box is this particular item, correct?

A. Yes.

Q. And that is not depicted in this photograph in
State's Exhibit 10?

A. No, it is not.

Q. Did you have that depicted in any of the
photographs that you took?

A. Not that 1 took.

Q. 1nside this box is a hammer, correct?

Ninth Judicial Circuit
Court Reporting Services

` ‘ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 214 of 279 Page|D 402

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

411

A. Yes.

Q. You don't see that photograph -- that hammer in
this photograph as State's Exhibit No. 10, correct?

A. Correct.

Q. You don't see that hammer in any of the
photographs that were turned over to you, correct?

A. Correct.

Q. You have no idea where those other two items came
from?

A. 1 was just told they came from the roof.

Q. Okay. You have no idea how long those items from
the roof had been there, correct?

A. That's correct.

Q. You have no idea who put those items there on the
roof, correct?

A. Correct.

Q. Did anybody ever bring to you a pile of copper
from the roof?

A. No.

Q. Going back to these tools that were in this box 1

just showed you, you never processed any of those tools for
prints, did you?

A. The ones from the roof, we did not.

Q. with respect to the backpack, inside that

backpack was a bottle of water, correct?

Ninth Judicial Circuit
Court Reporting Services

°`~ l Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 215 of 279 Page|D 403

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

412

A. Yes.

Q. And there was also a stick of deodorant, correct?

A. Yes.

Q. -Now, nobody ever advised you that they saw
Mr. washington in possession of this backpack, correct?

A. That's correct.

Q. Nobody ever said that they saw Mr. washington
near the backpack, correct?

A. Correct.

Q. Now, the bottle of water could have been
processed for DNA; is that correct?

A. Yes.

Q. The stick of deodorant could have been processed
for DNA; is that correct?

A. Yes, that's correct.

Q. And that would have helped to establish whether
or not that backpack was linked to Mr. washington, right?

A. Correct.

Q. In fact, there was no identification in that
backpack that links that backpack to Mr. washington,
correct?

A. Correct.

Q. No wallet?

A. No.

Q. NO ID?

Ninth Judicial Circuit
Court Reporting Services

`~ ` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 216 of 279 Page|D 404

10

11

12

13

14

15

16'

17

18

19

20

21

22

23

24

25

413

A. No, ma'am.

Q. His name wasn't on any of the items in the
backpack?

A. No.

Q. You never sent that bottle of water to the

Florida Department Of Law Enforcement for DNA testing, did
you?

A. .NO.

Q. You never sent the deodorant stick to the Florida
Department Of Law Enforcement for DNA testing, correct?

A. Correct.

Q. So -- strike that.

And you are aware that this was an abandoned

business?
A. Yes.
Q. 1t had been closed for a while?
A. Yes.
Q. So you don't know whether any of the items that

were collected were present in that building before
December 31, 2014?

A. No, 1 do not.

Q. Now, you were aware that there was a
confrontation between Mr. washington and law enforcement
and a K-9 downstairs when he was apprehended, correct?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

"'~ . Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 217 of 279 Page|D 405

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

414

Q. 1n fact, you photographed some droplets of blood
from where Mr. washington had been bit by the dog?

A. Yes.

Q. 1n that area, you collected, 1 believe, that
knife blade that you just showed to the jury?

A. Yes, ma'am.

Q. Did you collect the -- a small flashlight in that
area?

A. 1 don't recall, no.

Q. Did anybody point out a small flashlight to you
in that area?

A. No.

Q. Did you ever photograph a small flashlight in
that area?

A. No.

Q. Did you ever photograph any flashlight on the
property?

A. No.

Q. Did you ever collect any flashlight on the
property?

A. The only flashlight was inside the backpack.

Q. Okay. But this backpack was the backpack that
was down by the front door?

A. Yes.

Q. And is this the flashlight you are talking about?

Ninth Judicial Circuit
Court Reporting Services

‘. v Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 218 of 279 Page|D 406

415

1 A. Yes. There might be others in there, as well.

2 Q. Okay. But nothing was actually collected on the
3 floor sprawled out in the area of the knife blade?

4 A. No.

5 Q. Those are also a package of razor blades in the
6 backpack?

7 A. Yes.

8 Q. And they could have also been sent off to FDLE

9 for testing, correct?
10 A. Yes, they could.

11 Q. And that didn't happen?
12 A. No.

13 Q. Now, you photographed the downstairs area of the

14 building yourself, correct?

15 A. Yes.

16 MS. GOERNER: I'm sorry, Your Honor. Just one
17 moment.

18 THE COURT: That's fine.

19 MS. GOERNER: May 1 approach the witness?

20 THE COURT: Yes.

21 BY MS. GOERNER:

22 Q. I'm going to show you what's previously been
23 marked as State's KK for identification, and ask you to
24 take a look at that.

25 Do you recognize that?

Ninth Judicial Circuit
Court Reporting Services

' ' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 219 of 279 Page|D 407

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

416

A. Yes, 1 do.

Q. What is it?

A. It*s a shot from inside the restaurant business.

Q. And is that in the same or substantially the same
as it was on December 31, 2014, when you took that
photograph?

A. Yes.

Q. Showing you what's previously been marked as
Defense Exhibit AB for identification.

Do you recognize that?

A. Yes.

Q. Is that another photograph you took of the
downstairs area of the restaurant?

A. Yes, ma'am.

Q. And is that in the same or substantially the same
representation of what the restaurant looked like on
December 31, 2014?

A. Yes, this is.

Q. 1n one of those photographs, there is a shopping

cart, Defense Exhibit AK.
You observed a shopping cart?
A. Oh, yes. Yes. I'm sorry.
Q. Okay. And you have no idea how that shopping
cart got there?

A. No.

Ninth Judicial Circuit
Court Reporting Services

. " Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 220 of 279 Page|D 408

§ 417

1 Q. Do you have any idea when that shopping cart got
2 there?

3 A. NO.

4 Q. You have any idea how long that shopping cart had
5 been there?

6 ` A. No.

7 Q. And the photographs of Mr. washington, they're

8 not photographs that you took, correct?

9 A. Correct.

10 Q. Those photographs that somebody else took?

11 A. Yes.

12 Q. Did you actually see Mr. washington on that day

13 on December 31st?

14 A. No, ma'am.

15 MS. GOERNER: May 1 approach?

16 May 1 have one moment?

17 THE COURT: Yes.

18 MS. GOERNER: 1 have no additional questions.
19 THE COURT: Any redirect?

20 MR. MATERA: No, Your Honor.

21 THE COURT: Members of the jury, do you have any
22 questions of the witness? If so, please raise your
23 hand.

24 All right. Thank you, ma'am. You're free to
25 leave.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 221 of 279 Page|D 409

 

.\

T)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 222 of 279 Page|D 410

218

(The following was in open court.)

THE COURT: All right. Members of the jury, we
are gonna be recessing a little bit earlier than 1
anticipated. we are going to proceed here until about
3:45, 3:50, and then we're gonna take our recess. So
State's gonna call its first witness. If we do not
finish with the testimony of this witness today,
that's fine, we will have the witness come back
tomorrow at 8:30 to finish the testimony. Okay?

You may call your first witness.

MR. MATERA: State would call Officer Nicole
Morgan to the stand.

NICOLE MORGAN

was called as a witness and, having first been duly sworn,

testified as follows:

THE WITNESS: 1 do.

THE COURT: Hello, Miss. You may be seated.
THE wITNESS: Thank you.

THE COURT: You can move the microphone.

And please tell us your name.

THE WITNESS: Officer Nicole Morgan.

THE COURT: You may inquire.

DIRECT EXAMINATION

BY MR. MATERA:

Q. Officer Morgan, please spell your first and last

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 223 of 279 Page|D 411

._`

m

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

219

name for the court reporter.
A. First name Nicole, N-1-C-O-L-E. Last name

Morgan, M-O-R-G-A-N.

Q. where do you work?

A. The Orlando Police Department.

Q. How long have you been working there?

A. 1 have been working with the Orlando Police

Department little over two years.

Q. On December 31, 2014, how long had you been
working for the Orlando Police Department?

A. Five months.

Q. Five months.

So you were a fairly new officer at the time?

A. Yes.

Q. As part of your training, how do you go about
training on the field? Do you have a field training
officer?

A. Yes.

So first we do a five to six-month program with
the academy. After that, you have to graduate with a
certain percentage. From there, you go through orientation
where you learn policies and protocol. Then you do a
field-training program, which is about an additional four
and a half months.

Q. And what is a field-training officer?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 224 of 279 Page|D 412

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

220

A. A field-training officer is an officer that rides
with me for the days I'm scheduled to work. We go to call
to call together. He documents how I handle calls, what I
do. If it's somebody I've never seen before, he tells me
what we look for, what we do, spells it all out for
whatever the crime is.

Q. Who was your training -- field-training officer
on December 31, of 2014?

A. Officer Stephen Wilson.

Q. Were you with Officer Stephen Wilson on
December 31, 2014?

A. Yes.

Q. Do you recall an incident occurring in the

evening at 5705 LaCosta Drive?

A. Yes.
Q. And what were you called out there for?
A. We were called for initially as a building check

because a passerby, who insisted on remaining anonymous,
called stating that somebody was on the roof --

MS. GOERNER: Objection as to hearsay.

THE COURT: Sustained.

BY MR. MATERA:

Q. When you -- did you go to that location?
A. Yes.
Q. And when you arrived at that location, what did

Ninth Judicial Circuit
Court Reporting Services

/\ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 225 of 279 Page|D 413

./'
¢

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

you see?

Q.

221

Officer Brillant was already there.
Does Officer Brillant have a K-9?
Yes.

Okay. And when you say "Officer Brillant was

already there," did you encounter him?

Brillant,
A.
was open.

Q.

room, and

Yes.

Where did you encounter him?

Right on the side of the building.

All right. And after you encountered Officer
where did you go?

We went to an area of the building where a door

All right. Were photos of that door taken?
Yes.

And within that door, what did you encounter?
It's an electrical room, so it's a very tiny

a ladder that went -- that was attached to the

wall that went to a hatch to the roof.
Q. And was a photo taken of that ladder, as well?
A. Yes, sir.
MR. MATERA: May I approach the witness?
THE COURT: Yes.
MR. MATERA: Showing the witness what's been
marked as State's M for identification purposes. It's

Ninth Judicial Circuit
Court Reporting Services

(/

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 226 of 279 Page|D 414

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

222
a composite.
BY MR. MATERA:
Q. To the first picture, do you recognize that
photograph, Officer Morgan?
A. Yes.
Q. And as to the second photograph, do you recognize

that photograph?
A. Yes, sir.
Q. Are those fair and accurate depictions of the

door leading to that door that you just described?

A. Yes, sir.
Q. Is that a fair depiction -- fair and accurate
depiction of the ladder you just described?
A. Yes.
MR. MATERA: Your Honor, at this time, the State

would move what's been marked as State's M into

evidence.

THE COURT: N as in Nancy, or M as in Mary?
MR. MATERA: M as in Mary, Judge.
THE COURT: Any objection?

MS. GOERNER: Let me see because it's a

composite.

I don't have an objection to the second
photograph in the composite. I do have an objecti
on
as to the first.

Ninth Judi .
Clal ' .
court Reporting Clrculi;

\

§ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 227 of 279 Page|D 415

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

223

THE COURT: Counsel approach, then.

(Sidebar conference held on the record.)

THE CGURT: What's the objection?

MS. GOERNER: It doesn't show that that's the
door leading to this room, so -- from what I have,
that doesn't seem quite accurate. I mean, I don't
know what she just said, but --

THE COURT: The objection is overruled. You can
point that out on cross.

(The following was in open court.)

THE COURT: All right. State's Exhibit M for
identification will be received as State's No. 1.

(State's Exhibit No. l was received in evidence.)

MR. MATERA: May I publish to the jury, Judge?

THE COURT: You may.

Members of the jury, all of the items that are
marked as exhibits will be made available to you for
your inspection when you deliberate. The evidence
goes back with you. The lawyers are permitted to
publish or show you these exhibits here in court, as
well,

You may proceed, Mr. Matera.

(The exhibit was published to the jury.)

BY MR. MATERA:

Q. When you encountered that ladder, what did you

Ninth Judicial Circuit
Court Reporting Services

_ Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 228 of 279 Page|D 416

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

224

do?
A. Myself, Officer Brillant, and Officer Stephen

Wilson were at the foot of the ladder.

Q. Was the hatch to the roof open?

A. Yes.

Q. All right. Now, proceed when you were at the
ladder.

What did you do?

A. Officer Brillant yelled at the hatch where the
door was open, that whoever was up there to come down and
to walk out to us with their hands up. The command was
about given twice to three times when the door was shut on
us.

Q. After the door was shut on you, what did you do?

A. By that time, an emergency channel was
established, which an emergency channel --

Q. Tell the jury what you --

A. Emergency channel is a channel that is
specifically for officers on a scene where they can talk
freely amongst themselves without getting in the way of
other radio traffic from other spots.

Q. And what did you do next?

A. More officers arrived on scene and surrounded the
building. By then, myself, because I was the smallest one

there, was climbing the ladder that was depicted. And in

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 229 of 279 Page|D 417

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

225

the meantime, Officer Seth James and his recruit were
coming onto the roof from the other side.

Q. Was there an officer in a tub from the fire
department, one of those things that pulls you up where you
can look out onto the roof?

A. Yes.

Q. And how was Officer James and his recruit, Seth
Smith, getting onto the roof?

A. The fire department responded, They went right
across the street from the building. We have one officer
in, like, their cherry picker, and then they provided a
ladder for Officer Seth James and his recruit to use on the
opposite side of the building where I was coming out from.

Q. Were you able to make it to the --

A. Yes.

Q. And when you got on the roof, was there anyone up

there?
A. Officer Seth James and his recruit were.
Q. Were there any other individuals up there?
A. NO.

Q. At that point, what did you do?

A. We -- at that point, we came down from the ladder
and we made entry into the building.

Q. How did you make entry into the building?

A. All the doors to the actual building were locked

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 230 of 279 Page|D 418

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

226

from the inside. So what we had to do was take a crowbar

and a camera from the fire department, go to one of the

doors and
building.

Q.

bust the lock in order to get inside the

Did you take any photographs of that door that

you guys had to bust open?

A.

been

Yes, sir. We did.

MR. MATERA: May I approach the clerk?

THE COURT: Yes.

MR. MATERA: Showing defense counsel what has
marked as State's J for identification purposes.
May I approach the witness?

THE COURT: Yes.

MR. MATERA: Showing the witness what's been

marked as State's J for identification purposes.

BY MR. MATERA:

Q.

Officer Morgan, take a look at those photographs

and let me know if you recognize them.

A.

Q.

I do.

Are those a fair and accurate depiction of the

door you guys had to break to get in?

A.

move

Yes.
MR. MATERA: Judge, at this time, the State would
State's J into evidence.

THE COURT: Any objection?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 231 of 279 Page|D 419

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

227
MS. GOERNER: NO Objection.
THE COURT: State's Exhibit J for identification

will be received as State's Identification No. 2.

(State's Exhibit No. 2 was received in evidence.)
MR. MATERA: After it's marked, may I publish it
to the jury?
THE COURT: Yes.
(The exhibit was published to the jury.)
BY MR. MATERA:

Q. You said, Officer, that all the doors were locked
from the inside?

A. Yes.

Q. After not being able to locate anyone, what did
you do?

A. Once we entered the building, we searched the
dining room area, the kitchen, anything that had doors,
just to see if anybody was standing in the interior of the
building. Once -- oh, I'm sorry.

Q. Was anyone located?

A. No.

Q. All right. Then what did you do?

A. From there, we started back at the kitchen and we

started looking at the ceiling. The reason why we were
looking at the ceiling was because next to that ladder was

an opening that gave you access to the rafters in the

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/O7/18 Page 232 of 279 Page|D 420

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

228

ceiling
Q. Okay. Before that, was a PA system used?
A. Yes.
Q. When -- explain to the jury what a PA system is.
A. A PA system is a thing with a mic attached to a

box. You can control the volume inside our vehicle. What
we do is turn the volume up and we go into the PA system.
We state, "We are the Orlando Police Department. We have
the place surrounded. Come out with your hands up," And
we continuously repeat that over and over again until we
get a response.

Q. Did you do that before what you were just

describing when you went into the building?

A. Yes.

Q. All right. Was a form of Clear Out used in this
case?

A. Yes.

Q. When was the Clear Out used?

A. Clear Out was used when some of the officers in
the kitchen looked up -- and it was very delapidated

inside. Some ceiling tiles were missing. And they were
able to see a man in the rafters.

Q. And this was after you guys went in and started
looking inside the building?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 233 of 279 Page|D 421

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

229

Q. So go back to when you went in to start looking

inside of the building. Explain to the jury what happened

next.
A. So after we started --
Q. Yes, when you started searching the building.
A. Okay. So when we go in to search a building, we

first focus on doors that are closed, something like that,
in case someone is behind there. At that point, once we
don't find anyone standing anywhere in the general vicinity
inside the building, we start looking at the ceiling,
simply because there's tiles missing and there was
available access to the ceiling. That is when we spotted a
gentleman in the ceiling and Clear Out started being used.

Q. When the gentleman was spotted in the ceiling,
were commands given for him to come down?

A. Yes.

Q. Go ahead.

A. Multiple commands are given for him to come down,
to show his hands, to stop resisting, to come down, to come
down. We continuously stated that a good 10, 20 times.

Q. Did that person come down?

A. No.

Q. At that point, what did you guys do?

A. Two officers used our department-issued Sabre

Red, or as many people consider it, pepper spray. They

Ninth Judicial Circuit
Court Reporting Services

- Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 234 of 279 Page|D 422

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

230

administered the pepper spray to the man that was in the
ceiling. The guy continued away from us traveling
throughout the ceiling, and we lost visual of him for a

short moment of time.

Q. Was the -- did you describe it as Sabre Red?

A. Yes. It's called Sabre Red,

Q. Tell the jury what Sabre Red is.

A. It's pepper spray.

Q. Was this when he was up in the roof in the tile?

A. In the ceiling, yes.

Q. Was Sabre Red used before or after the Clear Out?

A. Before.

Q. All right. Did that individual that was sprayed
with Sabre Red comply and come down?

A. No.

Q. After he did not comply with the Sabre Red spray,
what happened next?

A. We used Clear Out, something that we use for --
to disburse large crowds, or if we have somebody who at
this instance would barricade themselves inside a building,
something a little bit stronger than pepper spray, it makes
you have a difficult time breathing, and it makes you want
to come down because it rises very quickly,

Q. Was that deployed?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 235 of 279 Page|D 423

`

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

231

Q. And how many times was that deployed?

A. I believe four to five cans were disbursed
through the ceiling.

Q. After you disbursed the Clear Out, do you exit
the building?

A. No.

Q. Okay. Do you guys have gas masks on?

A. Yes.

Q. Did anyone come down from the ceiling at that
time?

A. No.

Q. Then after the Clear Out was used, what happened
next?

A. We still had a negative result, We couldn't get

anyone to come down from the ceiling. Because of a large
amount of ceiling tiles were still in place, Officer Seth
James used a tool to remove ceiling tiles from the ceiling
in order to get a visual of the subject that was in the
roof.

Q. Did some of the officers go up into the roof at
that point?

A. Yes. About four officers went into the ceiling
and took it by grids and searched each grid together to see
if we can get whoever was in the ceiling to come down.

Q. Was anyone located?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 236 of 279 Page|D 424

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

232

A. No.
Q. At that point, what happens next?
A. At that point, the officers came out of the

ceiling. They went and started back at the kitchen because
that was where we first initially saw him in the ceiling
where Officer Cote spotted the subject in an A/C duct.

Q. When Officer Cote spotted the suspect in an A/C
duct, what happened next?

A. They gave him multiple commands, I was at the
front of the building. I heard multiple commands of "Come
out. Show me your hands. Come out. Show me your hands.“
And the subject did not.

Q. What happened next after that?

A. However he got into the A/C duct is how he got
out.

MS. GOERNER: Your Honor, I'm gonna object as to
hearsay.
THE COURT: Sustained as to any hearsay.
BY MR. MATERA:

Q. Where did you go next?

A. I went back into the kitchen.

Q. And when you went back into the kitchen, what
happened?

A. I observed the subject going from rafter to

rafter from the kitchen.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 237 of 279 Page|D 425

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

233

Q. Then where did you go?

A. I went to the front.

Q. Okay. And after going to the front, did you ever
have an encounter with the individual?

A. Yes. It took a little bit of time. I was almost
exactly next to the front door. l looked up, and the
subject was staring right down at me.

Q. Was he still in the roof at that time?

A. Still in the ceiling, yes.

Q. Did you proceed to watch him at that point?

A. Yes. I went on my radio, informed my partners
that he was at the front of the building, and ordered him
to come down.

Q. Did he comply?

A. No.

Q. At that point, where did you go?

A. I tried to maintain visual, so I followed him as

he continued traveling through the rafters. I lost visual
when I approached the bathroom, and I heard a thump.

Q. And when you heard the thump, where did you go?

A. I stayed outside of the bathroom. I informed my
partners that I heard a thump coming from the restroom and,
possibly, that he had fallen from the ceiling.

Q. And did you go towards that area?

A. I was already there.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 238 of 279 Page|D 426

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

234

Q. All right. And what did you see?

A. I had asked the K-9 to come back in because he
gave the dog a little bit of break because the gas affects
their skin, makes them agitated. So he comes to my right.
There was a little wall between us, a little about this
high. And as I have him come up to me, I watched the
bathroom door open, and the subject is walking towards me.

Q. The person that began to walk towards you, do you
recognize him in the courtroom today?

A. Yes.

Q. Will you please point to him and describe an
article of clothing that he's wearing?

A. The male sitting next to the defense attorney
wearing a gray shirt. long-sleeve collard shirt.

MR. MATERA: Your Honor, may the record reflect
the witness identified the defendant?
THE COURT: The record will so reflect.

BY MR. MATERA:

Q. Is that the individual you also saw in the
rooftop?

A. Yes.

Q. And at that point, what did the defendant do?

A. He continued to walk towards me. At that point,

I drew my weapon. I told him to get on the ground and to

open his hands. His hands were clenched and he

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 239 of 279 Page|D 427

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

235

continuously walked towards me ignoring my commands to tell

him to get on the ground.

Q. At that point, were you in fear?

A. Yes.

Q. Why?

A. I have never had that situation before.

MS. GOERNER: Objection as to relevance.
THE COURT: 0verruled.
THE WITNESS: And throughout the building, we did
find two other knives. I was afraid he was armed
again.
BY MR. MATERA:

Q. At that point, what happened?

A. The K-9 officer observed me yelling at somebody
to get on the ground. He observed the male continuously

coming towards me ignoring my commands and deployed his

dog.
Q. Did you observe the dog latch on to the
defendant?
A. Yes.
Q. Describe to the jury what happened at that time.
A. The dog grabbed his lower leg around the shin.

At that point, a small flashlight came out of one hand.
And at the time, an unknown object flew out of the other

hand. The subject constantly was yelling, "Get him off me.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 240 of 279 Page|D 428

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

236

Get him off me." And started striking and punching the K-9
dog.

Q. At that point, what happened?

A. At that point, I -- the other officers came to
join me, and I attempted to try to handcuff him. He
refused he put his hands underneath himself and
continuously tried to kick at the dog. The dog let go of
him. But because of the subject constantly trying to kick
at him, relatched on again to the same leg.

Q. And then at that point, was he handcuffed?

A. Yes, he was able to be handcuffed.

Q. Was the dog removed from him?

A. Yes.

Q. Where was the defendant taken after that?
A. The defendant was escorted outside. He was

automatically treated by Orlando Fire Department Rescue,
and then they wrapped his wounds, flushed him out, and then

transported him to Florida Hospital East.

Q. Were you present with him at the Florida
Hospital?

A. Yes.

Q. Were photos taken of the defendant at the Florida
Hospital?

A. Yes.

MR. MATERA: Showing defense counsel what has

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 241 of 279 Page|D 429

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

237

been marked State's G for identification purposes.
THE COURT: Mr. Matera?
MR. MATERA: Oh, I'm sorry. Thank you.
May I approach the witness?
THE COURT: Yes, sir.
MR. MATERA: Showing the witness what's been
marked as State's G for identification purposes.
BY MR. MATERA:

Q. Officer Morgan, take a look at those photos and
let me know if you recognize them, please.

A. (Complying.)

MR. MATERA: May I approach the witness?
THE COURT: Yeah.
BY MR. MATERA:

Q. Are these photographs that I just showed you in
State's Exhibit G a fair and accurate depiction of the
defendant being hospitalized for his injuries?

A. Yes.

MR. MATERA: Judge, at this time, the State would
move what's been marked as State's G into evidence.

THE COURT: Any objection?

MS. GOERNER: No objection.

THE COURT: State's Exhibit G for identification

will be received as State's No. 3.

(State's Exhibit No. 3 was received in evidence.)

Ninth Judicial Circuit
Court Reporting Services

4 Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 242 of 279 Page|D 430

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

241

THE COURT: That'S fine.

MR. MATERA: All right. Thanks.

THE COURT: Is she in possession of it?

MR. MATERA: Yeah.

THE COURT: That's fine. You can have the clerk
mark it and take care of the it.

MR. MATERA: Thank you.

(Court was adjourned at 3:50 p.m.)

(September 14, 2016; 8:40 a.m.)

THE COURT: All right. Let's proceed with Case
No. 2014-CF-17252, State versus James Edward

Washington. Mr. Washington is present with his

Vlawyer, Ms. Goerner. Mr. Matera is here for the

State. And we do have all of our jurors.

Mr. Matera, is the State ready?

MR. MATERA: Yes, Your Honor.

THE COURT: Ms. Goerner, is the defense ready?

MS. GOERNER: I just need about two seconds to
set up and I'll be.

THE COURT: Mr. Matera, could you ask the witness
to come back in who was on the stand from yesterday?

-MR. MATERA: Yes, Your Honor.
THE COURT: Thank you.
Welcome back, Officer Morgan.

THE WITNESS: Thank you, Your Honor.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 243 of 279 Page|D 431

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

242

THE COURT: You may be seated.

Okay.

COURT DEPUTY; Jurors are entering.

(The jury enters the courtroom.)

THE COURT: Welcome back, everyone. You may be
seated.

Members of the jury, good morning. I hope that
you-all had a pleasant evening. We are ready to
proceed. You will recall that when we left yesterday,
Officer Morgan was testifying.

And, Officer Morgan, if you would just raise your
right hand to be sworn,

NICOLE MORGAN
was recalled as a witness and, having previously been duly
sworn, testified as follows:

THE WITNESS: I do.

THE COURT: You may be seated.

And if you would again state your name for the
court reporter.

THE WITNESS: Officer Nicole Morgan.

THE COURr: Mr. Matera, you may continue.

MR. MATERA; May it please the Court?

THE COU§T: Yes.

DIRECT EXAMINATION (CONTINUED)

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 244 of 279 Page|D 432

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

243

BY MR. MATERA:

Q. Officer Morgan, yesterday when you were
testifying, the date you were testifying about was
December 31st of 2014; is that accurate?

A. Correct.

Q. And when you left off yesterday, we introduced

photographs of the defendant at the hospital; is that

right?
A. Correct.
Q. I want to take a step back for a moment to the

apprehension of the defendant. Tell me where you last saw
the defendant before he proceeded to the bathroom.

A. In the front of the building.

Q. And when you proceeded from the front of the
building, how did you see him?

A. I was standing inside the dining room area.
Above me was the subject looking down at me.

Q. Did you look up and see him?

A. Yes.

Q. When you looked up and saw him, was he looking at
you?

A. Yes.

Q. When he saw you, what did he do?

A. He turned around and started heading to the

direction of the bathroom.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 245 of 279 Page|D 433

244
1 Q. Did he ever say at that time "I give up"?
2 A. No.
3 Q. Did he ever say at that time "Take the dog
4 outside and I'll come down"?
5 A. NO.
6 Q. Did he ever express to you any sort of fear about
7 the K-9 being let go?
8 A. No.
9 Q. When the defendant proceeded towards the
10 bathroom, where did you go?
11 A. I headed towards the bathroom, as well.
12 Q. And when you headed towards the bathroom, what
13 happened at that point? Can you say that clearly to the
14 jury?
15 A. I was outside the bathroom door approximately the

16 distance between here and this wall right here, and I heard
17 a thump. At that point, I got on the radio, stated to my
18 partners that I believe that the subject exited from the

19 ceiling into the bathroom.

20 Q. And you encountered him at that point?
21 A. Correct.
22 Q. And describe the demeanor of the defendant at

23 that point.
24 A. As I was standing by the door, the defendant came

25 out looking straight at me, two hands clenched in front of

Ninth Judicial Circuit
Court Reporting Services

22 ' ' A. Yes.j
23 Q. And after the K-9 bit him -- as the K-9 was
24 biting him, what did you see the defendant do?

25 A. I saw two objects. One flew out of one hand.

Ninth Judicial Circuit
Court Reporting Services

   

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 246 of 279 Page|D 434

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

245

him.

Q.‘ Could you see what was in his hands at that
point?

A. NO.

Q. Continue.

A. He started walking towards me not once breaking

eye contact from me. I drew my weapon, stated to him to
open his hands and to get on the ground. I stated that
multiple times. He continued to advance on me, and that's
when K-9 Officer Brillant deployed his K-9.

Q. How far away were you from him at that point when
you were ordering him to get on the ground?

A. Maybe three feet.

Q. And what were you wearing at that time?

A. I was wearing my marked Orlando Police
Department-issued uniform, my vest, and my gas mask.

Q. What is your uniform setting?

A. Orlando Police Department, and it's got two
patches, one on each sleeve.

Q. When you made the announcements, did you announce
that you're from the Orlando Police Department?

A. Yes.

Q. And after the K-9 bit him -- as the K-9 was
biting him, what did you see the defendant do?

A. I saw two objects. One flew out of one hand.

Ninth Judicial Circuit
Court Reporting Services

v Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 247 of 279 Page|D 435

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

246

One flew out of the other. One was a small flashlight.
The other one was not identified until after he was
apprehended.

Q. When did you go to determine what the other

object was?

A. Once he was handcuffed.
Q. After he was handcuffed -- first off, did you
take photographs -- or were photographs taken of the

bathroom that he fell from?
A. Yes.
MR. MATERA: Showing the defense what's been
marked as State's N for identification purposes.
May I approach the witness, Judge?
THE COURT: Yes.
MR. MATERA: Showing the witness what's been
marked as State's N for identification purposes.
BY MR. MATERA:
Q. Officer Morgan, take a look at those photos and
let me know if you recognize them, please.
A. I do.
MR. MATERA: May I approach the witness?
THE COURT: Yes.
BY MR. MATERA:
Q. Are these photographs a fair and accurate

depiction of the bathroom that the defendant fell from?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 248 of 279 Page|D 436

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A.

247

YES .

MR. MATERA: Judge, at this time, the State would

move what's been marked as State's N into evidence.

THE COURT: Any objection?
MS. GOERNER: No objection.

THE COURT: State's Exhibit N for identification

will be received as State's No. 4.

MR. MATERA: May I approach the clerk?
THE COURT: Yes.

MR. MATERA: May I publish to the jury after

they're marked?

THE COURT: Yes.

I did get some instructions yesterday on how to

use the ELMO if you want to use that. It's up to you.

MR. MATERA: Thank you, Judge.

THE COURT: That's fine.

MR. MATERA: May I approach the jury?

THE COURT: Yes.

MR. MATERA: May I publish to the jury?

THE COURT: Yes.

(The exhibit was published to the jury.)

MR. MATERA: May the witness step down, Judge?
THE COURT: Yes.

MR. MATERA: Showing the jury through Officer

Morgan State's N, the first photograph.

Ninth Judicial Circuit
Court Reporting Services

` Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 249 of 279 Page|D 437

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

248

BY MR. MATERA:

Q. Officer Morgan, what does this photograph depict?

A. That is the insulation on the ceiling.

MR. MATERA: And showing the other photograph
within State's N, Judge.
BY MR. MATERA:

Q. What does this photograph depict?

A. This is the ceiling. This is one of the rafters.

Q. And, lastly, what does this photograph depict?

A. This is showing the insulation that was coming
from that hole.

Q. And is that hole from where the defendant fell?

A. Yes.

MR. MATERA: Your Honor, may I approach the
clerk?
THE COURT: Yes.
BY MR. MATERA:

Q. The building that you entered and subsequently
apprehended the defendant in, were there "No Trespassing"
signs on the building?

A. Yes.

Q. Were photographs taken of those "No Trespassing"
signs on the building?

A. Yes.

MR. MATERA: Showing defense what's been marked

Ninth Judicial Circuit
Court Reporting Services

c

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 250 of 279 Page|D 438

249

as State's S for identification.
May I approach the witness?
THE COURT: YeS.
MR. MATERA: Showing the witness what's been
marked as State's S for identification purposes.
BY MR. MATERA:

Q. Officer Morgan, take a look at those photographs
and let me know if you recognize them.

A. I do.

Q. Are those a fair and accurate depiction of the
"No Trespassing" signs on the building that you encountered
the defendant in?

A. Yes.

MR. MATERA: Your Honor, at this time, State
would move what's been marked as State's S into
evidence.

THE COURT: Any objection?

MS. GOERNER: No objection.

THE COURT: State's Exhibit S for identification
will be received as State's No. 5.

(State's Exhibit No. 5 was received in evidence.)

MR. MATERA: May I approach the clerk?

THE COURT: Yes.

MR. MATERA: May I publish to the jury?

THE COURT: Yes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 251 of 279 Page|D 439

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

250

(The exhibit was published to the jury.)
MR. MATERA: May I approach the jury?
THE COURT: Yes.
BY MR. MATERA:
Q. Were photographs taken of the kitchen area where

the officers located the defendant, as well?

A. Yes.

Q. Not subsequently, but throughout encounter with
him?

A. Yes.

MR. MATERA: Showing defense counsel what's been
marked as State's K for identification.
May I approach the witness?
THE COURT: Yes.
MR. MATERA: Showing the witness what's been
marked as State's K for identification purposes.
BY MR. MATERA:

Q. Officer Morgan, take a look at those photographs
and let me know if you recognize them. And keep them down
there when you're looking.

A. Yes.

Q. Are those photographs a fair and accurate
depiction of the kitchen?

A. Yes.

Q. And is that an accurate depiction after the

Ninth Judicial Circuit
Court Reporting Services

v

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 252 of 279 Page|D 440

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

251

events of that day?
A. Yes.

MR. MATERA: Judge, at this time, State moves
State's K into evidence.

THE COURT: Any objection?

MS. GOERNER: Your Honor, I would object as to
relevance.

THE COURT: May I see the photographs, please?

Okay. The objection is overruled. State's
Exhibit K for identification will be received as
State's No. 6.

(State's Exhibit No. 6 was received in evidence.)

MR. MATERA: May I publish to the jury, please?

THE COURT: Yes.

MR. MATERA: May I approach the clerk?

THE COURT: Yes.

MR. MATERA: Showing defense counsel what's been
marked as State's I for identification purposes.

May I approach the witness?

THE COURT: Yes.

MR. MATERA: Showing the witness what's been
marked as State's Identification I for identification
purposes.

BY MR. MATERA:

Q. First off, did you take photographs of the dining

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 253 of 279 Page|D 441

y

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

252

room of that building?

A. Yes.

Q. Take a look at those photos and let me know if
you recognize them.

A. I do.

Q. Are those a fair and accurate depiction of the
dining room area at the Perkins after the incident of the
defendant?

A. Yes.

MR. MATERA: May I approach the witness?

THE COURT: Yes.

MR. MATERA: Your Honor, at this time, State
would move what's been marked as State's I into
evidence.

THE COURT: Any objection?

MS. GOERNER: Your Honor, may I voir dire the
witness, please?

THE COURT: Yes.

VOIR DIRE EXAMINATION
BY MS. GOERNER:
Q. Ms. Morgan?
A. Yes, ma'am.
Q. You didn't take any of these pictures, did you?

A. I did not, no.

Ninth Judicial Circuit
Court Reporting Services

l Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 254 of 279 Page|D 442

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

253

Q. Someone else took these photographs?

A. Yes.

Q. You had not been in that building prior to
December 31st of 2014, had you?

A. Correct.

Q. So you don't know what kind of damage was in that
building before you got there on December 31, 2014?

A. I can only compare to what it was before when we
first entered to how it ended up.

Q. On that day?

A. Yes.

Q. And, in fact, a bit of damage that we're looking

at in these pictures was actually caused by law
enforcement; isn't that correct?
A. Yes.
MS. GOERNER: Your Honor, my objection is, again,
as to relevance and lack of foundation.
THE CCURT: Okay. The objection is overruled.
State's Exhibit I for identification will be
received as State's Exhibit No. 7.
(State's Exhibit No. 7 was received in evidence.)
DIRECT EXAMINATION (CCNTINUED)
BY MR. MATERA:
Q. And the damage that you were making in these

photographs were trying to apprehend the defendant, right?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 255 of 279 Page|D 443

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

254

A. Yes.
Q. Who was crawling around in the ceiling, right?
A. Correct.

MR. MATERA: May l approach the jury?
THE COURT: Yes.
BY MR. MATERA:

Q. All the events that you described to and
yesterday, did those all occur in Orlando?

A. Yes.

Q. In Orange County, Florida?

A. Yes.

MR. MATERA: One moment, Judge, please.
BY MR. MATERA:

Q. Can you describe -- as you were handcuffing the
defendant, as he was being handcuffed, can you describe his
actions at that point?

A. He was resisting.

Q. When you say, "He was resisting," describe to the
jury what he was doing.

A. Once the dog was deployed and had latched on to
his lower leg, he, obviously, fell to the ground. I
attempted to handcuff him, and he -- 1 got his right wrist,
but after that, he put his arms underneath his body. And I
kept saying, "Give me your hands. Put your hands behind

your back. Put your hands behind your back." And he held

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 256 of 279 Page|D 444

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

256

area, correct?

A. I was new to that area. I was only on my second
or third day in that area.

Q. Okay. So you were not aware of the homeless
situations surrounding that building?

A. No.

Q. And the homeless population that lived in the
woods nearby?

A. No.

Q. When you got to the scene, Officer Brillant was

already on the scene?

A. Yes.

Q. In fact, you arrived about two minutes after him,
right?

A. Correct.

Q. And Officer Brillant had the dog out with him?
A. Not at first.

Q. When -- he took the dog out?

A. Not at first.

Q. Okay. But I'm not asking about at first. At

some point, Officer Brillant --

A. Oh, yes.
Q. -- took the dog out, right?
A. Yes.

Q. Pretty quickly after you got there?

Ninth Judicial Circuit
Court Reporting Services

\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 257 of 279 Page|D 445

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

257

A. Yes.

Q. And he started walking around the building with
the dog?

A. We went straight to the open door.

Q. With the dog?

A. Yes.

Q. To look for the suspect?

A. Yes.

Q. Okay. Now, you said when you got on the scene --
I don't know if you can clarify whether this was -- when

you first got on the scene, or as you were walking around
with Officer Brillant, you encountered the door with a
busted lock?

A. Yes.

Q. Now, you don't know if that door was wide open or
was it closed?

A. It was open.

Q. And you don't know how long that door had been
standing open, do you?

A. NO.

Q. You don't know how the lock got busted?

A. No.

Q. You didn't see Mr. Washington bust the lock on
the door?

A. NO.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 258 of 279 Page|D 446

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

258

Q. And which door was this on the building? I
believe you indicated there was a door that you had to
force open, and there was another door?

A. Uh~huh. The door that was open is the door that
was to a small, sort of like electrical room that had the
ladder to the roof hatch.

Q. Okay. So I believe that was State's Exhibit 2.
So let me see if I can find it.

I'm gonna show you what's previously been
identified as State's Exhibit l in evidence.
Is that this door you're talking about?

A. Yes, ma'am.

Q. That was already open?

A. Yes, ma'am.

Q. Okay. And in that picture, can you see any
damage to the lock on the door?

A. Not in that picture, no.

Q. You know if anybody took a picture of the door
with the damage to the lock?

A. I do not.

Q. And you didn't take a picture?

A. No, I did not.

Q. And you didn't check that door for prints, did
you?

A. NO

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 259 of 279 Page|D 447

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

259

Q. Now, you are aware this is a closed business?

A. What you mean by "closed"?

Q. It was out of business?

A. Yes.

Q. It had been abandoned?

A. Yes.

Q. It had been abandoned for a while?

A. I have no idea.

Q. You don't know whether it had been abandoned for
a year?

A. No.

Q. Or two years?

A. NO.

Q. Or three years?

A. No.

Q. Do you know -- or are you aware whether there had
been other burglaries reported at that building?

A. I do not.

Q. Now, at some point, you mentioned you were going

around inside the building looking at the ladder in the
roof hatch area, and you said you saw the person up in the
roof area?

A. Yes. The roof hatch was open.

Q. And you called for him to come down?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 260 of 279 Page|D 448

§

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Q.
A.

Q.

260

And he didn't respond?
Correct.

Now, you indicated that, I guess, he shut the

door on you?

A.

Q.

Correct.

You don't mean like he physically shut the door

on your person, right?

Q.

Not -- like, he didn't touch me.
Okay.

NO.

He just shut the door?

Yeah, He pushed the hatch closed.
So you were standing on the ground?
Yes.

He was up in the roof?

Yes.

Okay. And he didn't say anything?
NO.

Okay. At that point, could you see his face?
NO.

Now, you had indicated previously on yesterday

that the building was quite delapidated, right?

A.

Q.

Y€S .

So there was already a lot of damage to the

building before you entered?

Ninth Judicial Circuit
Court Reporting Services

.‘

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 261 of 279 Page|D 449

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

261

A. Yes.

Q. And you don't know how much of that damage was
there before December 31, 2014?

A. No, I do not.

Q. And did you ever actually go up on the roof
yourself?

A. I did for a very minimal time.

Q. And you saw damage to some A/C units on the roof?

A. My ~- I was not focused on the A/C. I was simply
looking for a person. Because by the time I made the roof,
two officers were already on the roof, and I only had a

small corner that was yet to be cleared.

Q. Okay. But you could see the A/C units, correct?
A. Yes.

Q. They're pretty big units?

A. Yes.

Q. And did you see the damage to the A/C units?

A. I didn't look at them like that.

Q. Okay. So if there was damage, you don't know if
it got there prior to December 31, 2014?

A. No.

Q. You never saw the defendant actually --
Mr. Washington damaging the units, did you?

A. No.

Q. You didn't see Mr. Washington stripping any

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 262 of 279 Page|D 450

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

262

copper off of the units?

A.

Q.

NO.

In fact, you never saw Mr. Washington with any

kind of cutting bolt cutters, did you?

No.

Or screwdrivers?

NO.

Or saws?

'No.

Now, in looking for Mr. Washington in the

building, who you later identified to be Mr. Washington,

your agency -- you guys were ripping out ceiling tiles?
A. Yes.
Q. rPulling up benches to the chairs that were with

the tables inside?

A.

Yes.

Looking for Mr. Washington in there?
Yes.

Did you ever see a backpack on the roof?
NO.

Did you ever see a water bottle?

NO.

Did you ever see a backpack at all?

NO.

Okay. You mentioned yesterday that you saw at

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 263 of 279 Page|D 451

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

263

least two knives in the building when you guys were
searching, right?

A. Yes.

Q. Where did you see those knives?

A. The first one was right on the floor on the door
that was opened, And the second one was later identified
when it came out of his hand.

Q. Okay. So you didn't see two knives prior to
Mr. Washington coming down out of the bathroom ceiling?

A. Two knives coming out of his hand.

Q. Yesterday you testified -- do you recall that you
testified that you saw two knives prior to Mr. Washington
coming out of the bathroom ceiling?

A. I did not testify to that. No, I did not.

Q. So the one that was on the floor by the door that
was opened, that was the same one in Exhibit 1 that I just
showed you?

A. You didn't show me a knife.

Q. I'm sorry. Let me rephrase that question.

In Exhibit l, is this the door where you saw the
knife by?

A. Yes.

Q. When you walked in?

A. Yes.

Q. You know if anybody took a picture of that knife?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 264 of 279 Page|D 452

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

264

A. I do not.

Q. And you didn't take a picture of that knife?

A. I did not.

MS. GOERNER: One moment, Your Honor.
BY MS. GOERNER:

Q. And the knife that you observed by the door when
you came in, you didn't know when it got there?

A. No.

Q. You didn't know who put it there?

A. NO.

Q. You don't know how long it had been there?

A. No.

Q. You didn't collect it?

A. No.

Q. You didn't check it for prints?

A. NO.

Q. Now, when Mr. Washington came down out of the
ceiling tile in the bathroom, you said his fists were
clenched, correct?

A. Once he came out of the door from the bathroom.

Q. Okay. All right. So when ~- so when he came out

of the door from the bathroom, you were standing in the
kitchen or dining room?
A. In the dining room right by the door.

Q. And the ceiling tiles, they were still up in that

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 265 of 279 Page|D 453

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

265

In the --
The dining room area where you were standing?

Most were gone. But right by the bathroom there

were tiles there, yes.

Q.

were?

Q.

something

And you could see the bathroom from where you

The bathroom door.

Just the door?

Yes.

So when Mr. Washington came out, you said both of
were clenched?

Yes.

And you could see a small flashlight in one hand?
Yes. j

And you didn't know or could tell if he had

in the other hand?

All I saw that it was clenched.

Okay. Now, did you collect that flashlight?

I did not personally, no.

Did you ever see that flashlight after he was

the dog?

NO.

Did you ever take a picture of that flashlight?

I personally did not.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 266 of 279 Page|D 454

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

266

Q. Now, you said that when you heard the thud coming
out of the bathroom area, you were still wearing your gas
mask, correct?

A. Yes.

Q. The law enforcement officers that were in the
building, were officers still wearing gas masks?

A. Some were. Some were not.

Q. When Mr. Washington came down, the effects of
Clear Out were still in the building?

A. It depends on the person. I am very sensitive to

it, so, therefore, I have my mask on a lot longer than some
other officers where they are not as affected by it as I
am, and they were able to walk around with no masks.

Q. But my question to you was, were the effects of

the Clear Out still in the building?

A. Yes.
Q. And the purpose of the Clear Out was to do what?
A. The purpose of the Clear Out is when someone is

refusing to come out, we put it into the ceiling tiles
because that was where we saw him. And it is very strong,
and it makes you want to come down from where the gas is
because if you stay in there, it's difficult to breathe.
Q. Okay. So make breathing difficult?
A. Yes.

Q. Does that cause you to have bloodshot eyes?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 267 of 279 Page|D 455

§

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A.

Q.

267

Yes.
Does -- is it irritating to the skin?
Yes.

Does it cause a person to be disoriented if

they've inhaled it?

A.

Q.
bloodshot,

A.

Q.

scared to

No.

When you saw Mr. Washington, his eyes were
correct?

Yes.

And Mr. Washington appeared -- or he seemed to be
you, too, didn't he?

He -- scared of me?

No. Scared.

Yes.

When you saw Mr. Washington coming out of the

ceiling tiles, he wasn't wearing any gloves, was he?

Q.

I can't remember.

Did you collect any gloves?

Me personally, no.

Take any pictures of any gloves?
NO.

You never saw Mr. Washington stripping any copper

from the building?

A.

Q.

I did not.

You never saw him in possession of any copper,

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 268 of 279 Page|D 456

1

1 did you?

2 A. I did not.

3 MS. GOERNER: One moment.

4 I have no further questions.
5 THE COURT: Any redirect?

6 MR. MATERA: Yes, Your Honor.
7 Court?

8 BY MR. MATERA:

268

May it please the

9 Q. Officer Morgan, when you went onto the roof, what

10 was your focus?

11 A. A person being on the roof.

12 Q. Were you attempting to locate that person?
13 A. Yes.

14 Q. Was it your job to collect evidence?

15 A. No.

16 Q. Whose job was it to collect evidence at the

17 scene?
18 A. Once the subject is secured, it
19 depending on the type of crime, or the CS

20 the CSIs.

's either ours,

Ts, or known as

21 Q. Was a CST assigned to this case?

22 A. Yes.

23 Q. What was her name?

24 A. CST Styer.

25 Q. Are you assigned to take photographs? ls it your

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 269 of 279 Page|D 457

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

269

job to take photographs of the scene, or is that the CTS‘s
job?

A. That's the CST's.

Q. Throughout this encounter with the defendant,

multiple cans of Clear Out were used, correct?

A. Correct.
Q. And aside from the time when he fell from the
bathroom, it never had any -- never made him come down?

A. It did nOt.

Q. You just testified that he appeared scared. What
did you mean by that when --

A. That when he was above me in the ceiling, he saw
me and he turned around and quickly went towards the
bathroom.

Q. Okay. So when you were just testifying what
Ms. Goerner asked you about him being scared, you were not
referring to the fact when he was in the bathroom, is what
you're saying?

A. Correct.

Q. Okay. When you encountered him in the bathroom,
what was his demeanor?

A. Right outside the bathroom.

Q. Right outside the bathroom. Excuse me.

When you encountered him right outside the

bathroom, what was has demeanor like?

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 270 of 279 Page|D 458

0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

me"?

270

Determined. He came right at me.

Did he appear scared to you?

NO.

Was the K-9 in the vicinity of you at that point?
Yes.

Did he appear to be frightened by the K-9?

No.

Did he say, "Oh, my God. Get the K-9 away from

No.
MR. MATERA: No further questions.

THE COURT: Members of the jury, do you have any

questions of the witness? If so, please raise your

hand.

All right. I see no hands.
Thank you. You are free to leave.
State, you may call your next witness.

MR. MATERA: State would ca11 Officer Stephen

Wilson to the stand.

flame .

THE COURT: I'm sorry. I didn't hear the last

MR. MATERA: Wilson.
THE COURT: Wilson?

MR. MATERA: Yes.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 271 of 279 Page|D 459

0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

427

THE COURT: The record will so refract.

MR. MATERA: No further questions.

THE COURT: Members of the jury, do you have any
questions of the witness? If so, please raise your
hand.

All right. I see no hands.

Thank you, sir. You're free to leave.

THE WITNESS: Thank you.

THE COURT: Mr. Matera, anything else from the
State?

MR. MATERA: One final thing, Judge. 1 would
like to recall Officer Morgan briefly.

THE COURT: Okay. Recall Officer Morgan.

MR. MATERA: May it please the Court?

THE COURT: Yes;

welcome back.

THE WITNESS: Thank you.

NICOLE MORGAN
was recalled as a witness and, having previously been duly
sworn, testified as follows:

THE CCURT: Please tell us your name.

THE WITNESS: Officer Nicole Morgan.

THE COURT: Okay. Officer Morgan, you were
previously sworn to tell the truth this morning. You

remain under oath.

Ninth Judicial Circuit
Court Reporting Services

-' Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 272 of 279 Page|D 460

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

428

THE WITNESS: Correct.
THE COURT: You may proceed.

DIRECT EXAMINATICN

BY MR. MATERA:

Q.
asked if

December

December

A.

Q.

with the

Yesterday when I was asking you questions, 1
this event occurred in the evening of

31st.

Did this event occur in the morning of

31, 2014?

Yes.

All right. At the conclusion of your encounter

defendant, did you go to where an object was

thrown from his hand?

A.

Q.

point?

YeS .

You observed -- what did you observe at that

A knife blade that was on the floor.
MR. MATERA: May I approach the witness?

THE COURT: YeS.

BY MR. MATERA:

Q.

Showing the witness what's been marked as State's

0 for identification purposes.

Do you recognize those two photos?
Yes, I do.

Are those the photographs that you were just

Ninth Judicial Circuit
Court Reporting Services

`%\

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 273 of 279 Page|D 461

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

429

describing?
A. Yes.
Q. Fair and accurate depiction of those?
A. Yes.

Q. Of the knife --
A. Yes.
Q. -- blade?

MR. MATERA: Your Honor, at this time, the State
would move what's been marked as State's 0 into
evidence.

THE COURT: Any objection?

MS. GOERNER: No objection.

THE COURT: State's Exhibit 0 will be received as
the next State's next numbered exhibit.

MR. MATERA: Permission to publish?

THE CLERK: State‘S 16.

THE COURT: State'S 16.

You may.

THE CLERK: I'm sorry, Judge. Corrected.
State's 17.

THE COURT: State'S 17.

(State's Exhibit No. 17 was received in

evidence.)

(The exhibit was published to the jury.)

MR. MATERA: Nothing further, Judge.

Ninth Judicial Circuit
Court Reporting Services

\

9

Case 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 274 of 279 Page|D 462

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

430
THE COURT: Any questions from the defense?
MS. GOERNER: Briefly.
CROSS-EXAMINATION
BY MS. GOERNER:
Q. That knife blade was about five or six inches in
length?
A. It was about a normal size knife blade.
MS. GOERNER: May I approach the witness?
THE COURT: Yes.
BY MS. GOERNER:
Q. Showing you what's previously been introduced
into evidence as State's Exhibit 16.
THE CLERK: Seventeen.
MS. GGERNER: The actual knife itself.
THE CLERK: I'm sorry.
BY MS. GOERNER:
Q. This is about five or six inches in length? You
would agree?
A. Yes.
Q. And this was the object that you said you saw in

Mr. Washington's hands?

A. Yes.

Q. In fact, you said when you first saw him you
couldn't tell what he had in his hands?

A. Correct.

Ninth Judicial Circuit
Court Reporting Services

`CaSe 6:18-CV-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 275 of 279 Page|D 463 `

 

 

 

 

~¢$QZ&KEZ~£_£¢X/ QZZEZI_Q____
.EAD 72(£`__.-_
JZ_ZZH__._

 

 

 

l

was maeraar/,¢A/a££m.€w?£__@a&€-%

 

ent1-1 Fi of 279 Pa e|D 465

._AAAIK£:__________

 

 

ya_____,.`________,___-

£&F:Z_

zaAm__{£mCK`a/l”.

____

 

- ` 8 Page 278 of 279 Page|D 466
~ ' - -01915-GKS-KRS Document 1 1 Fl|ed 11/07/1
Case 6.18 cv A m

Orlando Police Department 8.11
Supplement Report

Case Number . . : 2014-536652 Page: 1
Supplement Number: 3 Date Of Supplement: 01/02/2015

Date/Time Reported: 12/31/14 8:51 Hrs.

Location Occurred z 5705 LA COSTA DR

Reporting Officer : 30287 MORGAN,NICOLE,E,
Primary Unit Assigned to Investigate: E Property
Assigned Investigators:

Ndrrative Name: NARRATIVE SUPPLEMENT 1/2/2015 8:47 AM
On 12/31/2014 at 0851 hours, I, Officer James (12869) and Officer S.
Smith (30580) responded to 5705 La Costa Drive, to assist Officer n
Morgan and Officer Wilson with the commercial burglary. Upon our
arrival, I was informed of the suspect`s description and last known

On the roof, I observed a red and black in color back pack sitting
beside one of the overhead air conditioning units. A knife and other
tools, along with a water bottle were also observed in this area.
Several of the buildings air conditioning units and vent were
dismantled and a pile of copper was located beside the buildings roof
access hatch. which is also where the suspect was last observed.
After we completed a search of the roof, as we exited, I observed
recent damage to the wall and exposed insulation pieces, which had
been moved from their original position.

During this search numerous voice and public announcement commands
were given telling the suspect to exit the building or to make his
position known. I utilized my department issued body worn camera. to
look and attempt to locate the suspect but this met with negative
results. After numerous attempts to make contact, and with no answer
from inside. it was determined for officer safety, that Clear out
would be deployed inside the building. With the assistance of other
Orlando Police Officers, 20 cans were deployed inside. after allowing
time dispense, we attempted again to locate the suspect. Once the
suspect was located, I assisted officer Morgan and Officer Wilson in
handcuffing the suspect.

At this time, I escorted the suspect to Florida Hospital East. Acting
Supervisor, Officer Conroy (17711) was notified of this incident.
This report is to document my involvement in this incident.

.‘\ CaSe 6:18-cv-01915-GKS-KRS Document 1-1 Filed 11/07/18 Page 279 of 279 Page|D 467

Orlando Police Department 8.11
Supplement Report

case member . . = 2014~536652 ' ' Pase= 1
Supplement Number: 7 Date Of Supplement: 01/20/2015

Date/Time Reported: 12/31/14 8:51 Hrs.
Location Occurred : 5705 LA COSTA DR
Reporting Officer : 30287 MORGAN,NICOLE,E,
Primary Unit Assigned to Investigate: PatrolSvcs
Assigned Investigators:
' 11757 HOWARD,ANDRE,,
30287 MORGAN,NICOLE,E,

~_.._-____..._______.,_______-__________________________,-__._-,-__________,.._-____

EVIDENCE COLLECTED INFORMATIQN

The following Evidence Information was added to this case.
Knife

The following Evidence Infcrmation was added to this case.
Miscellaneous Articles

The following Evidence Information was added to this case.
Tools Used

Narrative Name: NARRATIVE SUPPLEMENT 1/20/2015 10:14 AM
on December 31, 2014 at 1315 hours. 1, csx styer (#14357) responded
to 5705 La Costa Drive, in reference to a commercial burglary. Upon
my arrival, I met and was briefed by Officer Cote (#16904). After my
briefing. I took digital color photographer depicting gray card with
date and case number, location, overall views of the exterior east
side of the business. with close up views of an open utility door,
and close up views of a red/white/black backpack on the ground in the
doorway. Ofc. Cote then utilized my camera to take photographs of
the damage on the roof, and close up views of tools left on the roof.
He collected those tools.and turned them over to my custody.

I then proceeded to take overall photographs inside the business,
with close up views of damage inside. Directly inside the front
doors, I was directed to photograph suspected bloodstains on the
ground, as well as a knife blade, missing its handle.

Lastly, I took photographs of damage to the outside of the building,
as well as a close up view of a `No Trespassing` sign affixed to the
window on the south side of the business.

I processed the_scene for latent prints with negative results. I
collected the tools, backpack containing tools and other personal
items, as well as the knife blade as evidence.`

1 departed the scene at 1430 hours.

Upon my arrival at OPH. 73 photographs were downloaded and are on

